 



Exhibit 10.45

CONFORMED COPY

CENDANT RENTAL CAR FUNDING (AESOP) LLC,
as Issuer

CENDANT CAR RENTAL GROUP, INC.,
as Administrator

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

CERTAIN CP CONDUIT PURCHASERS,

CERTAIN FUNDING AGENTS,

CERTAIN APA BANKS

and

THE BANK OF NEW YORK,
as Trustee and Series 2004-4 Agent



--------------------------------------------------------------------------------

SERIES 2004-4 SUPPLEMENT
dated as of November 30, 2004

to

SECOND AMENDED AND RESTATED BASE INDENTURE
dated as of June 3, 2004



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                  Page
 
                ARTICLE I   DEFINITIONS   2
 
                ARTICLE II   PURCHASE AND SALE OF SERIES 2004-4 NOTES; INCREASES
AND DECREASES OF SERIES 2004-4 INVESTED AMOUNT   24
 
                    Section 2.1.   Purchases of the Series 2004-4 Notes   24    
Section 2.2.   Delivery   25     Section 2.3.   Procedure for Initial Issuance
and for Increasing the Series 2004-4 Invested Amount.   25     Section 2.4.  
Sales by CP Conduit Purchasers of Series 2004-4 Notes to APA Banks.   27    
Section 2.5.   Procedure for Decreasing the Series 2004-4 Invested Amount;
Optional Termination   27     Section 2.6.   Increases and Reductions of the
Commitments; Extensions of the Commitments   28     Section 2.7.   Interest;
Fees   31     Section 2.8.   Indemnification by CRCF   33     Section 2.9.  
Funding Agents   33
 
                ARTICLE III   SERIES 2004-4 ALLOCATIONS   34
 
                    Section 3.1.   Establishment of Series 2004-4 Collection
Account, Series 2004-4 Excess Collection Account and Series 2004-4 Accrued
Interest Account   34     Section 3.2.   Allocations with Respect to the
Series 2004-4 Notes   34     Section 3.3.   Payments to Noteholders.   38    
Section 3.4.   Payment of Note Interest and Commitment Fees   41    
Section 3.5.   Payment of Note Principal   41     Section 3.6.   Administrator’s
Failure to Instruct the Trustee to Make a Deposit or Payment   46    
Section 3.7.   Series 2004-4 Reserve Account   46     Section 3.8.  
Series 2004-4 Letters of Credit and Series 2004-4 Cash Collateral Account   48  
  Section 3.9.   Series 2004-4 Distribution Account   53     Section 3.10.  
Series 2004-4 Demand Notes Constitute Additional Collateral for Series 2004-4
Notes.   54     Section 3.11.   Series 2004-4 Interest Rate Caps.   54    
Section 3.12.   Payments to Funding Agents or Purchaser Groups   55

(i)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                  Page
 
                ARTICLE IV   AMORTIZATION EVENTS   56
 
                ARTICLE V   RIGHT TO WAIVE PURCHASE RESTRICTIONS   58
 
                ARTICLE VI   CONDITIONS PRECEDENT   60
 
                ARTICLE VII   CHANGE IN CIRCUMSTANCES   63
 
                    Section 7.1.   Increased Costs   63     Section 7.2.   Taxes
  64     Section 7.3.   Break Funding Payments   66     Section 7.4.   Alternate
Rate of Interest   67     Section 7.5.   Mitigation Obligations   67
 
                ARTICLE VIII   REPRESENTATIONS AND WARRANTIES, COVENANTS   68
 
                    Section 8.1.   Representations and Warranties of CRCF and
the Administrator   68     Section 8.2.   Covenants of CRCF and the
Administrator   68     Section 8.3.   CRCF’s Funding Obligations   69
 
                ARTICLE IX   THE ADMINISTRATIVE AGENT   69
 
                    Section 9.1.   Appointment   69     Section 9.2.  
Delegation of Duties   70     Section 9.3.   Exculpatory Provisions   70    
Section 9.4.   Reliance by Administrative Agent   70     Section 9.5.   Notice
of Administrator Default or Amortization Event or Potential Amortization Event  
71     Section 9.6.   Non-Reliance on the Administrative Agent and Other
Purchaser Groups   71     Section 9.7.   Indemnification   72     Section 9.8.  
The Administrative Agent in Its Individual Capacity   72     Section 9.9.  
Resignation of Administrative Agent; Successor Administrative Agent   72
 
                ARTICLE X   THE FUNDING AGENTS   73
 
                    Section 10.1.   Appointment   73     Section 10.2.  
Delegation of Duties   73     Section 10.3.   Exculpatory Provisions   73    
Section 10.4.   Reliance by Each Funding Agent   74     Section 10.5.   Notice
of Administrator Default or Amortization Event or Potential Amortization Event  
74     Section 10.6.   Non-Reliance on Each Funding Agent and Other Purchaser
Groups   74     Section 10.7.   Indemnification   75

(ii)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                  Page
 
                ARTICLE XI   GENERAL   75
 
                    Section 11.1.   Successors and Assigns   75    
Section 11.2.   Securities Law   78     Section 11.3.   Adjustments; Set-off  
78     Section 11.4.   No Bankruptcy Petition   79     Section 11.5.   Limited
Recourse   79     Section 11.6.   Costs and Expenses   80     Section 11.7.  
Exhibits   80     Section 11.8.   Ratification of Base Indenture   81    
Section 11.9.   Counterparts   81     Section 11.10.   Governing Law   81    
Section 11.11.   Amendments   81     Section 11.12.   Discharge of Indenture  
81     Section 11.13.   Capitalization of CRCF   81     Section 11.14.  
Series 2004-4 Required Non-Program Enhancement Percentage   81    
Section 11.15.   Series 2004-4 Demand Notes   81     Section 11.16.  
Termination of Supplement   82     Section 11.17.   Collateral Representations
and Warranties of CRCF   82     Section 11.18.   No Waiver; Cumulative Remedies
  83     Section 11.19.   Waiver of Setoff   83     Section 11.20.   Notices  
83     Section 11.21.   Confidential Information.   84

(iii)

 



--------------------------------------------------------------------------------



 



SERIES 2004-4 SUPPLEMENT, dated as of November 30, 2004 (this “Supplement”),
among CENDANT RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited
liability company established under the laws of Delaware (“CRCF”), CENDANT CAR
RENTAL GROUP, INC., a Delaware corporation (“CCRG”), as administrator (in such
capacity, the “Administrator”), JPMORGAN CHASE BANK, N.A. (formerly known as
JPMorgan Chase Bank) (“JPMorgan Chase”), in its capacity as administrative agent
for the CP Conduit Purchasers, the APA Banks and the Funding Agents (in such
capacity, the “Administrative Agent”), the several commercial paper conduits
listed on Schedule I and their respective permitted successors and assigns (the
“CP Conduit Purchasers” and each, individually, a “CP Conduit Purchaser”), the
several banks set forth opposite the name of each CP Conduit Purchaser on
Schedule I and the other banks party hereto pursuant to Section 11.1 (each an
“APA Bank” with respect to such CP Conduit Purchaser), the agent bank set forth
opposite the name of each CP Conduit Purchaser on Schedule I and its permitted
successors and assigns (the “Funding Agent” with respect to such CP Conduit
Purchaser), THE BANK OF NEW YORK, a New York banking corporation, as trustee
(together with its successors in trust thereunder as provided in the Base
Indenture referred to below, the “Trustee”), and THE BANK OF NEW YORK, a New
York banking corporation, as agent for the benefit of the Series 2004-4
Noteholders (the “Series 2004-4 Agent”), to the Second Amended and Restated Base
Indenture, dated as of June 3, 2004, between CRCF and the Trustee (as amended,
modified or supplemented from time to time, exclusive of Supplements creating a
new Series of Notes, the “Base Indenture”).

PRELIMINARY STATEMENT

WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that CRCF and the Trustee may at any time and from time to time enter
into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;

NOW, THEREFORE, the parties hereto agree as follows:

DESIGNATION

There is hereby created a Series of Notes to be issued pursuant to the Base
Indenture and this Supplement and such Series of Notes shall be designated
generally as Variable Funding Rental Car Asset Backed Notes, Series 2004-4.

The proceeds from the sale of the Series 2004-4 Notes shall be deposited in the
Collection Account and shall be paid to CRCF and used to make Loans under the
Loan Agreements to the extent that the Borrowers have requested Loans thereunder
and Eligible Vehicles are available for acquisition or refinancing thereunder on
the date hereof. Any such portion of proceeds not so used to make Loans shall be
deemed to be Principal Collections.

The Series 2004-4 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture). Accordingly, all references in this Supplement
to “all” Series of Notes (and all references in this Supplement to terms defined
in the Base Indenture that contain references to “all” Series of Notes) shall
refer to all Series of Notes other than Segregated Series of Notes.

 



--------------------------------------------------------------------------------



 



ARTICLE I

DEFINITIONS

(a)     All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
Article, Section, Subsection, Exhibit or Schedule references herein shall refer
to Articles, Sections, Subsections, Exhibits or Schedules of this Supplement,
except as otherwise provided herein. Unless otherwise stated herein, as the
context otherwise requires or if such term is otherwise defined in the Base
Indenture, each capitalized term used or defined herein shall relate only to the
Series 2004-4 Notes and not to any other Series of Notes issued by CRCF.

(b)     The following words and phrases shall have the following meanings with
respect to the Series 2004-4 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:

“Acquiring APA Bank” is defined in Section 11.1(c).

“Acquiring Purchaser Group” is defined in Section 11.1(e).

“Additional CP Conduit Purchaser” is defined in Section 2.6(e).

“Additional Funding Agent” is defined in Section 2.6(e).

“Adjusted LIBO Rate” means, with respect to each day during each Eurodollar
Period, pertaining to a portion of the Purchaser Group Invested Amount with
respect to any Purchaser Group allocated to a Eurodollar Tranche, an interest
rate per annum (rounded upwards, if necessary, to the nearest 1/16th of 1%)
equal to the LIBO Rate for such Eurodollar Period multiplied by the Statutory
Reserve Rate.

“Administrative Agent” is defined in the recitals hereto.

“Administrator” is defined in the recitals hereto.

“Affected Party” means any CP Conduit Purchaser and any Program Support Provider
with respect to such CP Conduit Purchaser.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective day of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“APA Bank” is defined in the recitals hereto.

2



--------------------------------------------------------------------------------



 



“APA Bank Funded Amount” means, with respect to any Purchaser Group for any day,
the excess, if any, of the Purchaser Group Invested Amount with respect to such
Purchaser Group over the CP Conduit Funded Amount for such day.

“APA Bank Percentage” means, with respect to any APA Bank, the percentage set
forth opposite the name of such APA Bank on Schedule I.

“Applicable Margin” is defined in the Fee Letter.

“Article VII Costs” means any amounts due pursuant to Article VII.

“Asset Purchase Agreement” means, with respect to any CP Conduit Purchaser, the
asset purchase agreement, liquidity agreement or other agreement among such CP
Conduit Purchaser, the Funding Agent with respect to such CP Conduit Purchaser
and the APA Bank with respect to such CP Conduit Purchaser, as amended, modified
or supplemented from time to time.

“Available APA Bank Funding Amount” means, with respect to any Purchaser Group
for any Business Day, the sum of (i) the portion of such Purchaser Group’s
Commitment Percentage of the Series 2004-4 Initial Invested Amount not to be
funded by such Purchaser Group by issuing Commercial Paper if such Business Day
is the Series 2004-4 Closing Date, (ii) the portion of the APA Bank Funded
Amount with respect to such Purchaser Group not allocated to a Eurodollar
Tranche on such Business Day, (iii) the portion of the APA Bank Funded Amount
with respect to such Purchaser Group allocated to any Eurodollar Tranche the
Eurodollar Period in respect of which expires on such Business Day and (iv) the
portion of such Purchaser Group’s Purchaser Group Increase Amount for such
Business Day not to be funded by such Purchaser Group by issuing Commercial
Paper.

“Available CP Funding Amount” means, with respect to any Purchaser Group for any
Business Day, the sum of (i) the portion of such Purchaser Group’s Commitment
Percentage of the Series 2004-4 Initial Invested Amount to be funded by such
Purchaser Group by issuing Commercial Paper if such Business Day is the
Series 2004-4 Closing Date, (ii) the portion of the CP Conduit Funded Amount
with respect to such Purchaser Group allocated to any CP Tranche, the CP Rate
Period in respect of which expires on such Business Day and (iii) the portion of
such Purchaser Group’s Purchaser Group Increase Amount for such Business Day to
be funded by such Purchaser Group by issuing Commercial Paper.

“Bank Accounts” is defined in Section 11.17(f).

“Benefitted Purchaser Group” is defined in Section 11.3(a).

“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York, New York, Chicago, Illinois or the
city in which the corporate trust office of the Trustee is located are
authorized or obligated by law or executive order to close.

3



--------------------------------------------------------------------------------



 



“CCRG” is defined in the recitals hereto.

“Cendant” means Cendant Corporation, a Delaware corporation.

“Cendant Credit Agreement” means the Five Year Competitive Advance and Revolving
Credit Agreement, dated as of November 22, 2004 among Cendant, the Lenders
referred to therein, Bank of America, N.A., as syndication agent, The Bank of
Nova Scotia, Barclay’s Bank PLC, Calyon New York Branch and Citibank, N.A., as
co-documentation agents, and JPMorgan Chase Bank, N.A., as administrative agent,
as in effect on the date hereof, as further amended, modified or supplemented
from time to time, and any successor or replacement Cendant facility.

“Certificate of Lease Deficit Demand” means a certificate in the form of Annex A
to any Series 2004-4 Letter of Credit.

“Certificate of Termination Date Demand” means a certificate in the form of
Annex D to any Series 2004-4 Letter of Credit.

“Certificate of Termination Demand” means a certificate in the form of Annex C
to any Series 2004-4 Letter of Credit.

“Certificate of Unpaid Demand Note Demand” means a certificate in the form of
Annex B to any Series 2004-4 Letter of Credit.

“Change in Control” means (a) Cendant shall at any time cease to own or control,
directly or indirectly, greater than 50% of the Voting Stock of CCRG, ARAC or
BRAC or (b) either CRCF or AESOP Leasing is no longer indirectly wholly-owned by
CCRG.

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2004-4 Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case, whether foreign or domestic (each an “Official Body”) charged with the
administration, interpretation or application thereof, or the compliance with
any request or directive of any Official Body (whether or not having the force
of law) made, issued or occurring after the Series 2004-4 Closing Date.

“Claim” is defined in Section 2.8.

“Commercial Paper” means, with respect to any CP Conduit Purchaser, the
promissory notes issued by, or for the benefit of, such CP Conduit Purchaser in
the commercial paper market.

“Commitment” means, with respect to the APA Banks included in any Purchaser
Group, the obligation of such APA Banks to purchase a Series 2004-4 Note on the
Series 2004-4

4



--------------------------------------------------------------------------------



 



Closing Date and, thereafter, to maintain and, subject to certain conditions,
increase the Purchaser Group Invested Amount with respect to such Purchaser
Group, in each case, in an amount up to the Maximum Purchaser Group Invested
Amount with respect to such Purchaser Group.

“Commitment Amount” means, with respect to the APA Banks included in any
Purchaser Group, an amount equal to 102% of the amount set forth opposite the
name of the CP Conduit Purchaser included in such Purchaser Group on Schedule I,
as such amount may be increased or reduced from time to time as provided in
Section 2.6.

“Commitment Fee” is defined in Section 2.7(e).

“Commitment Fee Rate” is defined in the Fee Letter.

“Commitment Percentage” means, on any date of determination, with respect to any
Purchaser Group, the ratio, expressed as a percentage, which such Purchaser
Group’s Maximum Purchaser Group Invested Amount bears to the Series 2004-4
Maximum Invested Amount on such date.

“Company indemnified person” is defined in Section 2.8.

“Conduit Assignee” means, with respect to any CP Conduit Purchaser, any
commercial paper conduit administered by the Funding Agent with respect to such
CP Conduit Purchaser and designated by such Funding Agent to accept an
assignment from such CP Conduit Purchaser of the Purchaser Group Invested Amount
or a portion thereof with respect to such CP Conduit Purchaser pursuant to
Section 11.1(b).

“Consent” is defined in Article V.

“Consent Period Expiration Date” is defined in Article V.

“CP Conduit Funded Amount” means, with respect to any Purchaser Group for any
day, the portion of the Purchaser Group Invested Amount with respect to such
Purchaser Group funded by such Purchaser Group through the issuance of
Commercial Paper outstanding on such day.

“CP Conduit Purchaser” is defined in the recitals hereto.

“CP Rate Period” means, with respect to any CP Tranche, a period of days not to
exceed 270 days commencing on a Business Day selected in accordance with
Section 2.7(b); provided that (x) if a CP Rate Period would end on a day that is
not a Business Day, such CP Rate Period shall end on the next succeeding
Business Day and (y) during the Series 2004-4 Amortization Period, each CP Rate
Period shall end on or prior to the next succeeding Distribution Date.

“CP Tranche” means, with respect to a Match Funding CP Conduit Purchaser, a
portion of the CP Conduit Funded Amount with respect to such Match Funding CP
Conduit

5



--------------------------------------------------------------------------------



 



Purchaser for which the Monthly Funding Costs with respect to such Match Funding
CP Conduit Purchaser is calculated by reference to a particular Discount and a
particular CP Rate Period.

“CRCF” is defined in the recitals hereto.

“Credit Agreement Event of Default” means any “Event of Default,” as such term
is defined in the Cendant Credit Agreement or any equivalent event which could
result in an acceleration of indebtedness thereunder.

“Decrease” is defined in Section 2.5(a).

“Demand Note Issuer” means each issuer of a Series 2004-4 Demand Note.

“Demand Note Preference Payment Amount” means, as of any day, (i) the aggregate
amount of all proceeds of demands made on the Series 2004-4 Demand Notes
pursuant to Section 3.5(c)(iii) or 3.5(d)(ii) that were deposited into the
Series 2004-4 Distribution Account and paid to the Series 2004-4 Noteholders
during the one-year period ending on such day; provided, however, that if an
Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to a Demand Note Issuer shall have occurred during such one-year
period, the Demand Note Preference Payment Amount as of such day shall equal the
Demand Note Preference Payment Amount as if it were calculated as of the date of
such occurrence minus (ii) the aggregate amount withdrawn from the Series 2004-4
Reserve Account or the Series 2004-4 Cash Collateral Account and paid to a
Funding Agent pursuant to Section 3.7(e) on account of a Preference Amount.

“Designated Amounts” is defined in Article V.

“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2004-4 Letter of Credit, or any combination thereof, as the
context may require.

“Discount” means, (a) with respect to any Match Funding CP Conduit Purchaser,
the interest or discount component of the Commercial Paper issued by such Match
Funding CP Conduit Purchaser to fund or maintain the CP Conduit Funded Amount
with respect to such Match Funding CP Conduit Purchaser, including an amount
equal to the portion of the face amount of the outstanding Commercial Paper
issued to fund or maintain the CP Conduit Funded Amount with respect to such CP
Conduit Purchaser that corresponds to the portion of the proceeds of such
Commercial Paper that was used to pay the interest or discount component of
maturing Commercial Paper issued to fund or maintain such CP Conduit Funded
Amount, to the extent that such CP Conduit Purchaser has not received payments
of interest in respect of such interest component prior to the maturity date of
such maturing Commercial Paper, and including the portion of such interest or
discount component constituting dealer or placement agent commissions and
(b) with respect to any Pooled Funding CP Conduit Purchaser, the amount of
interest or discount to accrue on or in respect of the Commercial Paper issued
by such Pooled Funding CP Conduit Purchaser allocated, in whole or in part, by
the Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to
fund the purchase or maintenance of the CP Conduit Funded Amount with respect to
such Pooled Funding CP Conduit Purchaser (including,

6



--------------------------------------------------------------------------------



 



without limitation, any interest attributable to the commissions of placement
agents and dealers in respect of such Commercial Paper and any costs associated
with funding small or odd-lot amounts, to the extent that such commissions or
costs are allocated, in whole or in part, to such Commercial Paper by such
Funding Agent).

“Effective Date” is defined in Article VI.

“Eligible Assignee” means a financial institution having short-term debt ratings
of at least “A-1” from Standard & Poor’s and “P-1” from Moody’s.

“Eurodollar Period” means, with respect to any Eurodollar Tranche and any
Purchaser Group:

(a)     initially, the period commencing on the Series 2004-4 Closing Date, the
Increase Date or a conversion date, as the case may be, with respect to such
Eurodollar Tranche and ending on the next succeeding Distribution Date; and

(b)     thereafter, each period commencing on the last day of the immediately
preceding Eurodollar Period applicable to such Eurodollar Tranche and ending on
the next succeeding Distribution Date;

“Eurodollar Tranche” means, with respect to any Purchaser Group, a portion of
the APA Bank Funded Amount with respect to such Purchaser Group allocated to a
particular Eurodollar Period and an Adjusted LIBO Rate determined by reference
thereto.

“Excess Collections” is defined in Section 3.3(e)(i).

“Excluded Taxes” means, with respect to the Administrative Agent, any CP Conduit
Purchaser, any APA Bank, any Funding Agent, any Program Support Provider or any
other recipient of any payment to be made by or on account of any obligation of
CRCF hereunder, (a) income or franchise taxes imposed on (or measured by) its
net income by the United States of America or by any other Governmental
Authority, in each case, as a result of a present or former connection between
the United States of America or the jurisdiction of such Governmental Authority
imposing such tax, as the case may be, and the Administrative Agent, such CP
Conduit Purchaser, such APA Bank, such Funding Agent, such Program Support
Provider or any other such recipient (except a connection arising solely from
the Administrative Agent’s, such CP Conduit Purchaser’s, such APA Bank’s, such
Program Support Provider’s or such recipient’s having executed, delivered or
performed its obligations hereunder, receiving a payment hereunder or enforcing
the Series 2004-4 Notes) and (b) any branch profits tax imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
CRCF is located (except any such branch profits or similar tax imposed as a
result of a connection with the United States of America or other jurisdiction
as a result of a connection arising solely from the Administrative Agent’s, such
CP Conduit Purchaser’s, such APA Bank’s, such Program Support Provider’s or such
recipient’s having executed, delivered or performed its obligations hereunder,
receiving a payment hereunder or enforcing the Series 2004-4 Notes).

7



--------------------------------------------------------------------------------



 



“Expiry Date” means, with respect to any Purchaser Group, the earlier of (a) the
Scheduled Expiry Date with respect to such Purchaser Group and (b) the date on
which an Amortization Event with respect to the Series 2004-4 Notes shall have
been declared or automatically occurred.

“Extending Purchaser Group” means a Purchaser Group other than a Non-Extending
Purchaser Group.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter, dated the date hereof, from CRCF addressed to the
Administrative Agent and each of the CP Conduit Purchasers, the Funding Agents
and the APA Banks setting forth certain fees payable from time to time to each
of the Purchaser Groups, as such letter may be amended or replaced from time to
time.

“Floating Tranche” means, with respect to any Purchaser Group, the portion of
the APA Bank Funded Amount with respect to such Purchaser Group not allocated to
a Eurodollar Tranche.

“Funding Agent” is defined in the recitals hereto.

“Increase” is defined in Section 2.3(a).

“Increase Amount” is defined in Section 2.3(a).

“Increase Date” is defined in Section 2.3(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“JPMorgan Chase” is defined in the recitals hereto.

“Lease Deficit Disbursement” means an amount drawn under a Series 2004-4 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.

“LIBO Rate” means, with respect to each day during each Eurodollar Period
pertaining to a Eurodollar Tranche, the rate appearing on Telerate Page 3750 of
the Dow Jones Telerate Service (or on any successor or substitute page of such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time in accordance with its customary practices for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m. (London time) on the second London
Banking

8



--------------------------------------------------------------------------------



 



Day prior to the commencement of such Eurodollar Period, as the rate for dollar
deposits with a maturity comparable to the Eurodollar Period applicable to such
Eurodollar Tranche.

“LOC Pro Rata Share” means, with respect to any Series 2004-4 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2004-4 Letter of Credit
Provider’s Series 2004-4 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2004-4 Letters of Credit as
of such date; provided that only for purposes of calculating the LOC Pro Rata
Share with respect to any Series 2004-4 Letter of Credit Provider as of any
date, if such Series 2004-4 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2004-4
Letter of Credit made prior to such date, the available amount under such
Series 2004-4 Letter of Credit Provider’s Series 2004-4 Letter of Credit as of
such date shall be treated as reduced (for calculation purposes only) by the
amount of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2004-4 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any demand under
its Series 2004-4 Letter of Credit).

“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.

“Match Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
designated as such on Schedule I or that, after the Series 2004-4 Closing Date,
notifies CRCF and the Administrative Agent in accordance with Section 2.7(d) in
writing that it is funding its CP Conduit Funded Amount with Commercial Paper
issued by it, or for its benefit, in specified CP Tranches selected in
accordance with Sections 2.7(b) and (c) and that, in each case, has not
subsequently notified CRCF and the Administrative Agent in writing that CRCF
will no longer be permitted to select CP Tranches in accordance with
Sections 2.7(b) and (c) in respect of the CP Conduit Funded Amount with respect
to such CP Conduit Purchaser.

“Maximum Purchaser Group Invested Amount” means, with respect to any Purchaser
Group, the amount set forth opposite the name of the CP Conduit Purchaser
included in such Purchaser Group on Schedule I, as such amount may be increased
or reduced from time to time as provided in Section 2.6. The Maximum Purchaser
Group Invested Amount with respect to each Non-Extending Purchaser Group shall
be reduced to zero on the Scheduled Expiry Date with respect to such Purchaser
Group.

“Monthly Funding Costs” means, with respect to each Series 2004-4 Interest
Period and any Purchaser Group, the sum of:

(a)     for each day during such Series 2004-4 Interest Period, (i) with respect
to a Match Funding CP Conduit Purchaser, the aggregate amount of Discount
accruing on all outstanding Commercial Paper issued by, or for the benefit of,
such Match Funding CP Conduit Purchaser to fund the CP Conduit Funded Amount
with respect to such Match Funding CP Conduit Purchaser on such day or (ii) with
respect to a Pooled

9



--------------------------------------------------------------------------------



 



Funding CP Conduit Purchaser, the aggregate amount of Discount accruing on or
otherwise in respect of the Commercial Paper issued by, or for the benefit of,
such Pooled Funding CP Conduit Purchaser allocated, in whole or in part, by the
Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund
the purchase or maintenance of the CP Conduit Funded Amount with respect to such
Pooled Funding CP Conduit Purchaser; plus

(b)     for each day during such Series 2004-4 Interest Period, the sum of:

(i)     an amount equal to (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser Group allocated to the Floating Tranche with respect
to such Purchaser Group on such day times (B) the Alternate Base Rate plus the
Applicable Margin, divided by (C) 365 (or 366, as the case may be) and

(ii)     an amount equal to (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser Group allocated to Eurodollar Tranches with respect to
such Purchaser Group on such day times (B) the weighted average Adjusted LIBO
Rate with respect to such Eurodollar Tranches plus the Applicable Margin on such
day in effect with respect thereto divided by (C) 360; plus

(c)     for each day during such Series 2004-4 Interest Period, an amount equal
to (A) the CP Conduit Funded Amount with respect to such Purchaser Group on such
day times (B) the Program Fee Rate per annum divided by (C) 360.

“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2004-4 Principal Allocations with respect to such Related Month.

“Non-Extending Purchaser Group” means any Purchaser Group who shall not have
agreed to an extension of its Scheduled Expiry Date pursuant to Section 2.6(b).

“Optional Termination Date” is defined in Section 2.5(b).

“Optional Termination Notice” is defined in Section 2.5(b).

“Other Taxes” means any and all current or future stamp or documentary taxes or
other excise or property taxes, charges or similar levies arising from any
payment made under this Supplement, the Base Indenture, or any Related Documents
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Supplement, the Base Indenture or any Related Document.

“Outstanding” means, with respect to the Series 2004-4 Notes, the Series 2004-4
Invested Amount shall not have been reduced to zero and all accrued interest and
other amounts owing on the Series 2004-4 Notes and to the Administrative Agent,
the Funding Agents, the CP Conduit Purchasers and the APA Banks hereunder shall
not have been paid in full.

“Participants” is defined in Section 11.1(d).

10



--------------------------------------------------------------------------------



 



“Past Due Rent Payment” is defined in Section 3.2(f).

“Pooled Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
not a Match Funding CP Conduit Purchaser.

“Preference Amount” means any amount previously distributed to a member or
members of a Purchaser Group on or relating to a Series 2004-4 Note that is
recoverable or that has been recovered as a voidable preference by the trustee
in a bankruptcy proceeding of a Demand Note Issuer pursuant to the Bankruptcy
Code, in accordance with a final nonappealable order of a court having competent
jurisdiction.

“Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2004-4 Demand Notes included in the Series 2004-4 Demand Note Payment
Amount as of the Series 2004-4 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer occurs during such
one-year period, (x) the Pre-Preference Period Demand Note Payments as of any
date during the period from and including the date of the occurrence of such
Event of Bankruptcy to and including the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without continuing
jurisdiction by the court in such proceedings shall equal the Pre-Preference
Period Demand Note Payments as of the date of such occurrence and (y) the
Pre-Preference Period Demand Note Payments as of any date after the conclusion
or dismissal of such proceedings shall equal the Series 2004-4 Demand Note
Payment Amount as of the date of the conclusion or dismissal of such
proceedings.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Principal Deficit Amount” means, on any date of determination, the excess, if
any, of (i) the Series 2004-4 Invested Amount on such date (after giving effect
to the distribution of the Monthly Total Principal Allocation for the Related
Month if such date is a Distribution Date) over (ii) the Series 2004-4 AESOP I
Operating Lease Loan Agreement Borrowing Base on such date.

“Pro Rata Share” means, with respect to any Purchaser Group, on any date, the
ratio, expressed as a percentage, which the Purchaser Group Invested Amount with
respect to such Purchaser Group bears to the Series 2004-4 Invested Amount on
such date.

“Program Fee Rate” is defined in the Fee Letter.

“Program Support Provider” means, with respect to any CP Conduit Purchaser, the
APA Bank with respect to such CP Conduit Purchaser and any other or additional
Person now or hereafter extending credit, or having a commitment to extend
credit to or for the account of, or to make purchases from, such CP Conduit
Purchaser or issuing a letter of credit, surety

11



--------------------------------------------------------------------------------



 



bond or other instrument to support any obligations arising under or in
connection with such CP Conduit Purchaser’s securitization program.

“Purchase Effective Date” is defined in Section 2.6(d).

“Purchaser Group” means, collectively, a CP Conduit Purchaser and the APA Banks
with respect to such CP Conduit Purchaser.

“Purchaser Group Addition Date” is defined in Section 2.6(e).

“Purchaser Group Increase Amount” means, with respect to any Purchaser Group,
for any Business Day, such Purchaser Group’s Commitment Percentage of the
Increase Amount, if any, on such Business Day.

“Purchaser Group Invested Amount” means, with respect to any Purchaser Group,
(a) when used with respect to the Series 2004-4 Closing Date, such Purchaser
Group’s Commitment Percentage of the Series 2004-4 Initial Invested Amount and
(b) when used with respect to any other date, an amount equal to (i) the
Purchaser Group Invested Amount with respect to such Purchaser Group on the
immediately preceding Business Day plus (ii) the Purchaser Group Increase Amount
with respect to such Purchaser Group on such date minus (iii) the amount of
principal payments made to such Purchaser Group pursuant to Section 3.5(f) on
such date plus (iv) the amount of principal payments recovered from such
Purchaser Group by a trustee as a preference payment in a bankruptcy proceeding
of a Demand Note Issuer or otherwise.

“Purchaser Group Supplement” is defined in Section 11.1(e).

“Qualified Interest Rate Cap Counterparty” means a bank or other financial
institution, which has, or has all of its obligations under its Series 2004-4
Interest Rate Cap guaranteed by a Person that has, (i) a short-term senior,
unsecured debt, deposit, claims paying or credit (as the case may be) rating of
at least “A-1”, or if such bank or financial institution does not have a
short-term senior, unsecured debt rating, a long-term senior, unsecured debt,
deposit, claims paying or credit (as the case may be) rating of at least “A+”,
in each case, from Standard & Poor’s and (ii) a short-term senior, unsecured
debt, deposit, claims paying or credit (as the case may be) rating of “P-1”, or
if such bank or financial institution does not have a short-term senior,
unsecured debt rating, a long-term senior, unsecured debt, deposit, claims
paying or credit (as the case may be) rating of at least “Aa3”, in each case,
from Moody’s.

“Record Date” means, with respect to each Distribution Date, the immediately
preceding Business Day.

“Related Additional APA Banks” is defined in Section 2.6(e).

“Related Purchaser Group” means, with respect to any Funding Agent, the CP
Conduit Purchaser identified next to such Funding Agent on Schedule I and each
APA Bank identified on Schedule I next to such CP Conduit Purchaser.

12



--------------------------------------------------------------------------------



 



“Requisite Noteholders” means Purchaser Groups having Commitment Percentages
aggregating more than 50%.

“Scheduled Expiry Date” means, with respect to any Purchaser Group, the earlier
of (i) November 29, 2007, as such date may be extended in accordance with
Section 2.6(b), and (ii) if a Credit Agreement Event of Default has occurred and
as a result of such Credit Agreement Event of Default, any or all debt
outstanding under the Cendant Credit Agreement has been accelerated, the earlier
of (x) the Series 2002-2 Scheduled Expiry Date and (y) the date 364 days after
such acceleration.

“Series 1998-1 Notes” means the Series of Notes designated as the Series 1998-1
Notes.

“Series 2000-2 Notes” means the Series of Notes designated as the Series 2000-2
Notes.

“Series 2000-4 Notes” means the Series of Notes designated as the Series 2000-4
Notes.

“Series 2001-2 Notes” means the Series of Notes designated as the Series 2001-2
Notes.

“Series 2002-1 Notes” means the Series of Notes designated as the Series 2002-1
Notes.

“Series 2002-2 Notes” means the Series of Notes designated as the Series 2002-2
Notes.

“Series 2002-2 Scheduled Expiry Date” means, the later of (a) November 29, 2005
and (b) the last day of any extension thereof made in accordance with
Section 2.6(b) of the Series 2002-2 Supplement.

“Series 2002-2 Supplement” means the Amended and Restated Series 2002-2
Supplement to the Base Indenture, dated as of November 22, 2002, as amended to
date, and as further amended, modified or supplemented from time to time, among
CRCF, as Issuer, CCRG, as Administrator, JPMorgan Chase Bank, N.A. (formerly
known as JPMorgan Chase Bank), as Administrative Agent, the CP Conduit
Purchasers, the APA Banks and the Funding Agents named therein, and The Bank of
New York, as Trustee and as Series 2002-2 Agent.

“Series 2002-3 Notes” means the Series of Notes designated as the Series 2002-3
Notes.

“Series 2003-1 Notes” means the Series of Notes designated as the Series 2003-1
Notes.

“Series 2003-2 Notes” means the Series of Notes designated as the Series 2003-2
Notes.

13



--------------------------------------------------------------------------------



 



“Series 2003-3 Notes” means the Series of Notes designated as the Series 2003-3
Notes.

“Series 2003-4 Notes” means the Series of Notes designated as the Series 2003-4
Notes.

“Series 2003-5 Notes” means the Series of Notes designated as the Series 2003-5
Notes.

“Series 2004-1 Notes” means the Series of Notes designated as the Series 2004-1
Notes.

“Series 2004-2 Notes” means the Series of Notes designated as the Series 2004-2
Notes.

“Series 2004-3 Notes” means the Series of Notes designated as the Series 2004-3
Notes.

“Series 2004-4 Accrued Interest Account” is defined in Section 3.1(b).

“Series 2004-4 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2004-4 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the AESOP I Operating
Lease Loan Agreement Borrowing Base as of such date.

“Series 2004-4 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2004-4 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denominator of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.

“Series 2004-4 Agent” is defined in the recitals hereto.

“Series 2004-4 Amortization Period” means the period beginning at the earliest
to occur of (a) the close of business on the Business Day immediately preceding
the date on which the Expiry Date with respect to each Purchaser Group shall
have occurred, (b) the close of business on the Optional Termination Date and
(c) the close of business on the Business Day immediately preceding the day on
which an Amortization Event is deemed to have occurred or been declared with
respect to the Series 2004-4 Notes and ending upon the earlier to occur of
(i) the date on which the Series 2004-4 Notes are fully paid and (ii) the
termination of the Indenture.

“Series 2004-4 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2004-4 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).

“Series-2004-4 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2004-4 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).

14



--------------------------------------------------------------------------------



 



“Series 2004-4 Cash Collateral Account” is defined in Section 3.8(e).

“Series 2004-4 Cash Collateral Account Collateral” is defined in Section 3.8(a).

“Series 2004-4 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2004-4 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the
Series 2004-4 Liquidity Amount (after giving effect to any withdrawal from the
Series 2004-4 Reserve Account on such Distribution Date) over the Series 2004-4
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2004-4 Enhancement Amount (after giving effect to any withdrawal
from the Series 2004-4 Reserve Account on such Distribution Date) over the
Series 2004-4 Required Enhancement Amount on such Distribution Date; provided,
however, that, on any date after the Series 2004-4 Letter of Credit Termination
Date, the Series 2004-4 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2004-4 Available Cash Collateral Account Amount over
(y) the Series 2004-4 Demand Note Payment Amount minus the Pre-Preference Period
Demand Note Payments as of such date.

“Series 2004-4 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2004-4 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2004-4 Letter of Credit Liquidity Amount as
of such date.

“Series 2004-4 Closing Date” is defined in Section 2.1(a).

“Series 2004-4 Collateral” means the Collateral, each Series 2004-4 Letter of
Credit, each Series 2004-4 Demand Note, the Series 2004-4 Interest Rate Cap
Collateral, the Series 2004-4 Distribution Account Collateral, the Series 2004-4
Cash Collateral Account Collateral and the Series 2004-4 Reserve Account
Collateral.

“Series 2004-4 Collection Account” is defined in Section 3.1(b).

“Series 2004-4 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit D to this Supplement, as amended, modified
or restated from time to time.

“Series 2004-4 Demand Note Payment Amount” means, as of the Series 2004-4 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2004-4 Demand Notes pursuant to Section 3.5(c)(iii) or 3.5(d)(ii)
that were deposited into the Series 2004-4 Distribution Account and paid to the
Series 2004-4 Noteholders during the one-year period ending on the Series 2004-4
Letter of Credit Termination Date; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to a Demand Note Issuer shall have occurred during such one-year period,
the Series 2004-4 Demand Note Payment Amount as of the Series 2004-4 Letter of
Credit Termination Date shall equal the Series 2004-4 Demand Note Payment Amount
as if it were calculated as of the date of such occurrence.

“Series 2004-4 Deposit Date” is defined in Section 3.2.

15



--------------------------------------------------------------------------------



 



“Series 2004-4 Distribution Account” is defined in Section 3.9(a).

“Series 2004-4 Distribution Account Collateral” is defined in Section 3.9(d).

“Series 2004-4 Eligible Letter of Credit Provider” means a person satisfactory
to CCRG and the Demand Note Issuers and having, at the time of the issuance of
the related Series 2004-4 Letter of Credit, a long-term senior unsecured debt,
deposit, claims paying or credit (as the case may be) rating of at least “A”
from Standard & Poor’s and a short-term senior unsecured debt, deposit, claims
paying or credit (as the case may be) rating of at least “A-1” from Standard &
Poor’s and a long-term senior unsecured debt, deposit, claims paying or credit
(as the case may be) rating of at least “A1” from Moody’s and a short-term
senior unsecured debt, deposit, claims paying or credit (as the case may be)
rating of “P-1” from Moody’s that is a commercial bank having total assets in
excess of $500,000,000; provided that if a person is not a Series 2004-4 Letter
of Credit Provider (or a letter of credit provider under the Supplement for any
other Series of Notes), then such person shall not be a Series 2004-4 Eligible
Letter of Credit Provider until CRCF has provided 10 days’ prior notice to the
Rating Agencies that such person has been proposed as a Series 2004-4 Letter of
Credit Provider.

“Series 2004-4 Enhancement” means the Series 2004-4 Cash Collateral Account
Collateral, the Series 2004-4 Letters of Credit, the Series 2004-4 Demand Notes,
the Series 2004-4 Overcollateralization Amount and the Series 2004-4 Reserve
Account Amount.

“Series 2004-4 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2004-4 Overcollateralization Amount as of such date,
(ii) the Series 2004-4 Letter of Credit Amount as of such date, (iii) the
Series 2004-4 Available Reserve Account Amount as of such date and (iv) the
amount of cash and Permitted Investments on deposit in the Series 2004-4
Collection Account (not including amounts allocable to the Series 2004-4 Accrued
Interest Account) and the Series 2004-4 Excess Collection Account as of such
date.

“Series 2004-4 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2004-4 Enhancement Amount is less than the
Series 2004-4 Required Enhancement Amount as of such date.

“Series 2004-4 Excess Collection Account” is defined in Section 3.1(b).

“Series 2004-4 Expected Final Distribution Date” means the Distribution Date
falling in the seventh calendar month after the calendar month in which the
Series 2004-4 Revolving Period ends.

“Series 2004-4 Initial Invested Amount” is defined in Section 2.3(a).

“Series 2004-4 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however, that the initial Series 2004-4
Interest Period shall commence on and include the Series 2004-4 Closing Date and
end on and include December 19, 2004.

“Series 2004-4 Interest Rate Cap” is defined in Section 3.11(a).

16



--------------------------------------------------------------------------------



 



“Series 2004-4 Interest Rate Cap Collateral” is defined in Section 3.11(c).

“Series 2004-4 Interest Rate Cap Counterparty” means CRCF’s counterparty under a
Series 2004-4 Interest Rate Cap.

“Series 2004-4 Interest Rate Cap Proceeds” means the amounts, if any, received
by the Trustee from a Series 2004-4 Interest Rate Cap Counterparty in respect of
a Series 2004-4 Interest Rate Cap (including amounts received from a guarantor
or from collateral).

“Series 2004-4 Invested Amount” means, on any date of determination, the sum of
the Purchaser Group Invested Amounts with respect to each of the Purchaser
Groups on such date.

“Series 2004-4 Invested Percentage” means as of any date of determination:

(a)     when used with respect to Principal Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction the
numerator of which shall be equal to the sum of the Series 2004-4 Invested
Amount and the Series 2004-4 Overcollateralization Amount, determined during the
Series 2004-4 Revolving Period as of the end of the immediately preceding
Business Day, or, during the Series 2004-4 Amortization Period, as of the end of
the Series 2004-4 Revolving Period, and the denominator of which shall be the
greater as of the end of the immediately preceding Business Day of (I) the
Aggregate Asset Amount and (II) the sum of the numerators used to determine
(i) invested percentages for allocations with respect to Principal Collections
(for all Series of Notes and all classes of such Series of Notes) and
(ii) overcollateralization percentages for allocations with respect to Principal
Collections (for all Series of Notes that provide for credit enhancement in the
form of overcollateralization); and

(b)     when used with respect to Interest Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction the
numerator of which shall be the Accrued Amounts with respect to the
Series 2004-4 Notes on such date of determination, and the denominator of which
shall be the aggregate Accrued Amounts with respect to all Series of Notes on
such date of determination.

“Series 2004-4 Lease Interest Payment Deficit” means on any Distribution Date an
amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 3.2(a), (b) or (c) would have been
allocated to the Series 2004-4 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 3.2(a), (b) or (c) have been allocated to the Series 2004-4
Accrued Interest Account (excluding any amounts paid into the Series 2004-4
Accrued Interest Account pursuant to the proviso in Sections 3.2(b)(ii) and
3.2(c)(ii)) from and excluding the preceding Distribution Date to and including
such Distribution Date.

“Series 2004-4 Lease Payment Deficit” means either a Series 2004-4 Lease
Interest Payment Deficit or a Series 2004-4 Lease Principal Payment Deficit.

17



--------------------------------------------------------------------------------



 



“Series 2004-4 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2004-4 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 3.5(c) on
account of such Series 2004-4 Lease Principal Payment Deficit.

“Series 2004-4 Lease Principal Payment Deficit” means, on any Distribution Date,
the sum of (a) the Series 2004-4 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2004-4 Lease Principal Payment
Carryover Deficit for such Distribution Date.

“Series 2004-4 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit E to this Supplement, issued by a
Series 2004-4 Eligible Letter of Credit Provider in favor of the Trustee for the
benefit of the Series 2004-4 Noteholders.

“Series 2004-4 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2004-4 Letter of Credit, as specified therein, and
(ii) if the Series 2004-4 Cash Collateral Account has been established and
funded pursuant to Section 3.8, the Series 2004-4 Available Cash Collateral
Account Amount on such date and (b) the aggregate outstanding principal amount
of the Series 2004-4 Demand Notes on such date.

“Series 2004-4 Letter of Credit Expiration Date” means, with respect to any
Series 2004-4 Letter of Credit, the expiration date set forth in such
Series 2004-4 Letter of Credit, as such date may be extended in accordance with
the terms of such Series 2004-4 Letter of Credit.

“Series 2004-4 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2004-4 Letter of Credit, as specified therein, and (b) if
the Series 2004-4 Cash Collateral Account has been established and funded
pursuant to Section 3.8, the Series 2004-4 Available Cash Collateral Account
Amount on such date.

“Series 2004-4 Letter of Credit Provider” means the issuer of a Series 2004-4
Letter of Credit.

“Series 2004-4 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2004-4 Notes are fully paid and (b) the
Series 2004-4 Termination Date.

“Series 2004-4 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (h) or clause (k) of Article IV; provided, however, that any
event or condition of the type specified in clauses (a) through (h) or clause
(k) of Article IV shall not constitute a Series 2004-4 Limited Liquidation Event
of Default if (i) within such thirty (30) day period, such Amortization Event
shall have been cured and, after such cure of such Amortization Event is
provided for, the Trustee shall have received (x) written confirmation from
Moody’s that the Series 2004-4 Notes continue to be rated at least “Aa2“and
(y) written confirmation from Standard & Poor’s that the

18



--------------------------------------------------------------------------------



 



Series 2004-4 Notes continue to be rated at least “A-” or (ii) the Trustee shall
have received the written consent of each of the Series 2004-4 Noteholders
waiving the occurrence of such Series 2004-4 Limited Liquidation Event of
Default.

“Series 2004-4 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2004-4 Letter of Credit Liquidity Amount on such date and
(b) the Series 2004-4 Available Reserve Account Amount on such date.

“Series 2004-4 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in the
aggregate, an amount equal to 15% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.

“Series 2004-4 Maximum Amount” means any of the Series 2004-4 Maximum
Manufacturer Amounts, the Series 2004-4 Maximum Non-Eligible Manufacturer
Amount, the Series 2004-4 Maximum Non-Program Vehicle Amount or the
Series 2004-4 Maximum Specified States Amount.

“Series 2004-4 Maximum Individual Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai or Suzuki,
individually, an amount equal to 5% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.

“Series 2004-4 Maximum Invested Amount” means, on any date of determination, the
sum of the Maximum Purchaser Group Invested Amounts with respect to each of the
Purchaser Groups on such date. The Series 2004-4 Maximum Invested Amount shall
be reduced by the Maximum Purchaser Group Invested Amount of each Non-Extending
Purchaser Group on the Scheduled Expiry Date with respect to such Purchaser
Group.

“Series 2004-4 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2004-4 Maximum Mitsubishi Amount, the Series 2004-4 Maximum Nissan
Amount, the Series 2004-4 Maximum Individual Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount or the Series 2004-4 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount.

“Series 2004-4 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.

“Series 2004-4 Maximum Nissan Amount” means, as of any day, an amount equal to
5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.

“Series 2004-4 Maximum Non-Eligible Manufacturer Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.

19



--------------------------------------------------------------------------------



 



“Series 2004-4 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to 25% of the aggregate Net Book Value of all Vehicles leased under
the Leases on such day.

“Series 2004-4 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.

“Series 2004-4 Monthly Interest” means, with respect to any Series 2004-4
Interest Period, an amount equal to the product of (a) the average daily
Series 2004-4 Invested Amount during such Series 2004-4 Interest Period, (b) the
Series 2004-4 Note Rate for such Series 2004-4 Interest Period and (c) the
number of days in such Series 2004-4 Interest Rate Period divided by 360.

“Series 2004-4 Monthly Lease Principal Payment Deficit” means, on any
Distribution Date, an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 3.2(a), (b) or
(c) would have been allocated to the Series 2004-4 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 3.2(a), (b) or (c) have been allocated to the Series 2004-4 Collection
Account (without giving effect to any amounts paid into the Series 2004-4
Accrued Interest Account pursuant to the proviso in Sections 3.2(b)(ii) and/or
3.2(c)(ii)) from and excluding the preceding Distribution Date to and including
such Distribution Date.

“Series 2004-4 Non-Program Vehicle Percentage” means, as of any date of
determination, the higher of (a) a fraction, expressed as a percentage, the
numerator of which is the aggregate Net Book Value of all Non-Program Vehicles
leased under the AESOP I Operating Lease on such date and the denominator of
which is the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease on such date and (b) a fraction, expressed as a percentage, the
numerator of which is the aggregate Net Book Value of all Non-Program Vehicles
leased under the Leases on such date and the denominator of which is the
aggregate Net Book Value of all Vehicles leased under the Leases on such date.

“Series 2004-4 Note” means any one of the Series 2004-4 Variable Funding Rental
Car Asset Backed Notes, executed by CRCF authenticated and delivered by or on
behalf of the Trustee, substantially in the form of Exhibit A.

“Series 2004-4 Note Rate” means for any Series 2004-4 Interest Period, the
interest rate equal to the product of (a) the percentage equivalent of a
fraction, the numerator of which is equal to the sum of the Monthly Funding
Costs with respect to each Purchaser Group for such Series 2004-4 Interest
Period and the denominator of which is equal to the average daily Series 2004-4
Invested Amount during such Series 2004-4 Interest Period and (b) a fraction,
the numerator of which is 360 and the denominator of which is the number of days
in such Series 2004-4 Interest Period; provided, however, that the Series 2004-4
Note Rate will in no event be higher than the maximum rate permitted by
applicable law.

20



--------------------------------------------------------------------------------



 



“Series 2004-4 Noteholder” means a Person in whose name a Series 2004-4 Note is
registered in the Note Register.

“Series 2004-4 Overcollateralization Amount” means (i) as of any date on which
no AESOP I Operating Lease Vehicle Deficiency exists, the Series 2004-4 Required
Overcollateralization Amount as of such date and (ii) as of any date on which an
AESOP I Operating Lease Vehicle Deficiency exists, the excess, if any, of
(x) the Series 2004-4 AESOP I Operating Lease Loan Agreement Borrowing Base as
of such date over (y) the Series 2004-4 Invested Amount as of such date.

“Series 2004-4 Past Due Rent Payment” is defined in Section 3.2(f).

“Series 2004-4 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2004-4 Invested
Amount as of such date and the denominator of which is the sum of the Invested
Amount of each Series of Notes outstanding as of such date.

“Series 2004-4 Principal Allocation” is defined in Section 3.2(a)(ii).

“Series 2004-4 Program Vehicle Percentage” means, as of any date of
determination, 100% minus the Series 2004-4 Non-Program Vehicle Percentage as of
such date.

“Series 2004-4 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2004-4 Letter of Credit Provider for draws
under its Series 2004-4 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Series 2004-4 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of the Series 2004-4 Required
Overcollateralization Amount and the Series 2004-4 Invested Amount as of such
date.

“Series 2004-4 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2004-4 Required
Enhancement Percentage as of such date and the Series 2004-4 Invested Amount as
of such date, (ii) the Series 2004-4 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2004-4 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2004-4 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2004-4 Maximum Mitsubishi Amount as of such date, (iv) the Series 2004-4
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, individually,
and leased under the Leases as of such date over the Series 2004-4 Maximum
Individual Kia/Isuzu/Subaru/ Hyundai/Suzuki Amount as of such date, (v) the
Series 2004-4 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the aggregate Net Book Value of
all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, in the
aggregate, and leased under the Leases as of such date over the Series 2004-4

21



--------------------------------------------------------------------------------



 



Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of such date,
(vi) the Series 2004-4 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the Specified
States Amount as of such date over the Series 2004-4 Maximum Specified States
Amount as of such date, (vii) the Series 2004-4 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the Non-Eligible Manufacturer Amount as of such date over the Series 2004-4
Maximum Non-Eligible Manufacturer Amount as of such date and (viii) at any time
that the long-term senior unsecured debt rating of Nissan is “BBB-” or above
from Standard & Poor’s and “Baa3” or above from Moody’s, 0 and in all other
cases the Series 2004-4 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the aggregate Net
Book Value of all Vehicles manufactured by Nissan and leased under the Leases as
of such date over the Series 2004-4 Maximum Nissan Amount as of such date.

“Series 2004-4 Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) 22.25% and (B) the
Series 2004-4 Program Vehicle Percentage as of the immediately preceding
Business Day and (ii) the product of (A) the Series 2004-4 Required Non-Program
Enhancement Percentage as of such date and (B) the Series 2004-4 Non-Program
Vehicle Percentage as of the immediately preceding Business Day.

“Series 2004-4 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 3.5% of the Series 2004-4 Invested Amount
on such Distribution Date (after giving effect to any payments of principal to
be made on the Series 2004-4 Notes on such Distribution Date).

“Series 2004-4 Required Non-Program Enhancement Percentage” means, as of any
date of determination, the greater of (a) 22.25% and (b) the sum of (i) 22.25%
and (ii) the highest, for any calendar month within the preceding twelve
calendar months, of the greater of (x) an amount (not less than zero) equal to
100% minus the Measurement Month Average for the immediately preceding
Measurement Month and (y) an amount (not less than zero) equal to 100% minus the
Market Value Average as of the Determination Date within such calendar month
(excluding the Market Value Average for any Determination Date which has not yet
occurred).

“Series 2004-4 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Series 2004-4 Required Enhancement
Amount over the sum of (i) the Series 2004-4 Letter of Credit Amount as of such
date, (ii) the Series 2004-4 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted Investments on deposit in the
Series 2004-4 Collection Account (not including amounts allocable to the Series
2004-4 Accrued Interest Account) and the Series 2004-4 Excess Collection Account
on such date.

“Series 2004-4 Required Reserve Account Amount” means, with respect to any
Distribution Date, an amount equal to the sum of (a) the greater of (i) the
excess, if any, of the Series 2004-4 Required Liquidity Amount on such
Distribution Date over the Series 2004-4 Letter of Credit Liquidity Amount on
such Distribution Date (after giving effect to any payments of principal to be
made on the Series 2004-4 Notes on such Distribution Date) and (ii) the excess,
if any, of the Series 2004-4 Required Enhancement Amount over the Series 2004-4
Enhancement

22



--------------------------------------------------------------------------------



 



Amount (excluding therefrom the Series 2004-4 Available Reserve Account Amount
and calculated after giving effect to any payments of principal to be made on
the Series 2004-4 Notes) on such Distribution Date and (b) the Demand Note
Preference Payment Amount.

“Series 2004-4 Reserve Account” is defined in Section 3.7(a).

“Series 2004-4 Reserve Account Collateral” is defined in Section 3.7(d).

“Series 2004-4 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2004-4 Available Reserve Account Amount
over the Series 2004-4 Required Reserve Account Amount on such Distribution
Date.

“Series 2004-4 Revolving Period” means the period from and including, the Series
2004-4 Closing Date to the commencement of the Series 2004-4 Amortization
Period.

“Series 2004-4 Shortfall” is defined in Section 3.3(f).

“Series 2004-4 Termination Date” means the Distribution Date falling in the
nineteenth calendar month after the calendar month in which the Series 2004-4
Revolving Period ends.

“Series 2004-4 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 3.5(c) or (d) on the Series 2004-4 Letters of Credit, the
aggregate amount drawn by the Trustee on all Series 2004-4 Letters of Credit.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(rounded up to the nearest 1/100th of 1%) established by the Board with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurodollar
Tranches shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time under such Regulation D or
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in the reserve
percentage.

“Supplement” is defined in the recitals hereto.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date Disbursement” means an amount drawn under a Series 2004-4
Letter of Credit pursuant to a Certificate of Termination Date Demand.

“Termination Disbursement” means an amount drawn under a Series 2004-4 Letter of
Credit pursuant to a Certificate of Termination Demand.

23



--------------------------------------------------------------------------------



 



“Transfer Supplement” is defined in Section 11.1(c).

“Transferee” is defined in Section 11.1(f).

“Trustee” is defined in the recitals hereto.

“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2004-4
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.

“Voting Stock” means, with respect to any Person, the common stock or membership
interests of such Person and any other security of, or ownership interest in,
such Person having ordinary voting power to elect a majority of the board of
directors or a majority of the managers (or other Persons serving similar
functions) of such Person.

“Waiver Event” means the occurrence of the delivery of a Waiver Request and the
subsequent waiver of any Series 2004-4 Maximum Amount.

“Waiver Request” is defined in Article V.

ARTICLE II

PURCHASE AND SALE OF SERIES 2004-4 NOTES;
INCREASES AND DECREASES OF SERIES 2004-4 INVESTED AMOUNT

Section 2.1. Purchases of the Series 2004-4 Notes. (a) Initial Purchases.
Subject to the terms and conditions of this Supplement, including delivery of
notice in accordance with Section 2.3, (i) each CP Conduit Purchaser may, in its
sole discretion, purchase a Series 2004-4 Note in an amount equal to all or a
portion of its Commitment Percentage of the Series 2004-4 Initial Invested
Amount on any Business Day during the period from the Effective Date (the
“Series 2004-4 Closing Date”) to and including the Expiry Date with respect to
such CP Conduit Purchaser, and if such CP Conduit Purchaser shall have notified
the Administrative Agent and the Funding Agent with respect to such CP Conduit
Purchaser that it has elected not to fund a Series 2004-4 Note in an amount
equal to its Commitment Percentage of the Series 2004-4 Initial Invested Amount
on the Series 2004-4 Closing Date, each APA Bank with respect to such CP Conduit
Purchaser shall fund on the Series 2004-4 Closing Date its APA Bank Percentage
of that portion of such Series 2004-4 Note not to be funded by such CP Conduit
Purchaser and (ii) thereafter, (A) if a CP Conduit Purchaser shall have
purchased a Series 2004-4 Note on the Series 2004-4 Closing Date, such CP
Conduit Purchaser may, in its sole discretion, maintain its Series 2004-4 Note,
subject to increase or decrease during the period from the Series 2004-4 Closing
Date to and including the Expiry Date with respect to such CP Conduit Purchaser,
in accordance with the provisions of this Supplement and (B) the APA Banks with
respect to such CP Conduit Purchaser shall maintain their respective APA Bank
Percentages of the Series 2004-4 Note with respect to such Purchaser Group,
subject to increase or decrease during the period from the Series 2004-4 Closing
Date to and including the Expiry Date with respect to such CP Conduit Purchaser,
in accordance with the provisions of this Supplement. Payments by each CP
Conduit Purchaser and/or the APA Banks with respect to such CP Conduit Purchaser
shall be made in immediately available funds on the Series 2004-4 Closing Date
to

24



--------------------------------------------------------------------------------



 



the Funding Agent with respect to such CP Conduit Purchaser for remittance to
the Trustee for deposit into the Series 2004-4 Collection Account.

(b)     Maximum Purchaser Group Invested Amounts. Notwithstanding anything to
the contrary contained in this Supplement, at no time shall the Purchaser Group
Invested Amount with respect to any Purchaser Group exceed the Maximum Purchaser
Group Invested Amount with respect to such Purchaser Group at such time.

(c)     Form of Series 2004-4 Notes. The Series 2004-4 Notes shall be issued in
fully registered form without interest coupons, substantially in the form set
forth in Exhibit A.

Section 2.2. Delivery. (a) On the Series 2004-4 Closing Date, CRCF shall sign
and shall direct the Trustee in writing pursuant to Section 2.2 of the Base
Indenture to duly authenticate, and the Trustee, upon receiving such direction,
shall so authenticate a Series 2004-4 Note in the name of the Funding Agent with
respect to each Purchaser Group in an amount equal to the Maximum Purchaser
Group Invested Amount with respect to such Purchaser Group and deliver such
Series 2004-4 Note to such Funding Agent in accordance with such written
directions.

(b)     The Administrative Agent shall maintain a record of the actual Purchaser
Group Invested Amount outstanding with respect to each Purchaser Group and the
actual Series 2004-4 Invested Amount outstanding on any date of determination,
which, absent manifest error, shall constitute prima facie evidence of the
outstanding Purchaser Group Invested Amounts and outstanding Series 2004-4
Invested Amount from time to time. Upon a written request from the Trustee, the
Administrative Agent shall provide in writing the identity of the Purchaser
Groups, the related Funding Agents, the Purchaser Group Invested Amount for each
Purchaser Group and the Commitment Percentage with respect to such Purchaser
Group to the Trustee.

Section 2.3. Procedure for Initial Issuance and for Increasing the Series 2004-4
Invested Amount. (a) Subject to Section 2.3(c), (i) on the Series 2004-4 Closing
Date, each CP Conduit Purchaser may agree, in its sole discretion, to purchase,
and the APA Banks with respect to such CP Conduit Purchaser shall purchase, a
Series 2004-4 Note in accordance with Section 2.1 and (ii) on any Business Day
during the period from the Effective Date to and including the Expiry Date with
respect to a CP Conduit Purchaser, such CP Conduit Purchaser may agree, in its
sole discretion, and each APA Bank with respect to such CP Conduit Purchaser
hereby agrees that the Purchaser Group Invested Amount with respect to such
Purchaser Group may be increased by an amount equal to its APA Bank Percentage
of the Commitment Percentage with respect to such Purchaser Group of the
Increase Amount (an “Increase”), upon the request of CRCF (each date on which an
increase in the Series 2004-4 Invested Amount occurs hereunder being herein
referred to as the “Increase Date” applicable to such Increase); provided,
however, that CRCF shall have given the Administrative Agent (with a copy to the
Trustee) irrevocable written notice (effective upon receipt), by telecopy
(receipt confirmed), substantially in the form of Exhibit B, of such request no
later than 3:00 p.m. (New York City time) on the second Business Day prior to
the Series 2004-4 Closing Date or such Increase Date, as the case may be. Such
notice shall state (x) the Series 2004-4 Closing Date or the Increase Date, as
the case may be, and (y) the initial invested amount (the “Series 2004-4 Initial
Invested Amount”) or the

25



--------------------------------------------------------------------------------



 



proposed amount of the increase in the Series 2004-4 Invested Amount (an
“Increase Amount”), as the case may be.

(b)      If a CP Conduit Purchaser elects not to fund the full amount of its
Commitment Percentage of the Series 2004-4 Initial Invested Amount or a
requested Increase, such CP Conduit Purchaser shall notify the Administrative
Agent and the Funding Agent with respect to such CP Conduit Purchaser, and each
APA Bank with respect to such CP Conduit Purchaser shall fund its APA Bank
Percentage of the portion of the Commitment Percentage with respect to such
Purchaser Group of the Series 2004-4 Initial Invested Amount or such Increase,
as the case may be, not funded by such CP Conduit Purchaser.

(c)     No Purchaser Group shall be required to make the initial purchase of a
Series 2004-4 Note on the Series 2004-4 Closing Date or to increase its
Purchaser Group Invested Amount on any Increase Date hereunder unless:

(i)     such Purchaser Group’s Commitment Percentage of the Series 2004-4
Initial Invested Amount or such Increase Amount is equal to (A) $400,000 or an
integral multiple of $100,000 in excess thereof or (B) if less, the excess of
the Maximum Purchaser Group Invested Amount with respect to such Purchaser Group
over the Purchaser Group Invested Amount with respect to such Purchaser Group;

(ii)     after giving effect to the Series 2004-4 Initial Invested Amount or
such Increase Amount, (A) the Purchaser Group Invested Amount with respect to
such Purchaser Group would not exceed the Maximum Purchaser Group Invested
Amount with respect to such Purchaser Group and (B) the Series 2004-4 Invested
Amount would not exceed the Series 2004-4 Maximum Invested Amount;

(iii)     after giving effect to the Series 2004-4 Initial Invested Amount or
such Increase Amount, no AESOP I Operating Lease Vehicle Deficiency would occur
and be continuing;

(iv)     no Amortization Event or Potential Amortization Event would occur and
be continuing prior to or after giving effect to such Series 2004-4 Initial
Invested Amount or such Increase;

(v)     not more than two Increases have occurred in the four Business Days
immediately preceding the date of such Increase;

(vi)     all of the representations and warranties made by each of CRCF, the
Lessees, the Lessors and the Administrator in the Base Indenture, this
Supplement and the Related Documents to which each is a party are true and
correct in all material respects on and as of the Series 2004-4 Closing Date or
such Increase Date, as the case may be, as if made on and as of such date
(except to the extent such representations and warranties are expressly made as
of another date); and

(vii)     all conditions precedent to the making of any Loan under the
applicable Loan Agreements would be satisfied.

26



--------------------------------------------------------------------------------



 



CRCF’s acceptance of funds in connection with (x) the initial purchase of
Series 2004-4 Notes on the Series 2004-4 Closing Date and (y) each Increase
occurring on any Increase Date shall constitute a representation and warranty by
CRCF to the Purchaser Groups as of the Series 2004-4 Closing Date or such
Increase Date (except to the extent such representations and warranties are
expressly made as of another date), as the case may be, that all of the
conditions contained in this Section 2.3(c) have been satisfied.

(d)     Upon receipt of any notice required by Section 2.3(a) from CRCF, the
Administrative Agent shall promptly forward (by telecopy or electronic messaging
system) a copy of such notice to the Funding Agent with respect to each
Purchaser Group. After receipt by any Funding Agent with respect to a Purchaser
Group of such notice from the Administrative Agent, such Funding Agent shall, so
long as the conditions set forth in Sections 2.3(a) and (c) are satisfied,
promptly provide telephonic notice to the related CP Conduit Purchaser and the
related APA Banks, of the Increase Date and of such Purchaser Group’s Commitment
Percentage of the Increase Amount. If such CP Conduit Purchaser elects to fund
all or a portion of its Commitment Percentage of the Increase Amount, such CP
Conduit Purchaser shall pay in immediately available funds its Commitment
Percentage (or any portion thereof) of the amount of such Increase on the
related Increase Date to the Funding Agent with respect to such Purchaser Group
for deposit into the Series 2004-4 Collection Account. If such CP Conduit
Purchaser does not fund the full amount of its Commitment Percentage of the
Increase Amount and the related APA Banks are required to fund the portion
thereof not funded by the CP Conduit Purchaser, each such APA Bank shall pay in
immediately available funds its APA Bank Percentage of such portion on the
related Increase Date to the Funding Agent with respect to such Purchaser Group
for deposit in the Series 2004-4 Collection Account. Each Funding Agent shall
remit the amounts received by it from its CP Conduit Purchaser or the related
APA Banks pursuant to this Section 2.3(d) to the Trustee for deposit into the
Series 2004-4 Collection Account.

Section 2.4. Sales by CP Conduit Purchasers of Series 2004-4 Notes to APA Banks.
Notwithstanding any limitation to the contrary contained herein, each CP Conduit
Purchaser may, in its own discretion, at any time, sell or assign all or any
portion of its interest in its Series 2004-4 Note to any Conduit Assignee or to
the APA Banks with respect to such CP Conduit Purchaser pursuant to, and subject
to the terms and conditions of, the Asset Purchase Agreement with respect to
such CP Conduit Purchaser.

Section 2.5. Procedure for Decreasing the Series 2004-4 Invested Amount;
Optional Termination. (a) On any Business Day prior to the occurrence of an
Amortization Event, upon the written request of CRCF or the Administrator on
behalf of CRCF, the Series 2004-4 Invested Amount may be reduced (a “Decrease”)
by the Trustee’s withdrawing from the Series 2004-4 Excess Collection Account,
depositing into the Series 2004-4 Distribution Account and distributing to the
Administrative Agent funds on deposit in the Series 2004-4 Excess Collection
Account on such day in accordance with Section 3.5(b) in an amount not to exceed
the amount of such funds on deposit on such Business Day; provided that CRCF
shall have given the Administrative Agent (with a copy to the Trustee)
irrevocable written notice (effective upon receipt) of the amount of such
Decrease prior to 9:30 a.m. (New York City time) on the second Business Day
prior to such Decrease; provided, further, that any such Decrease shall be in an
amount equal to $10,000,000 and integral multiples of $500,000 in excess thereof

27



--------------------------------------------------------------------------------



 



(or, if such Decrease will be used to reduce one or more Non-Extending Purchaser
Group’s Purchaser Group Invested Amounts, such Decrease may be in such amount as
is necessary to reduce the Purchaser Group Invested Amounts of all such
Non-Extending Purchaser Groups to zero). Upon each Decrease, the Administrative
Agent shall indicate in its records such Decrease and the Purchaser Group
Invested Amount outstanding with respect to each Purchaser Group after giving
effect to such Decrease. Upon receipt of any notice required by Section 2.5(a)
from CRCF, the Administrative Agent shall forward (by telecopy or electronic
messaging system) a copy of such notice to the Funding Agent with respect to
each Purchaser Group, no later than 1:00 p.m. (New York City time) on the
Business Day received.

(b)     On any Business Day, CRCF shall have the right to deliver an irrevocable
written notice (an “Optional Termination Notice”) to the Administrative Agent,
the Trustee, the Administrator and the Rating Agencies in which CRCF declares
that the Commitments shall terminate on the date (the “Optional Termination
Date”) set forth in such notice (which date, in any event, shall be a
Distribution Date not less than twenty (20) Business Days from the date on which
such notice is delivered). Upon receipt of any Optional Termination Notice from
CRCF, the Administrative Agent shall promptly notify the Funding Agent with
respect to each Purchaser Group thereof.

(c)     From and after the Optional Termination Date, the Series 2004-4
Amortization Period shall commence for all purposes under this Supplement, the
Base Indenture and the Related Documents.

(d)     If there are Principal Collections on deposit in the Series 2004-4
Excess Collection Account on any Business Day on which the Purchaser Group
Invested Amount with respect to any Non-Extending Purchaser Group shall not have
been reduced to zero and CRCF would be permitted under the terms of
Section 2.5(a) to effect a Decrease with such funds, CRCF shall request such a
Decrease in accordance with Section 2.5(a) on the earliest possible date.

Section 2.6. Increases and Reductions of the Commitments; Extensions of the
Commitments. (a) CRCF may from time to time request that any Purchaser Group
agree to increase the amount set forth opposite the name of the CP Conduit
Purchaser included in such Purchaser Group on Schedule I. An increase in such
amount shall be effective hereunder if such Purchaser Group shall have agreed in
its sole discretion to such increase.

(b)     If CRCF desires to extend the Scheduled Expiry Date with respect to the
Purchaser Groups, CRCF shall notify the Administrative Agent at least 60 days
prior to such Scheduled Expiry Date of its desire to extend the Scheduled Expiry
Date with respect to the Purchaser Groups, whereupon the Administrative Agent
shall notify the Funding Agent with respect to each Purchaser Group of CRCF’s
desire to so extend the Scheduled Expiry Date. Each Funding Agent, on behalf of
its Purchaser Group, shall notify the Administrative Agent and CRCF in writing
of whether such Purchaser Group agrees to an extension of the Scheduled Expiry
Date with respect to such Purchaser Group; provided that failure by a Funding
Agent to respond to such request shall not be construed as a consent by such
Purchaser Group to such extension. The decision to extend or not extend shall be
made by each Purchaser Group in its sole discretion. In the event that any
Purchaser Group desires to extend its Scheduled Expiry Date for an amount that
is less than its Maximum Purchaser Group Invested Amount prior to

28



--------------------------------------------------------------------------------



 



CRCF’s request for an extension, CRCF, in its sole discretion, may accept such
extension; provided, however, that such Purchaser Group (x) shall be deemed to
be a Non-Extending Purchaser Group for purposes of Section 3.5 having a
Purchaser Group Invested Amount equal to the excess of its Purchaser Group
Invested Amount over a percentage of its Maximum Purchaser Group Invested Amount
that will be available after the extension of its Scheduled Expiry Date equal to
the percentage equivalent of a fraction, the numerator of which is the sum of
the Purchaser Group Invested Amounts with respect to all Extending Purchaser
Groups, other than such Purchaser Group and any other Purchaser Group reducing
its Maximum Purchaser Group Invested Amount, and the denominator of which is the
sum of the Maximum Purchaser Group Invested Amounts of all Extending Purchaser
Groups, other than such Purchaser Group and any other Purchaser Group reducing
its Maximum Purchaser Group Invested Amount and (y) shall be deemed to be an
Extending Purchaser Group with a Maximum Purchaser Group Invested Amount equal
to the portion of its Maximum Purchaser Group Invested Amount that will be
available after the extension of its Scheduled Expiry Date. In connection with
any request by CRCF to extend the Scheduled Expiry Date pursuant to this
Section 2.6(b), CRCF shall provide to the Administrative Agent, who shall
provide to each Purchaser Group, on or prior to the effective date of any such
extension, a certificate of the chief financial officer of CRCF to the effect
set forth in Schedule 8.3(d) of the Base Indenture.

(c)     On any Business Day during the Series 2004-4 Revolving Period, CRCF may,
upon two (2) Business Days’ prior written notice to the Administrative Agent
(effective upon receipt) (with copies to the Administrator and the Trustee)
reduce the Series 2004-4 Maximum Invested Amount in an amount equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof; provided that
no such termination or reduction shall be permitted if, after giving effect
thereto and to any reduction in the Series 2004-4 Invested Amount on such date,
(x) the Purchaser Group Invested Amount with respect to any Purchaser Group
would exceed the Maximum Purchaser Group Invested Amount with respect to such
Purchaser Group then in effect or (y) the Series 2004-4 Invested Amount would
exceed the Series 2004-4 Maximum Invested Amount. Any reduction in the
Series 2004-4 Maximum Invested Amount shall be made on a pro rata basis to the
Maximum Purchaser Group Invested Amounts with respect to the Purchaser Groups,
based on the Maximum Purchaser Group Invested Amount with respect to each
Purchaser Group. Once reduced, the Maximum Purchaser Group Invested Amounts may
not be subsequently reinstated without each such Purchaser Group’s prior written
consent, which consent shall be granted or not in the sole discretion of such
Purchaser Group.

(d)     If, after receiving a request for extension of its Scheduled Expiry Date
from CRCF pursuant to Section 2.6(b), the Funding Agent with respect to a CP
Conduit Purchaser notifies CRCF in writing of its decision not to extend its
Scheduled Expiry Date as requested or fails to respond to CRCF’s request within
30 days of its receipt of such request, at the request of CRCF, such CP Conduit
Purchaser and the APA Banks with respect to such CP Conduit Purchaser shall on a
Distribution Date thereafter selected by CRCF (or such other date as may be
agreed by CRCF, the Funding Agent and the Administrative Agent) assign all or
any portion of their respective rights and obligations under this Supplement and
the Series 2004-4 Notes pursuant to Section 11.1 to a replacement CP Conduit
Purchaser and the APA Banks with respect to such replacement CP Conduit
Purchaser selected by CRCF upon payment by the replacement CP Conduit Purchaser
and the APA Banks with respect to such replacement CP Conduit Purchaser (or upon
payment by CRCF as agreed to by CRCF, the assignor and the

29



--------------------------------------------------------------------------------



 



assignee) of an amount equal to (i) the Purchaser Group Invested Amount with
respect to such Non-Extending Purchaser Group, plus (ii) (A) if such Purchaser
Group includes a Match Funding CP Conduit Purchaser, the sum of (x) all accrued
and unpaid Discount on all outstanding Commercial Paper issued by, or for the
benefit of, such Match Funding CP Conduit Purchaser to fund the CP Funded Amount
with respect to such Match Funding CP Conduit Purchaser from the issuance
date(s) thereof to but excluding the date (the “Purchase Effective Date”) of the
assignment to the replacement CP Conduit Purchaser and the APA Banks with
respect to such CP Conduit Purchaser and (y) the aggregate Discount to accrue on
all outstanding Commercial Paper issued by, or for the benefit of, such Match
Funding CP Conduit Purchaser to fund the CP Funded Amount with respect to such
Match Funding CP Conduit Purchaser from and including the Purchase Effective
Date to and excluding the maturity date of each CP Tranche with respect to such
Match Funding CP Conduit Purchaser or (B) if such Non-Extending Purchaser Group
includes a Pooled Funding CP Conduit Purchaser, the sum of (x) the aggregate
amount of accrued and unpaid Discount on or in respect of the Commercial Paper
issued by, or for the benefit of, such Pooled Funding CP Conduit Purchaser
allocated, in whole or in part, by the Funding Agent with respect to such Pooled
Funding CP Conduit Purchaser, to fund the purchase or maintenance of the CP
Funded Amount with respect to such Pooled Funding CP Conduit Purchaser as of the
Purchase Effective Date and (y) the aggregate amount of Discount to accrue on or
in respect of the Commercial Paper issued by, or for the benefit of, such Pooled
Funding CP Conduit Purchaser allocated, in whole or in part, by the Funding
Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund the
purchase or maintenance of the CP Funded Amount with respect to such Pooled
Funding CP Conduit Purchaser from and including the Purchase Effective Date to
and excluding the maturity dates of such Commercial Paper, plus (iii) all
accrued and unpaid interest on the APA Bank Funded Amount with respect to such
Purchaser Group, calculated at the Alternate Base Rate or the applicable
Adjusted LIBO Rate plus the Applicable Margin as of the Purchase Effective Date,
plus (iv) for each day from but excluding the last day of the Series 2004-4
Interest Period immediately preceding the Purchase Effective Date, an amount
equal to (x) the CP Funded Amount with respect to such Non-Extending Purchaser
Group on such day times (y) the Program Fee Rate divided by (z) 360, plus
(v) for each day from but excluding the last day of the Series 2004-4 Interest
Period immediately preceding the Purchase Effective Date, an amount equal to
(x) the excess, if any, of the Commitment Amount with respect to such
Non-Extending Purchaser Group over the Purchaser Group Invested Amount with
respect to such Purchaser Group on such day times (y) the Commitment Fee Rate
divided by (z) 360, plus (vi) all Article VII Costs then due and payable to such
Non-Extending Purchaser Group, plus (vii) without duplication, any other amounts
then due and payable to such Non-Extending Purchaser Group pursuant to this
Supplement.

(e)     CRCF may at any time add a multi-seller commercial paper conduit as an
additional CP Conduit Purchaser (an “Additional CP Conduit Purchaser”) and one
or more banks providing support to the Additional CP Conduit Purchaser as APA
Banks with respect to the Additional CP Conduit Purchaser (the “Related
Additional APA Banks”), with the prior written consent of the Administrative
Agent (which consent shall not be unreasonably withheld), by providing at least
ten (10) Business Days’ prior written notice of (i) the names of the Additional
CP Conduit Purchaser, the Related Additional APA Banks and the funding agent
with respect to the Additional CP Conduit Purchaser and the Related Additional
APA Banks (the “Additional Funding Agent”), (ii) the date on which CRCF desires
to effect such addition (the “Purchaser Group Addition Date”), (iii) the
proposed Maximum Purchaser Group Invested Amount with

30



--------------------------------------------------------------------------------



 



respect to the Additional CP Conduit Purchaser and the Related Additional APA
Banks and (iv) the Commitment Percentage of each Purchaser Group on the
Purchaser Group Addition Date, after giving effect to the addition of the
Additional CP Conduit Purchaser and the Related Additional APA Banks. On the
Purchaser Group Addition Date, each CP Conduit Purchaser, the APA Banks with
respect to such CP Conduit Purchaser and the Funding Agent with respect to such
CP Conduit Purchaser shall make an assignment and assumption to the Additional
CP Conduit Purchaser, the Related Additional APA Banks and the Additional
Funding Agent pursuant to Section 11.1, as directed by the Administrative Agent,
with the result that after giving effect thereto, the Purchaser Group Invested
Amount with respect to each such Purchaser Group shall equal the product of
(x) the Series 2004-4 Invested Amount on the Purchaser Group Addition Date and
(y) the Commitment Percentage of such Purchaser Group on the Purchaser Group
Addition Date, after giving effect to the addition of the Additional CP Conduit
Purchaser and the Related Additional APA Banks. No Purchaser Group shall be
required to make any assignment unless such assigning Purchaser Group shall
receive in cash an amount equal to the reduction in its Series 2004-4 Invested
Amount.

Section 2.7. Interest; Fees. (a) Interest shall be payable on the Series 2004-4
Notes on each Distribution Date pursuant to Section 3.3.

(b)     On any Business Day, CRCF may, subject to Section 2.7(c), elect to
allocate all or any portion of the Available CP Funding Amount with respect to
any Match Funding CP Conduit Purchaser, to one or more CP Tranches with CP Rate
Periods commencing on such Business Day by giving the Administrative Agent and
the Funding Agent with respect to such Match Funding CP Conduit Purchaser
irrevocable written or telephonic (confirmed in writing) notice thereof, which
notice must be received by such Funding Agent prior to 3:00 p.m. (New York City
time) on the second Business Day prior to such Business Day. Such notice shall
specify (i) the applicable Business Day, (ii) the CP Rate Period for each CP
Tranche to which a portion of the Available CP Funding Amount with respect to
such Purchaser Group is to be allocated and (iii) the portion of such Available
CP Funding Amount being allocated to each such CP Tranche. On any Business Day,
CRCF may, subject to Sections 2.7(c) and 7.4, elect to allocate all or any
portion of the Available APA Bank Funding Amount with respect to any Purchaser
Group to one or more Eurodollar Tranches with Eurodollar Periods commencing on
such Business Day by giving the Administrative Agent and the Funding Agent with
respect to such Purchaser Group irrevocable written or telephonic (confirmed in
writing) notice thereof, which notice must be received by such Funding Agent
prior to 1:00 p.m. (New York City time) three (3) Business Days prior to such
Business Day. Such notice shall specify (i) the applicable Business Day,
(ii) the Eurodollar Period for each Eurodollar Tranche to which a portion of the
Available APA Bank Funding Amount with respect to such Purchaser Group is to be
allocated and (iii) the portion of such Available APA Bank Funding Amount being
allocated to each such Eurodollar Tranche. Upon receipt of any such notice, the
Funding Agent with respect to a Purchaser Group shall notify the CP Conduit
Purchaser and the APA Bank with respect to such Purchaser Group of the contents
of such notice promptly upon receipt thereof.

(c)     Notwithstanding anything to the contrary contained in this Section 2.7,
(i) (A) each Match Funding CP Conduit Purchaser shall approve the length of each
CP Rate Period and the portion of the Available CP Funding Amount with respect
to such Match Funding CP Conduit Purchaser allocated to such CP Rate Period,
(B) such Match Funding CP Conduit

31



--------------------------------------------------------------------------------



 



Purchaser may select, in its sole discretion, any new CP Rate Period if (x) CRCF
does not provide notice of a new CP Rate Period on a timely basis or (y) the
Funding Agent with respect to such Match Funding CP Conduit Purchaser, on behalf
of such Match Funding CP Conduit Purchaser, determines, in its sole discretion,
that the CP Rate Period requested by CRCF is unavailable or for any reason
commercially undesirable and (C) the portion of the Available CP Funding Amount
with respect to such Match Funding CP Conduit Purchaser allocable to each CP
Tranche must be in an amount equal to $1,000,000 or an integral multiple of
$100,000 in excess thereof and (ii) (A) the portion of the Available APA Bank
Funding Amount with respect to any Purchaser Group allocable to each Eurodollar
Tranche must be in an amount equal to $100,000 or an integral multiple of
$100,000 in excess thereof, (B) no more than seven (7) Eurodollar Tranches with
respect to such Purchaser Group shall be outstanding at any one time, (C) after
the occurrence and during the continuance of any Amortization Event or Potential
Amortization Event, CRCF may not elect to allocate any portion of the Available
APA Bank Funding Amount with respect to any Purchaser Group to a Eurodollar
Tranche and (D) during the Series 2004-4 Amortization Period, CRCF may not
select any Eurodollar Period that does not end on or prior to the next
succeeding Distribution Date.

(d)     On any Business Day, a Match Funding CP Conduit Purchaser may elect that
CRCF no longer be permitted to select CP Tranches in accordance with
Sections 2.7(b) and (c) in respect of the CP Conduit Funded Amount with respect
to such CP Conduit Purchaser by giving CRCF and the Administrative Agent
irrevocable written notice thereof, which notice must be received by CRCF and
the Administrative Agent at least one Business Day prior to such Business Day.
On any Business Day, a Pooled Funding CP Conduit Purchaser may with the prior
written consent of the Administrator (which consent shall not be unreasonably
withheld) elect thereafter to allow CRCF to select CP Tranches in accordance
with Sections 2.7(b) and (c) in respect of the CP Conduit Funded Amount with
respect to such CP Conduit Purchaser by giving CRCF and the Administrative Agent
irrevocable written notice thereof, which notice and consent must be received by
CRCF and the Administrative Agent at least one Business Day prior to such
election. Any CP Conduit Purchaser making an election to change the manner in
which its funding costs in respect of its Series 2004-4 Note are allocated in
accordance with this Section 2.7(d) will be both a Match Funding CP Conduit
Purchaser and a Pooled Funding CP Conduit Purchaser during the period that its
Series 2004-4 Note is funded on both a “pooled” and “match funded” basis and its
Monthly Funding Costs during that period will be calculated accordingly.

(e)     CRCF shall pay with funds available pursuant to Section 3.3(a) to the
Administrative Agent, for the account of each Purchaser Group, on each
Distribution Date, a commitment fee with respect to the Series 2004-4 Interest
Period ending on the day preceding such Distribution Date (the “Commitment Fee”)
during the period from the Series 2004-4 Closing Date to and including the
Expiry Date with respect to such Purchaser Group at the Commitment Fee Rate of
the average daily Commitment Amount with respect to such Purchaser Group during
such Series 2004-4 Interest Period less the average daily Purchaser Group
Invested Amount with respect to such Purchaser Group during such Series 2004-4
Interest Period. The Commitment Fees shall be payable monthly in arrears on each
Distribution Date.

(f)     Calculations of per annum rates under this Supplement shall be made on
the basis of a 360- (or 365-/366- in the case of interest on the Floating
Tranche based on the Prime Rate) day year. Calculations of Commitment Fees shall
be made on the basis of a 360-day

32



--------------------------------------------------------------------------------



 



year. Each determination of the Adjusted LIBOR Rate by the Administrative Agent
shall be conclusive and binding upon each of the parties hereto in the absence
of manifest error.

Section 2.8. Indemnification by CRCF. CRCF agrees to indemnify and hold harmless
the Trustee, the Administrative Agent, each Funding Agent, each CP Conduit
Purchaser, each APA Bank and each of their respective officers, directors,
agents and employees (each, a “Company indemnified person”) from and against any
loss, liability, expense, damage or injury suffered or sustained by (a “Claim”)
such Company indemnified person by reason of (i) any acts, omissions or alleged
acts or omissions arising out of, or relating to, activities of CRCF pursuant to
the Indenture or the other Related Documents to which it is a party, (ii) a
breach of any representation or warranty made or deemed made by CRCF (or any of
its officers) in the Indenture or other Related Document or (iii) a failure by
CRCF to comply with any applicable law or regulation or to perform its
covenants, agreements, duties or obligations required to be performed or
observed by it in accordance with the provisions of the Indenture or the other
Related Documents, including, but not limited to, any judgment, award,
settlement, reasonable attorneys’ fees and other reasonable costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding or claim, except to the extent such loss, liability, expense, damage
or injury resulted from the gross negligence, bad faith or willful misconduct of
such Company indemnified person or its officers, directors, agents, principals,
employees or employers or includes any Excluded Taxes; provided that any
payments made by CRCF pursuant to this Section 2.8 shall be made solely from
funds available pursuant to Section 3.3(e), shall be non-recourse other than
with respect to such funds, and shall not constitute a claim against CRCF to the
extent that such funds are insufficient to make such payment.

Section 2.9. Funding Agents. (a) The Funding Agent with respect to each
Purchaser Group is hereby authorized to record on each Business Day the CP
Funded Amount with respect to such Purchaser Group and the aggregate amount of
Discount accruing with respect thereto on such Business Day and the APA Bank
Funded Amount with respect to such Purchaser Group and the amount of interest
accruing with respect thereto on such Business Day and, based on such
recordations, to determine the Monthly Funding Costs with respect to each
Series 2004-4 Interest Period and such Purchaser Group. Any such recordation by
a Funding Agent, absent manifest error, shall constitute prima facie evidence of
the accuracy of the information so recorded. Furthermore, the Funding Agent with
respect to each Purchaser Group shall maintain records sufficient to identify
the percentage interest of the related CP Conduit Purchaser and each APA Bank
with respect to such Purchaser Group holding an interest in the Series 2004-4
Note registered in the name of such Funding Agent and any amounts owing
thereunder.

(b)     Upon receipt of funds from the Administrative Agent on each Distribution
Date and the date of any Decrease, each Funding Agent shall pay such funds to
the related CP Conduit Purchaser and/or the related APA Bank owed such funds in
accordance with the recordations maintained by it in accordance with
Section 2.9(a) and the Asset Purchase Agreement with respect to such CP Conduit
Purchaser. If a Funding Agent shall have paid to any CP Conduit Purchaser or APA
Bank any funds that (i) must be returned for any reason (including bankruptcy)
or (ii) exceeds that which such CP Conduit Purchaser or APA Bank was entitled to
receive, such amount shall be promptly repaid to such Funding Agent by such CP
Conduit Purchaser or APA Bank.

33



--------------------------------------------------------------------------------



 



ARTICLE III

SERIES 2004-4 ALLOCATIONS

With respect to the Series 2004-4 Notes, the following shall apply:

Section 3.1. Establishment of Series 2004-4 Collection Account, Series 2004-4
Excess Collection Account and Series 2004-4 Accrued Interest Account. (a) All
Collections allocable to the Series 2004-4 Notes shall be allocated to the
Collection Account.

(b)     The Trustee will create three administrative sub-accounts within the
Collection Account for the benefit of the Series 2004-4 Noteholders: the
Series 2004-4 Collection Account (such sub-account, the “Series 2004-4
Collection Account”), the Series 2004-4 Excess Collection Account (such
sub-account, the “Series 2004-4 Excess Collection Account”) and the Series
2004-4 Accrued Interest Account (such sub-account, the “Series 2004-4 Accrued
Interest Account”).

Section 3.2. Allocations with Respect to the Series 2004-4 Notes. The net
proceeds from the initial sale of the Series 2004-4 Notes and any Increase shall
be deposited into the Collection Account. On each Business Day on which
Collections are deposited into the Collection Account (each such date, a
“Series 2004-4 Deposit Date”), the Administrator shall direct the Trustee in
writing pursuant to the Administration Agreement to allocate all amounts
deposited into the Collection Account in accordance with the provisions of this
Section 3.2:

(a)     Allocations of Collections During the Series 2004-4 Revolving Period.
During the Series 2004-4 Revolving Period, the Administrator shall direct the
Trustee in writing pursuant to the Administration Agreement to allocate on each
day, prior to 11:00 a.m. (New York City time) on each Series 2004-4 Deposit
Date, all amounts deposited into the Collection Account as set forth below:

(i)     allocate to the Series 2004-4 Collection Account an amount equal to the
Series 2004-4 Invested Percentage (as of such day) of the aggregate amount of
the sum of (A) Interest Collections on such day and (B) any amounts received by
the Trustee on such day in respect of the Series 2004-4 Interest Rate Caps. All
such amounts allocated to the Series 2004-4 Collection Account shall be further
allocated to the Series 2004-4 Accrued Interest Account; and

(ii)     allocate to the Series 2004-4 Excess Collection Account the sum of
(A) the Series 2004-4 Invested Percentage (as of such day) of the aggregate
amount of Principal Collections on such day (for any such day, the
“Series 2004-4 Principal Allocation”) and (B) the proceeds from the initial
issuance of the Series 2004-4 Notes and from any Increase; provided, however, if
a Waiver Event shall have occurred, then such allocation shall be modified as
provided in Article V.

(b)     Allocations of Collections During the Series 2004-4 Amortization Period.
With respect to the Series 2004-4 Amortization Period, other than after the
occurrence of an Event of Bankruptcy with respect to CCRG, any other Lessee or
any Permitted Sublessee, the Administrator shall direct the Trustee in writing
pursuant to the

34



--------------------------------------------------------------------------------



 



Administration Agreement to allocate, prior to 11:00 a.m. (New York City time)
on any Series 2004-4 Deposit Date, all amounts deposited into the Collection
Account as set forth below:

(i)     allocate to the Series 2004-4 Collection Account an amount determined as
set forth in Section 3.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2004-4 Accrued Interest Account; and

(ii)     allocate to the Series 2004-4 Collection Account an amount equal to the
Series 2004-4 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2004-4 Notes, ratably, without
preference or priority of any kind, until the Series 2004-4 Invested Amount is
paid in full; provided that if on any Determination Date (A) the Administrator
determines that the amount anticipated to be available from Interest Collections
allocable to the Series 2004-4 Notes, Series 2004-4 Interest Rate Cap Proceeds
and other amounts available pursuant to Section 3.3 to pay Series 2004-4 Monthly
Interest and the Commitment Fees on the next succeeding Distribution Date will
be less than the Series 2004-4 Monthly Interest and Commitment Fees for the
Series 2004-4 Interest Period ending on the day preceding such Distribution Date
and (B) the Series 2004-4 Enhancement Amount is greater than zero, then the
Administrator shall direct the Trustee in writing to reallocate a portion of the
Principal Collections allocated to the Series 2004-4 Notes during the Related
Month equal to the lesser of such insufficiency and the Series 2004-4
Enhancement Amount to the Series 2004-4 Accrued Interest Account to be treated
as Interest Collections on such Distribution Date.

(c)     Allocations of Collections after the Occurrence of an Event of
Bankruptcy. After the occurrence of an Event of Bankruptcy with respect to CCRG,
any other Lessee or any Permitted Sublessee, the Administrator shall direct the
Trustee in writing pursuant to the Administration Agreement to allocate, prior
to 11:00 a.m. (New York City time) on any Series 2004-4 Deposit Date, all
amounts deposited into the Collection Account as set forth below:

(i)     allocate to the Series 2004-4 Collection Account an amount equal to the
sum of (A) the Series 2004-4 AESOP I Operating Lease Vehicle Percentage as of
the date of the occurrence of such Event of Bankruptcy of the aggregate amount
of Interest Collections made under the AESOP I Operating Lease Loan Agreement
and (B) any amounts received by the Trustee in respect of the Series 2004-4
Interest Rate Caps on such day. All such amounts allocated to the Series 2004-4
Collection Account shall be further allocated to the Series 2004-4 Accrued
Interest Account; and

(ii)     allocate to the Series 2004-4 Collection Account an amount equal to the
Series 2004-4 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Principal
Collections made under the AESOP I Operating Lease Loan Agreement, which amount
shall be used to make principal payments in respect of the Series

35



--------------------------------------------------------------------------------



 



2004-4 Notes until the Series 2004-4 Notes have been paid in full; provided that
if on any Determination Date (A) the Administrator determines that the amount
anticipated to be available from Interest Collections allocable to the
Series 2004-4 Notes, Series 2004-4 Interest Rate Cap Proceeds and other amounts
available pursuant to Section 3.3 to pay Series 2004-4 Monthly Interest and the
Commitment Fees on the next succeeding Distribution Date will be less than the
Series 2004-4 Monthly Interest and Commitment Fees for the Series 2004-4
Interest Period ending on the day preceding such Distribution Date and (B) the
Series 2004-4 Enhancement Amount is greater than zero, then the Administrator
shall direct the Trustee in writing to reallocate a portion of the Principal
Collections allocated to the Series 2004-4 Notes during the Related Month equal
to the lesser of such insufficiency and the Series 2004-4 Enhancement Amount to
the Series 2004-4 Accrued Interest Account to be treated as Interest Collections
on such Distribution Date.

(d)     Allocations From Other Series. Amounts allocated to other Series of
Notes that have been reallocated by CRCF to the Series 2004-4 Notes (i) during
the Series 2004-4 Revolving Period shall be allocated to the Series 2004-4
Excess Collection Account and applied in accordance with Section 3.2(e) and
(ii) during the Series 2004-4 Amortization Period shall be allocated to the
Series 2004-4 Collection Account and applied in accordance with
Section 3.2(b)(ii) or (c)(ii), as the case may be, to make principal payments in
respect of the Series 2004-4 Notes.

(e)     Series 2004-4 Excess Collection Account. Amounts allocated to the Series
2004-4 Excess Collection Account on any Series 2004-4 Deposit Date will be
(i) first, used to reduce the Purchaser Group Invested Amount with respect to
any Non- Extending Purchaser Group to the extent required pursuant to
Section 2.5(d), (ii) second, deposited in the Series 2004-4 Reserve Account in
an amount up to the excess, if any, of the Series 2004-4 Required Reserve
Account Amount for such date, after giving effect to any Increase or Decrease on
such date, over the Series 2004-4 Available Reserve Account Amount for such
date, (iii) third, to the extent directed by CRCF used to pay the principal
amount of other Series of Notes that are then required to be paid, (iv) fourth,
to the extent directed in writing by the Administrator, used to make a voluntary
Decrease in the Series 2004-4 Invested Amount, (v) fifth, to the extent directed
in writing by the Administrator used to make a voluntary decrease in the
Invested Amount of any other Series of Notes that may be reduced in accordance
with the Indenture, (vi) sixth, released to AESOP Leasing in an amount equal to
(A) the Loan Agreement’s Share with respect to the AESOP I Operating Lease Loan
Agreement as of such date times (B) 100% minus the Loan Payment Allocation
Percentage with respect to the AESOP I Operating Lease Loan Agreement as of such
date times (C) the amount of any remaining funds and (vii) seventh, paid to CRCF
and used to make Loans under the Loan Agreements to the extent the Borrowers
have requested Loans thereunder and Eligible Vehicles are available for
financing thereunder; provided, in the case of clauses (v), (vi) and (vii), that
no AESOP I Operating Lease Vehicle Deficiency would result therefrom or exist
immediately thereafter. Upon the occurrence of an Amortization Event, funds on
deposit in the Series 2004-4 Excess Collection Account will be withdrawn by the
Trustee, deposited in the

36



--------------------------------------------------------------------------------



 



Series 2004-4 Collection Account and allocated as Principal Collections to
reduce the Series 2004-4 Invested Amount on the immediately succeeding
Distribution Date.

(f)     Past Due Rental Payments. Notwithstanding Section 3.2(a), if after the
occurrence of a Series 2004-4 Lease Payment Deficit, the Lessees shall make
payments of Monthly Base Rent or other amounts payable by the Lessees under the
Leases on or prior to the fifth Business Day after the occurrence of such
Series 2004-4 Lease Payment Deficit (a “Past Due Rent Payment”), the
Administrator shall direct the Trustee in writing pursuant to the Administration
Agreement to allocate to the Series 2004-4 Collection Account an amount equal to
the Series 2004-4 Invested Percentage as of the date of the occurrence of such
Series 2004-4 Lease Payment Deficit of the Collections attributable to such Past
Due Rent Payment (the “Series 2004-4 Past Due Rent Payment”). The Administrator
shall instruct the Trustee in writing pursuant to the Administration Agreement
to withdraw from the Series 2004-4 Collection Account and apply the
Series 2004-4 Past Due Rent Payment in the following order:

(i)     if the occurrence of such Series 2004-4 Lease Payment Deficit resulted
in a withdrawal being made from the Series 2004-4 Reserve Account pursuant to
Section 3.3(b), deposit in the Series 2004-4 Reserve Account an amount equal to
the lesser of (x) the Series 2004-4 Past Due Rent Payment and (y) the excess, if
any, of the Series 2004-4 Required Reserve Account Amount over the Series 2004-4
Available Reserve Account Amount on such day;

(ii)     if the occurrence of the related Series 2004-4 Lease Payment Deficit
resulted in one or more Lease Deficit Disbursements being made under the Series
2004-4 Letters of Credit, pay to each Series 2004-4 Letter of Credit Provider
who made such a Lease Deficit Disbursement for application in accor dance with
the provisions of the applicable Series 2004-4 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2004-4 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2004-4
Letter of Credit Provider’s pro rata share, calculated on the basis of the
unreimbursed amount of each Series 2004-4 Letter of Credit Provider’s Lease
Deficit Disbursement, of the amount of the Series 2004-4 Past Due Rent Payment
remaining after payment pursuant to clause (i) above;

(iii)     if the occurrence of such Series 2004-4 Lease Payment Deficit resulted
in a withdrawal being made from the Series 2004-4 Cash Collateral Account,
deposit in the Series 2004-4 Cash Collateral Account an amount equal to the
lesser of (x) the amount of the Series 2004-4 Past Due Rent Payment remaining
after any payment pursuant to clauses (i) and (ii) above and (y) the amount
withdrawn from the Series 2004-4 Cash Collateral Account on account of such
Series 2004-4 Lease Payment Deficit;

(iv)     allocate to the Series 2004-4 Accrued Interest Account the amount, if
any, by which the Series 2004-4 Lease Interest Payment Deficit, if any, relating
to such Series 2004-4 Lease Payment Deficit exceeds the amount of the Series

37



--------------------------------------------------------------------------------



 



2004-4 Past Due Rent Payment applied pursuant to clauses (i), (ii) and
(iii) above; and

(v)     treat the remaining amount of the Series 2004-4 Past Due Rent Payment as
Principal Collections allocated to the Series 2004-4 Notes in accordance with
Section 3.2(a)(ii) or 3.2(b)(ii), as the case may be.

Section 3.3. Payments to Noteholders. The Funding Agent with respect to each
Purchaser Group shall provide written notice to the Administrative Agent (x) no
later than two (2) Business Days prior to each Determination Date, setting forth
the Monthly Funding Costs with respect to such Purchaser Group with respect to
the portion of the current Series 2004-4 Interest Period ending on such Business
Day and a reasonable estimation of the Monthly Funding Costs with respect to
such Purchaser Group for the remainder of such Series 2004-4 Interest Period and
(y) within three (3) Business Days after the end of each calendar month, setting
forth the Monthly Funding Costs (calculated as if such calendar month was a
Series 2004-4 Interest Period) with respect to such Purchaser Group for such
calendar month. The Administrative Agent shall, within two (2) Business Days
following its receipt of such information from each Funding Agent, compile the
information provided in such written notice pursuant to (x) or (y) above, as
applicable, into one written notice for all Purchaser Groups and forward such
notice to the Administrator. If the actual amount of the Monthly Funding Costs
with respect to any Purchaser Group for a Series 2004-4 Interest Period is less
than or greater than the amount thereof estimated by the Funding Agent with
respect to such Purchaser Group on a Determination Date, such Funding Agent
shall notify the Administrator and the Administrative Agent thereof on the next
succeeding Determination Date and the Administrator will reduce or increase the
Monthly Funding Costs with respect to such Purchaser Group for the next
succeeding Series 2004-4 Interest Period accordingly. The Administrator shall
determine the Series 2004-4 Note Rate for the last Series 2004-4 Interest Period
on the Determination Date immediately preceding the final Distribution Date
based on the information provided by the Funding Agents. If a Funding Agent
determines that the actual Monthly Funding Costs with respect to its Purchaser
Group for the last Series 2004-4 Interest Period will be more or less than the
estimate thereof provided to the Administrator and informs the Administrator of
such variance prior to the Distribution Date for such Series 2004-4 Interest
Period, the Administrator will recalculate the Series 2004-4 Note Rate for such
Series 2004-4 Interest Period. On each Determination Date, as provided below,
the Administrator shall instruct the Paying Agent in writing pursuant to the
Administration Agreement to withdraw, and on the following Distribution Date the
Paying Agent, acting in accordance with such instructions, shall withdraw the
amounts required to be withdrawn from the Collection Account pursuant to Section
3.3(a) below in respect of all funds available from Series 2004-4 Interest Rate
Cap Proceeds and Interest Collections processed since the preceding Distribution
Date and allocated to the holders of the Series 2004-4 Notes.

(a)     Note Interest and Commitment Fees with respect to the Series 2004-4
Notes. On each Determination Date, the Administrator shall instruct the Trustee
and the Paying Agent in writing pursuant to the Administration Agreement as to
the amount to be withdrawn and paid pursuant to Section 3.4 from the
Series 2004-4 Accrued Interest Account to the extent funds are anticipated to be
available from Interest Collections allocable to the Series 2004-4 Notes and the
Series 2004-4 Interest Rate Cap Proceeds

38



--------------------------------------------------------------------------------



 



processed from, but not including, the preceding Distribution Date through the
succeeding Distribution Date in respect of (x) first, an amount equal to the
Series 2004-4 Monthly Interest for the Series 2004-4 Interest Period ending on
the day preceding the related Distribution Date, (y) second, an amount equal to
the Commitment Fees for each Purchaser Group for the Series 2004-4 Interest
Period ending on the day preceding the related Distribution Date, and (z) third,
an amount equal to the amount of any unpaid Series 2004-4 Shortfall as of the
preceding Distribution Date (together with any accrued interest on such
Series 2004-4 Shortfall). On the following Distribution Date, the Trustee shall
withdraw the amounts described in the first sentence of this Section 3.3(a) from
the Series 2004-4 Accrued Interest Account and deposit such amounts in the
Series 2004-4 Distribution Account.

(b)     Withdrawals from Series 2004-4 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the
Series 2004-4 Accrued Interest Account are insufficient to pay the sum of the
amounts described in clauses (x), (y) and (z) of Section 3.3(a) above on such
Distribution Date, the Administrator shall instruct the Trustee in writing to
withdraw from the Series 2004-4 Reserve Account and deposit in the Series 2004-4
Distribution Account on such Distribution Date an amount equal to the lesser of
the Series 2004-4 Available Reserve Account Amount and such insufficiency. The
Trustee shall withdraw such amount from the Series 2004-4 Reserve Account and
deposit such amount in the Series 2004-4 Distribution Account.

(c)     Lease Payment Deficit Notice. On or before 10:00 a.m. (New York City
time) on each Distribution Date, the Administrator shall notify the Trustee of
the amount of any Series 2004-4 Lease Payment Deficit, such notification to be
in the form of Exhibit F (each a “Lease Payment Deficit Notice”).

(d)     Draws on Series 2004-4 Letters of Credit For Series 2004-4 Lease
Interest Payment Deficits. If the Administrator determines on any Distribution
Date that there exists a Series 2004-4 Lease Interest Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2004-4
Letters of Credit, if any, and, the Trustee shall, by 12:00 noon (New York City
time) on such Distribution Date draw an amount (identified by the Administrator)
equal to the least of (i) such Series 2004-4 Lease Interest Payment Deficit,
(ii) the excess, if any, of the sum of the amounts described in clauses (x),
(y) and (z) of Section 3.3(a) above on such Distribution Date over the amounts
available from the Series 2004-4 Accrued Interest Account on such Distribution
Date plus the amount withdrawn from the Series 2004-4 Reserve Account pursuant
to Section 3.3(b) and (iii) the Series 2004-4 Letter of Credit Liquidity Amount
on the Series 2004-4 Letters of Credit by presenting to each Series 2004-4
Letter of Credit Provider a draft accompanied by a Certificate of Lease Deficit
Demand and shall cause the Lease Deficit Disbursements to be deposited in the
Series 2004-4 Distribution Account on such Distribution Date for distribution in
accordance with Section 3.4; provided, however, that if the Series 2004-4 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2004-4 Cash Collateral Account and deposit in the Series 2004-4
Distribution Account an amount equal to the lesser of (x) the Series 2004-4 Cash
Collateral Percentage on such Distribution Date of the least of the amounts

39



--------------------------------------------------------------------------------



 



described in clauses (i), (ii) and (iii) above and (y) the Series 2004-4
Available Cash Collateral Account Amount on such Distribution Date and draw an
amount equal to the remainder of such amount on the Series 2004-4 Letters of
Credit.

(e)     Balance. On or prior to the second Business Day preceding each
Distribution Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement to pay the balance
(after making the payments required in Section 3.3(a)), if any, of the amounts
available from the Series 2004-4 Accrued Interest Account as follows:

(i)     on each Distribution Date during the Series 2004-4 Revolving Period, (1)
first, to the Administrator, an amount equal to the Series 2004-4 Percentage as
of the beginning of such Series 2004-4 Interest Period of the portion of the
Monthly Administration Fee payable by CRCF (as specified in clause (iii) of the
definition thereof) for such Series 2004-4 Interest Period, (2) second, to the
Trustee, an amount equal to the Series 2004-4 Percentage as of the beginning of
such Series 2004-4 Interest Period of the Trustee’s fees for such Series 2004-4
Interest Period, (3) third, to the Series 2004-4 Distribution Account to pay any
Article VII Costs, (4) fourth, to pay any Carrying Charges (other than Carrying
Charges provided for above) to the Persons to whom such amounts are owed, an
amount equal to the Series 2004-4 Percentage as of the beginning of such
Series 2004-4 Interest Period of such Carrying Charges (other than Carrying
Charges provided for above) for such Series 2004-4 Interest Period, and
(5) fifth, the balance, if any (“Excess Collections”), shall be withdrawn by the
Paying Agent from the Series 2004-4 Collection Account and deposited in the
Series 2004-4 Excess Collection Account; and

(ii)     on each Distribution Date during the Series 2004-4 Amortization Period,
(1) first, to the Trustee, an amount equal to the Series 2004-4 Percentage as of
the beginning of such Series 2004-4 Interest Period of the Trustee’s fees for
such Series 2004-4 Interest Period, (2) second, to the Administrator, an amount
equal to the Series 2004-4 Percentage as of the beginning of such Series 2004-4
Interest Period of the portion of the Monthly Administration Fee (as specified
in clause (iii) of the definition thereof) payable by CRCF for such
Series 2004-4 Interest Period, (3) third, to the Series 2004-4 Distribution
Account to pay any Article VII Costs, (4) fourth, to pay any Carrying Charges
(other than Carrying Charges provided for above) to the Persons to whom such
amounts are owed, an amount equal to the Series 2004-4 Percentage as of the
beginning of such Series 2004-4 Interest Period of such Carrying Charges (other
than Carrying Charges provided for above) for such Series 2004-4 Interest
Period, and (5) fifth, the balance, if any, shall be treated as Principal
Collections.

(f)     Shortfalls. If the amounts described in Section 3.3 are insufficient to
pay the Series 2004-4 Monthly Interest and the Commitment Fees of the Purchaser
Groups on any Distribution Date, payments of interest to the Series 2004-4
Noteholders and payments of Commitment Fees to the Purchaser Groups will be
reduced on a pro rata basis by the amount of such deficiency. The aggregate
amount, if any, of such deficiency

40



--------------------------------------------------------------------------------



 



on any Distribution Date shall be referred to as the “Series 2004-4 Shortfall.”
Interest shall accrue on the Series 2004-4 Shortfall at the Alternate Base Rate
plus 2% per annum.

Section 3.4. Payment of Note Interest and Commitment Fees. On each Distribution
Date, subject to Section 9.8 of the Base Indenture, the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, pay to the Administrative
Agent for the accounts of the Purchaser Groups from the Series 2004-4
Distribution Account the amounts due to the Purchaser Groups deposited in the
Series 2004-4 Distribution Account pursuant to Section 3.3. Upon the receipt of
funds from the Paying Agent on each Distribution Date on account of
Series 2004-4 Monthly Interest, the Administrative Agent shall pay to each
Funding Agent with respect to a Purchaser Group an amount equal to the Monthly
Funding Costs with respect to such Purchaser Group with respect to the Series
2004-4 Interest Period ending on the day preceding such Distribution Date plus
the amount of any unpaid Series 2004-4 Shortfalls relating to unpaid
Series 2004-4 Monthly Interest payable to such Purchaser Group as of the
preceding Distribution Date, together with any interest thereon at the Alternate
Base Rate plus 2% per annum. If the amount paid to the Administrative Agent on
any Distribution Date pursuant to this Section 3.4 on account of Series 2004-4
Monthly Interest for the Series 2004-4 Interest Period ending on the day
preceding such Distribution Date is less than such Series 2004-4 Monthly
Interest, the Administrative Agent shall pay the amount available to the Funding
Agents, on behalf of the Purchaser Groups, on a pro rata basis, based on the
Monthly Funding Costs with respect to each Purchaser Group with respect to such
Series 2004-4 Interest Period. Upon the receipt of funds from the Paying Agent
on each Distribution Date on account of Commitment Fees, the Administrative
Agent shall pay to each Funding Agent with respect to a Purchaser Group an
amount equal to the Commitment Fee payable to such Purchaser Group with respect
to the Series 2004-4 Interest Period ending on the day preceding such
Distribution Date plus the amount of any unpaid Series 2004-4 Shortfalls
relating to unpaid Commitment Fees payable to such Purchaser Group as of the
preceding Distribution Date, together with any interest thereon at the Alternate
Base Rate plus 2% per annum. If the amount paid to the Administrative Agent on
any Distribution Date pursuant to this Section 3.4 on account of Commitment Fees
is less than the Commitment Fees payable on such Distribution Date, the
Administrative Agent shall pay the amount available to the Funding Agents, on
behalf of the Purchaser Groups, on a pro rata basis, based on the Commitment Fee
payable to each Purchaser Group on such Distribution Date. Upon the receipt of
funds from the Trustee or the Paying Agent on any Distribution Date on account
of Article VII Costs, the Administrative Agent shall pay such amounts to the
Funding Agent with respect to the CP Conduit Purchaser or the APA Bank owed such
amounts. If the amounts paid to the Administrative Agent on any Distribution
Date pursuant to Section 3.3(e) on account of Article VII Costs are less than
the Article VII Costs due and payable on such Distribution Date, the
Administrative Agent shall pay the amounts available to the Funding Agents with
respect to the CP Conduit Purchasers and APA Banks owed such amounts, on a pro
rata basis, based on the Article VII Costs owing to such CP Conduit Purchasers
and APA Banks. Due and unpaid Article VII Costs owing to a Purchaser Group shall
accrue interest at the Alternate Base Rate plus 2%; provided that Article VII
Costs shall not be considered due until the first Distribution Date following
five (5) days’ notice to CRCF and the Administrator of such Article VII Costs.

Section 3.5. Payment of Note Principal. (a) Monthly Payments During Series
2004-4 Amortization Period. Commencing on the first Determination Date after the
commence-

41



--------------------------------------------------------------------------------



 



ment of the Series 2004-4 Amortization Period, the Administrator shall instruct
the Trustee and the Paying Agent in writing pursuant to the Administration
Agreement and in accordance with this Section 3.5 as to (i) the amount allocated
to the Series 2004-4 Notes during the Related Month pursuant to
Section 3.2(b)(ii) or (c)(ii), as the case may be, and the portion of such
amount, if any, that has been previously applied to make a Decrease pursuant to
Section 2.5, (ii) any amounts to be withdrawn from the Series 2004-4 Reserve
Account and deposited into the Series 2004-4 Distribution Account or (iii) any
amounts to be drawn on the Series 2004-4 Demand Notes and/or on the
Series 2004-4 Letters of Credit (or withdrawn from the Series 2004-4 Cash
Collateral Account). On the Distribution Date following each such Determination
Date, the Trustee shall withdraw the amount allocated to the Series 2004-4 Notes
during the Related Month pursuant to Section 3.2(b)(ii) or (c)(ii), as the case
may be, less the portion of such amount, if any, that has been previously
applied to make a Decrease pursuant to Section 2.5, from the Series 2004-4
Collection Account and deposit such amount in the Series 2004-4 Distribution
Account, to be paid to the holders of the Series 2004-4 Notes.

(b)     Decreases. On any Business Day during the Series 2004-4 Revolving Period
on which a Decrease is to be made pursuant to Section 2.5, the Trustee shall
withdraw from the Series 2004-4 Excess Collection Account in accordance with the
written instructions of the Administrator an amount equal to the lesser of
(i) the funds then allocated to the Series 2004-4 Excess Collection Account and
(ii) the amount of such Decrease, and deposit such amount in the Series 2004-4
Distribution Account, to be paid to the Administrative Agent for distribution in
accordance with Section 3.5(f).

(c)     Principal Deficit Amount. On each Distribution Date on which the
Principal Deficit Amount is greater than zero, amounts shall be transferred to
the Series 2004-4 Distribution Account as follows:

(i)     Reserve Account Withdrawal. The Administrator shall instruct the Trustee
in writing, prior to 12:00 noon (New York City time) on such Distribution Date,
in the case of a Principal Deficit Amount resulting from a Series 2004-4 Lease
Payment Deficit, or prior to 12:00 noon (New York City time) on the second
Business Day prior to such Distribution Date, in the case of any other Principal
Deficit Amount, to withdraw from the Series 2004-4 Reserve Account, an amount
equal to the lesser of (x) the Series 2004-4 Available Reserve Account Amount
and (y) such Principal Deficit Amount and deposit it in the Series 2004-4
Distribution Account on such Distribution Date.

(ii)     Principal Draws on Series 2004-4 Letters of Credit. If the
Administrator determines on any Distribution Date during the Series 2004-4
Amortization Period that there exists a Series 2004-4 Lease Principal Payment
Deficit, the Administrator shall instruct the Trustee in writing to draw on the
Series 2004-4 Letters of Credit, if any, as provided below. Upon receipt of a
notice by the Trustee from the Administrator in respect of a Series 2004-4 Lease
Principal Payment Deficit on or prior to 11:00 a.m. (New York City time) on a
Distribution Date, the Trustee shall, by 12:00 noon (New York City time) on such
Distribution Date draw an amount equal to the least of (1) such Series 2004-4
Lease Principal Payment Deficit, (2) the amount by which the Principal Deficit
Amount on such Distribution Date exceeds the amount to be deposited in the
Series 2004-4 Distribution Account in accordance with clause (i) of this Section

42



--------------------------------------------------------------------------------



 



3.5(c) and (3) the Series 2004-4 Letter of Credit Amount on the Series 2004-4
Letters of Credit by presenting to each Series 2004-4 Letter of Credit Provider
a draft accompanied by a Certificate of Lease Deficit Demand and shall cause the
Lease Deficit Disbursements to be deposited in the Series 2004-4 Distribution
Account on such Distribution Date; provided, however, that if the Series 2004-4
Cash Collateral Account has been established and funded, the Trustee shall
withdraw from the Series 2004-4 Cash Collateral Account and deposit in the
Series 2004-4 Distribution Account an amount equal to the lesser of (x) the
Series 2004-4 Cash Collateral Percentage on such Distribution Date of the least
of the amounts described in clauses (1), (2) and (3) above and (y) the
Series 2004-4 Available Cash Collateral Account Amount on such Distribution Date
and draw an amount equal to the remainder of such amount on the Series 2004-4
Letters of Credit.

(iii)     Demand Note Draw. If on any Determination Date, the Administrator
determines that the Principal Deficit Amount on the next succeeding Distribution
Date (after giving effect to any withdrawal from the Series 2004-4 Reserve
Account pursuant to Section 3.5(c)(i) on such Distribution Date) will be greater
than zero and there are any Series 2004-4 Letters of Credit on such date, prior
to 10:00 a.m. (New York City time) on the second Business Day prior to such
Distribution Date, the Administrator shall instruct the Trustee in writing to
deliver a Demand Notice to the Demand Note Issuers demanding payment of an
amount equal to the lesser of (A) the Principal Deficit Amount and (B) the
Series 2004-4 Letter of Credit Amount. The Trustee shall, prior to 12:00 noon
(New York City time) on the second Business Day preceding such Distribution
Date, deliver such Demand Notice to the Demand Note Issuers; provided, however,
that if an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the definition thereof, without the lapse of a period of 60
consecutive days) with respect to a Demand Note Issuer shall have occurred and
be continuing, the Trustee shall not be required to deliver such Demand Notice
to such Demand Note Issuer. The Trustee shall cause the proceeds of any demand
on the Series 2004-4 Demand Notes to be deposited into the Series 2004-4
Distribution Account.

(iv)     Letter of Credit Draw. In the event that either (x) on or prior to
10:00 a.m. (New York City time) on the Business Day prior to such Distribution
Date, any Demand Note Issuer shall have failed to pay to the Trustee or deposit
in the Series 2004-4 Distribution Account the amount specified in such Demand
Notice in whole or in part or (y) due to the occurrence of an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to any Demand Note Issuer, the Trustee shall not have delivered such
Demand Notice to any Demand Note Issuer on the second Business Day preceding
such Distribution Date, then, in the case of (x) or (y) the Trustee shall on
such Business Day draw on the Series 2004-4 Letters of Credit an amount equal to
the lesser of (1) Series 2004-4 Letter of Credit Amount and (2) the aggregate
amount that the Demand Note Issuers failed to pay under the Series 2004-4 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
by presenting to each Series 2004-4 Letter of Credit Provider a draft
accompanied by a Certificate of Unpaid Demand Note Demand; provided, however,
that if the Series 2004-4 Cash Collateral Account has been established and
funded, the Trustee shall withdraw from the Series 2004-4 Cash

43



--------------------------------------------------------------------------------



 



Collateral Account and deposit in the Series 2004-4 Distribution Account an
amount equal to the lesser of (x) the Series 2004-4 Cash Collateral Percentage
on such Business Day of the aggregate amount that the Demand Note Issuers failed
to pay under the Series 2004-4 Demand Notes (or, the amount that the Trustee
failed to demand for payment thereunder) and (y) the Series 2004-4 Available
Cash Collateral Account Amount on such Business Day and draw an amount equal to
the remainder of the aggregate amount that the Demand Note Issuers failed to pay
under the Series 2004-4 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) on the Series 2004-4 Letters of Credit. The
Trustee shall deposit into, or cause the deposit of, the proceeds of any draw on
the Series 2004-4 Letters of Credit and the proceeds of any withdrawal from the
Series 2004-4 Cash Collateral Account to be deposited in the Series 2004-4
Distribution Account.

(d)     Series 2004-4 Termination Date. The entire Series 2004-4 Invested Amount
shall be due and payable on the Series 2004-4 Termination Date. In connection
therewith:

(i)     Reserve Account Withdrawal. If, after giving effect to the deposit into
the Series 2004-4 Distribution Account of the amount to be deposited in
accordance with Section 3.5(a), together with any amounts to be deposited
therein in accordance with Section 3.5(c) on the Series 2004-4 Termination Date,
the amount to be deposited in the Series 2004-4 Distribution Account with
respect to the Series 2004-4 Termination Date is or will be less than the
Series 2004-4 Invested Amount, then, prior to 12:00 noon (New York City time) on
the second Business Day prior to the Series 2004-4 Termination Date, the
Administrator shall instruct the Trustee in writing to withdraw from the Series
2004-4 Reserve Account, an amount equal to the lesser of the Series 2004-4
Available Reserve Account Amount and such insufficiency and deposit it in the
Series 2004-4 Distribution Account on the Series 2004-4 Termination Date.

(ii)     Demand Note Draw. If the amount to be deposited in the Series 2004-4
Distribution Account in accordance with Section 3.5(a) together with any amounts
to be deposited therein in accordance with Section 3.5(c) and Section 3.5(d)(i)
on the Series 2004-4 Termination Date is less than the Series 2004-4 Invested
Amount, and there are any Series 2004-4 Letters of Credit on such date, then,
prior to 10:00 a.m. (New York City time) on the second Business Day prior to the
Series 2004-4 Termination Date, the Administrator shall instruct the Trustee in
writing to make a demand (a “Demand Notice”) substantially in the form attached
hereto as Exhibit G on the Demand Note Issuers for payment under the
Series 2004-4 Demand Notes in an amount equal to the lesser of (1) such
insufficiency and (2) the Series 2004-4 Letter of Credit Amount. The Trustee
shall, prior to 12:00 noon (New York City time) on the second Business Day
preceding the Series 2004-4 Termination Date, deliver such Demand Notice to the
Demand Note Issuers; provided, however, that if an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to a Demand
Note Issuer shall have occurred and be continuing, the Trustee shall not be
required to deliver such Demand Notice to such Demand Note Issuer. The Trustee
shall cause the proceeds of any demand

44



--------------------------------------------------------------------------------



 



on the Series 2004-4 Demand Notes to be deposited into the Series 2004-4
Distribution Account.

(iii)     Letter of Credit Draw. In the event that either (x) on or prior to
10:00 a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date next succeeding any date on which a Demand Notice has been
transmitted by the Trustee to the Demand Note Issuers pursuant to clause (ii) of
this Section 3.5(d) any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2004-4 Distribution Account the amount
specified in such Demand Notice in whole or in part or (y) due to the occurrence
of an Event of Bankruptcy (or the occurrence of an event described in clause (a)
of the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to one or more of the Demand Note Issuers, the Trustee shall not
have delivered such Demand Notice to any Demand Note Issuer on the second
Business Day preceding the Series 2004-4 Termination Date, then, in the case of
(x) or (y) the Trustee shall draw on the Series 2004-4 Letters of Credit by
12:00 noon (New York City time) on such Business Day an amount equal to the
lesser of (1) the amount that the Demand Note Issuers failed to pay under the
Series 2004-4 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (2) the Series 2004-4 Letter of Credit Amount on such
Business Day by presenting to each Series 2004-4 Letter of Credit Provider a
draft accompanied by a Certificate of Unpaid Demand Note Demand; provided,
however, that if the Series 2004-4 Cash Collateral Account has been established
and funded, the Trustee shall withdraw from the Series 2004-4 Cash Collateral
Account and deposit in the Series 2004-4 Distribution Account an amount equal to
the lesser of (x) the Series 2004-4 Cash Collateral Percentage on such Business
Day of the amount that the Demand Note Issuers failed to pay under the
Series 2004-4 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (y) the Series 2004-4 Available Cash Collateral Account
Amount on such Business Day and draw an amount equal to the remainder of the
amount that the Demand Note Issuers failed to pay under the Series 2004-4 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
on the Series 2004-4 Letters of Credit. The Trustee shall deposit, or cause the
deposit of, the proceeds of any draw on the Series 2004-4 Letters of Credit and
the proceeds of any withdrawal from the Series 2004-4 Cash Collateral Account to
be deposited in the Series 2004-4 Distribution Account.

(e)     Distribution to the Administrative Agent. On each Distribution Date
occurring on or after the date a withdrawal is made from the Series 2004-4
Collection Account pursuant to Section 3.5(a) or amounts are deposited in the
Series 2004-4 Distribution Account pursuant to Section 3.5(c) and/or (d), the
Paying Agent shall, in accordance with Section 6.1 of the Base Indenture, pay to
the Administrative Agent for the accounts of the Purchaser Groups from the
Series 2004-4 Distribution Account the amount deposited therein pursuant to
Section 3.5(a), (c) and/or (d).

(f)     Distribution by Administrative Agent to Purchaser Groups. Upon the
receipt of funds on account of a Decrease from the Trustee, the Administrative
Agent shall pay first, to each Funding Agent with respect to a Non-Extending
Purchaser Group a pro rata amount of the Decrease, based on the Purchaser Group
Invested Amounts with respect to such Non-

45



--------------------------------------------------------------------------------



 



Extending Purchaser Group relative to the Purchaser Group Invested Amounts with
respect to all Non-Extending Purchaser Groups on the date of such Decrease and
second, to each Funding Agent with respect to a Purchaser Group, such Purchaser
Group’s Pro Rata Share of the remaining amount of such Decrease. Each Purchaser
Group’s share of the amount of any Decrease on any Business Day shall be
allocated by such Purchaser Group first to reduce the Available CP Funding
Amount with respect to such Purchaser Group and the Available APA Bank Funding
Amount with respect to such Purchaser Group on such Business Day and then to
reduce the portion of the Purchaser Group Invested Amount with respect to such
Purchaser Group allocated to CP Tranches and Eurodollar Tranches in such order
as such Purchaser Group may select in order to minimize costs payable pursuant
to Section 7.3. Upon the receipt of funds from the Trustee pursuant to
Sections 3.5(a), (c) and/or (d) on any Distribution Date, the Administrative
Agent shall pay to each Funding Agent with respect to a Purchaser Group, such
Purchaser Group’s Pro Rata Share of such funds.

Section 3.6. Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment. If the Administrator fails to give notice or instructions to make
any payment from or deposit into the Collection Account required to be given by
the Administrator, at the time specified in the Administration Agreement or any
other Related Document (including applicable grace periods), the Trustee shall
make such payment or deposit into or from the Collection Account without such
notice or instruction from the Administrator, provided that the Administrator,
upon request of the Trustee, promptly provides the Trustee with all information
necessary to allow the Trustee to make such a payment or deposit. When any
payment or deposit hereunder or under any other Related Document is required to
be made by the Trustee or the Paying Agent at or prior to a specified time, the
Administrator shall deliver any applicable written instructions with respect
thereto reasonably in advance of such specified time.

Section 3.7. Series 2004-4 Reserve Account. (a) Establishment of Series 2004-4
Reserve Account. CRCF shall establish and maintain in the name of the
Series 2004-4 Agent for the benefit of the Series 2004-4 Noteholders, or cause
to be established and maintained, an account (the “Series 2004-4 Reserve
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2004-4 Noteholders. The Series
2004-4 Reserve Account shall be maintained (i) with a Qualified Institution, or
(ii) as a segregated trust account with the corporate trust department of a
depository institution or trust company having corporate trust powers and acting
as trustee for funds deposited in the Series 2004-4 Reserve Account; provided
that, if at any time such Qualified Institution is no longer a Qualified
Institution or the credit rating of any securities issued by such depositary
institution or trust company shall be reduced to below “BBB-” by Standard &
Poor’s or “Baa2” by Moody’s, then CRCF shall, within 30 days of such reduction,
establish a new Series 2004-4 Reserve Account with a new Qualified Institution.
If the Series 2004-4 Reserve Account is not maintained in accordance with the
previous sentence, CRCF shall establish a new Series 2004-4 Reserve Account,
within ten (10) Business Days after obtaining knowledge of such fact, which
complies with such sentence, and shall instruct the Series 2004-4 Agent in
writing to transfer all cash and investments from the non-qualifying
Series 2004-4 Reserve Account into the new Series 2004-4 Reserve Account.
Initially, the Series 2004-4 Reserve Account will be established with The Bank
of New York.

46



--------------------------------------------------------------------------------



 



(b)     Administration of the Series 2004-4 Reserve Account. The Administrator
may instruct the institution maintaining the Series 2004-4 Reserve Account to
invest funds on deposit in the Series 2004-4 Reserve Account from time to time
in Permitted Investments; provided, however, that any such investment shall
mature not later than the Business Day prior to the Distribution Date following
the date on which such funds were received, unless any Permitted Investment held
in the Series 2004-4 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2004-4 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Trustee; (ii) United States security
entitlements or security entitlements shall be controlled (as defined in
Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
CRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2004-4 Reserve
Account. CRCF shall not direct the Trustee to dispose of (or permit the disposal
of) any Permitted Investments prior to the maturity thereof to the extent such
disposal would result in a loss of purchase price of such Permitted Investments.
In the absence of written investment instructions hereunder, funds on deposit in
the Series 2004-4 Reserve Account shall remain uninvested.

(c)     Earnings from Series 2004-4 Reserve Account. All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the
Series 2004-4 Reserve Account shall be deemed to be on deposit therein and
available for distribution.

(d)     Series 2004-4 Reserve Account Constitutes Additional Collateral for
Series 2004-4 Notes. In order to secure and provide for the repayment and
payment of the CRCF Obligations with respect to the Series 2004-4 Notes, CRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Series 2004-4 Agent, for the benefit of the Series 2004-4
Noteholders, all of CRCF’s right, title and interest in and to the following
(whether now or hereafter existing or acquired): (i) the Series 2004-4 Reserve
Account, including any security entitlement thereto; (ii) all funds on deposit
therein from time to time; (iii) all certificates and instruments, if any,
representing or evidencing any or all of the Series 2004-4 Reserve Account or
the funds on deposit therein from time to time; (iv) all investments made at any
time and from time to time with monies in the Series 2004-4 Reserve Account,
whether constituting securities, instruments, general intangibles, investment
property, financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2004-4 Reserve
Account, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including, without limitation, cash (the items in the foregoing clauses
(i) through (vi) are referred to, collectively, as the “Series 2004-4 Reserve
Account Collateral”). The Series 2004-4 Agent shall possess all right, title and
interest in and to all funds on deposit from time to time in the Series 2004-4
Reserve Account and in all proceeds thereof, and shall be the only person
authorized to originate entitlement orders in respect of the Series 2004-4
Reserve Account. The Series 2004-4 Reserve Account Collateral shall be under the
sole dominion and control of the Series 2004-4 Agent for

47



--------------------------------------------------------------------------------



 



the benefit of the Series 2004-4 Noteholders. The Series 2004-4 Agent hereby
agrees (i) to act as the securities intermediary (as defined in
Section 8-102(a)(14) of the New York UCC) with respect to the Series 2004-4
Reserve Account; (ii) that its jurisdiction as securities intermediary is New
York; (iii) that each item of property (whether investment property, financial
asset, security, instrument or cash) credited to the Series 2004-4 Reserve
Account shall be treated as a financial asset (as defined in Section 8-102(a)(9)
of the New York UCC) and (iv) to comply with any entitlement order (as defined
in Section 8-102(a)(8) of the New York UCC) issued by the Trustee.

(e)     Preference Amount Withdrawals from the Series 2004-4 Reserve Account or
the Series 2004-4 Cash Collateral Account. If a member of a Purchaser Group
notifies the Trustee in writing of the existence of a Preference Amount, then,
subject to the satisfaction of the conditions set forth in the next succeeding
sentence, on the Business Day on which those conditions are first satisfied, the
Trustee shall withdraw from either (x) prior to the Series 2004-4 Letter of
Credit Termination Date, the Series 2004-4 Reserve Account or (y) on or after
the Series 2004-4 Letter of Credit Termination Date, the Series 2004-4 Cash
Collateral Account and pay to the Funding Agent for such member an amount equal
to such Preference Amount. Prior to any withdrawal from the Series 2004-4
Reserve Account or the Series 2004-4 Cash Collateral Account pursuant to this
Section 3.7(e), the Trustee shall have received (i) a certified copy of the
order requiring the return of such Preference Amount; (ii) an opinion of counsel
satisfactory to the Trustee that such order is final and not subject to appeal;
and (iii) a release as to any claim against CRCF by the Purchaser Group for any
amount paid in respect of such Preference Amount. On the Business Day after
Series 2004-4 Letter of Credit Termination Date, the Trustee shall transfer the
amount on deposit in the Series 2004-4 Reserve Account to the Series 2004-4 Cash
Collateral Account.

(f)     Series 2004-4 Reserve Account Surplus. In the event that the
Series 2004-4 Reserve Account Surplus on any Distribution Date, after giving
effect to all withdrawals from the Series 2004-4 Reserve Account, is greater
than zero, the Trustee, acting in accordance with the written instructions of
the Administrator pursuant to the Administration Agreement, shall withdraw from
the Series 2004-4 Reserve Account an amount equal to the Series 2004-4 Reserve
Account Surplus and shall pay such amount to CRCF.

(g)     Termination of Series 2004-4 Reserve Account. Upon the termination of
the Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee,
acting in accordance with the written instructions of the Administrator, after
the prior payment of all amounts owing to the Series 2004-4 Noteholders and
payable from the Series 2004-4 Reserve Account as provided herein, shall
withdraw from the Series 2004-4 Reserve Account all amounts on deposit therein
for payment to CRCF.

Section 3.8. Series 2004-4 Letters of Credit and Series 2004-4 Cash Collateral
Account. (a) Series 2004-4 Letters of Credit and Series 2004-4 Cash Collateral
Account Constitute Additional Collateral for Series 2004-4 Notes. In order to
secure and provide for the repayment and payment of CRCF’s obligations with
respect to the Series 2004-4 Notes, CRCF hereby grants a security interest in
and assigns, pledges, grants, transfers and sets over to the Trustee, for the
benefit of the Series 2004-4 Noteholders, all of CRCF’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired): (i) each Series 2004-4

48



--------------------------------------------------------------------------------



 



Letter of Credit; (ii) the Series 2004-4 Cash Collateral Account, including any
security entitlement thereto; (iii) all funds on deposit in the Series 2004-4
Cash Collateral Account from time to time; (iv) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2004-4
Cash Collateral Account or the funds on deposit therein from time to time; (v)
all investments made at any time and from time to time with monies in the
Series 2004-4 Cash Collateral Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (vi) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for the Series 2004-4 Cash Collateral Account, the funds on deposit
therein from time to time or the investments made with such funds; and (vii) all
proceeds of any and all of the foregoing, including, without limitation, cash
(the items in the foregoing clauses (ii) through (vii) are referred to,
collectively, as the “Series 2004-4 Cash Collateral Account Collateral”). The
Trustee shall, for the benefit of the Series 2004-4 Noteholders, possess all
right, title and interest in all funds on deposit from time to time in the
Series 2004-4 Cash Collateral Account and in all proceeds thereof, and shall be
the only person authorized to originate entitlement orders in respect of the
Series 2004-4 Cash Collateral Account. The Series 2004-4 Cash Collateral Account
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2004-4 Noteholders. The Series 2004-4 Agent hereby agrees (i) to act
as the securities intermediary (as defined in Section 8-102(a)(14) of the New
York UCC) with respect to the Series 2004-4 Cash Collateral Account; (ii) that
its jurisdiction as securities intermediary is New York; (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2004-4 Cash Collateral Account shall be treated as
a financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and
(iv) to comply with any entitlement order (as defined in Section 8-102(a)(8) of
the New York UCC) issued by the Trustee.

(b)     Series 2004-4 Letter of Credit Expiration Date. If prior to the date
which is ten (10) days prior to the then scheduled Series 2004-4 Letter of
Credit Expiration Date with respect to any Series 2004-4 Letter of Credit,
excluding the amount available to be drawn under such Series 2004-4 Letter of
Credit but taking into account each substitute Series 2004-4 Letter of Credit
which has been obtained from a Series 2004-4 Eligible Letter of Credit Provider
and is in full force and effect on such date, the Series 2004-4 Enhancement
Amount would be equal to or more than the Series 2004-4 Required Enhancement
Amount and the Series 2004-4 Liquidity Amount would be equal to or greater than
the Series 2004-4 Required Liquidity Amount, then the Administrator shall notify
the Trustee in writing no later than two Business Days prior to such
Series 2004-4 Letter of Credit Expiration Date of such determination. If prior
to the date which is ten (10) days prior to the then scheduled Series 2004-4
Letter of Credit Expiration Date with respect to any Series 2004-4 Letter of
Credit, excluding the amount available to be drawn under such Series 2004-4
Letter of Credit but taking into account a substitute Series 2004-4 Letter of
Credit which has been obtained from a Series 2004-4 Eligible Letter of Credit
Provider and is in full force and effect on such date, the Series 2004-4
Enhancement Amount would be less than the Series 2004-4 Required Enhancement
Amount or the Series 2004-4 Liquidity Amount would be less than the
Series 2004-4 Required Liquidity Amount, then the Administrator shall notify the
Trustee in writing no later than two (2) Business Days prior to such
Series 2004-4 Letter of Credit Expiration Date of (x) the greater of (A) the
excess, if any, of the Series 2004-4 Required Enhancement Amount over the Series
2004-4 Enhancement Amount, excluding the available amount under such expiring
Series 2004-4 Letter of Credit but taking

49



--------------------------------------------------------------------------------



 



into account any substitute Series 2004-4 Letter of Credit which has been
obtained from a Series 2004-4 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (B) the excess, if any, of the Series 2004-4
Required Liquidity Amount over the Series 2004-4 Liquidity Amount, excluding the
available amount under such expiring Series 2004-4 Letter of Credit but taking
into account any substitute Series 2004-4 Letter of Credit which has been
obtained from a Series 2004-4 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (y) the amount available to be drawn on such
expiring Series 2004-4 Letter of Credit on such date. Upon receipt of such
notice by the Trustee on or prior to 10:00 a.m. (New York City time) on any
Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day (or, in the case of any notice given to the Trustee after
10:00 a.m. (New York City time), by 12:00 noon (New York City time) on the next
following Business Day), draw the lesser of the amounts set forth in clauses
(x) and (y) above on such expiring Series 2004-4 Letter of Credit by presenting
a draft accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2004-4 Cash Collateral
Account.

If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 3.8(b) on or prior to the date that is two
(2) Business Days prior to each Series 2004-4 Letter of Credit Expiration Date,
the Trustee shall, by 12:00 noon (New York City time) on such Business Day draw
the full amount of such Series 2004-4 Letter of Credit by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2004-4 Cash Collateral
Account.

(c)     Series 2004-4 Letter of Credit Providers. The Administrator shall notify
the Trustee in writing within one Business Day of becoming aware that (i) the
long-term senior unsecured debt, deposit, claims paying or credit (as the case
may be) rating of any Series 2004-4 Letter of Credit Provider has fallen below
“A” as determined by Standard & Poor’s or “A1” as determined by Moody’s or
(ii) the short-term senior unsecured debt, deposit, claims paying or credit (as
the case may be) rating of any Series 2004-4 Letter of Credit Provider has
fallen below “A-1” as determined by Standard & Poor’s or “P-1” as determined by
Moody’s. At such time the Administrator shall also notify the Trustee of (i) the
greater of (A) the excess, if any, of the Series 2004-4 Required Enhancement
Amount over the Series 2004-4 Enhancement Amount, excluding the available amount
under the Series 2004-4 Letter of Credit issued by such Series 2004-4 Letter of
Credit Provider, on such date, and (B) the excess, if any, of the Series 2004-4
Required Liquidity Amount over the Series 2004-4 Liquidity Amount, excluding the
available amount under such Series 2004-4 Letter of Credit, on such date, and
(ii) the amount available to be drawn on such Series 2004-4 Letter of Credit on
such date. Upon receipt of such notice by the Trustee on or prior to 10:00 a.m.
(New York City time) on any Business Day, the Trustee shall, by 12:00 noon (New
York City time) on such Business Day (or, in the case of any notice given to the
Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New York City
time) on the next following Business Day), draw on such Series 2004-4 Letter of
Credit in an amount equal to the lesser of the amounts in clause (i) and clause
(ii) of the immediately preceding sentence on such Business Day by presenting a
draft accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2004-4 Cash Collateral
Account.

(d)     Draws on the Series 2004-4 Letters of Credit. If there is more than one
Series 2004-4 Letter of Credit on the date of any draw on the Series 2004-4
Letters of Credit

50



--------------------------------------------------------------------------------



 



pursuant to the terms of this Supplement, the Administrator shall instruct the
Trustee, in writing, to draw on each Series 2004-4 Letter of Credit in an amount
equal to the LOC Pro Rata Share of the Series 2004-4 Letter of Credit Provider
issuing such Series 2004-4 Letter of Credit of the amount of such draw on the
Series 2004-4 Letters of Credit.

(e)     Establishment of Series 2004-4 Cash Collateral Account. On or prior to
the date of any drawing under a Series 2004-4 Letter of Credit pursuant to
Section 3.8(b) or (c) above, CRCF shall establish and maintain in the name of
the Trustee for the benefit of the Series 2004-4 Noteholders, or cause to be
established and maintained, an account (the “Series 2004-4 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2004-4 Noteholders. The
Series 2004-4 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2004-4 Cash
Collateral Account; provided that, if at any time such Qualified Institution is
no longer a Qualified Institution or the credit rating of any securities issued
by such depository institution or trust company shall be reduced to below “BBB-”
by Standard & Poor’s or “Baa3” by Moody’s, then CRCF shall, within 30 days of
such reduction, establish a new Series 2004-4 Cash Collateral Account with a new
Qualified Institution or a new segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2004-4 Cash
Collateral Account. If a new Series 2004-4 Cash Collateral Account is
established, CRCF shall instruct the Trustee in writing to transfer all cash and
investments from the non-qualifying Series 2004-4 Cash Collateral Account into
the new Series 2004-4 Cash Collateral Account.

(f)     Administration of the Series 2004-4 Cash Collateral Account. CRCF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2004-4 Cash Collateral Account to invest funds on deposit in the
Series 2004-4 Cash Collateral Account from time to time in Permitted
Investments; provided, however, that any such investment shall mature not later
than the Business Day prior to the Distribution Date following the date on which
such funds were received, unless any Permitted Investment held in the
Series 2004-4 Cash Collateral Account is held with the Paying Agent, in which
case such investment may mature on such Distribution Date so long as such funds
shall be available for withdrawal on or prior to such Distribution Date. All
such Permitted Investments will be credited to the Series 2004-4 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Trustee; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
CRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2004-4 Cash
Collateral Account. CRCF shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of purchase price of such Permitted
Investments. In the absence of written investment instructions hereunder, funds
on deposit in the Series 2004-4 Cash Collateral Account shall remain uninvested.

51



--------------------------------------------------------------------------------



 



(g)     Earnings from Series 2004-4 Cash Collateral Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2004-4 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.

(h)     Series 2004-4 Cash Collateral Account Surplus. In the event that the
Series 2004-4 Cash Collateral Account Surplus on any Distribution Date (or,
after the Series 2004-4 Letter of Credit Termination Date, on any date) is
greater than zero, the Trustee, acting in accordance with the written
instructions of the Administrator, shall withdraw from the Series 2004-4 Cash
Collateral Account an amount equal to the Series 2004-4 Cash Collateral Account
Surplus and shall pay such amount: first, to the Series 2004-4 Letter of Credit
Providers to the extent of any unreimbursed drawings under the related
Series 2004-4 Reimbursement Agreement, for application in accordance with the
provisions of the related Series 2004-4 Reimbursement Agreement, and, second, to
CRCF any remaining amount.

(i)     Termination of Series 2004-4 Cash Collateral Account. Upon the
termination of this Supplement in accordance with its terms, the Trustee, acting
in accordance with the written instructions of the Administrator, after the
prior payment of all amounts owing to the Series 2004-4 Noteholders and payable
from the Series 2004-4 Cash Collateral Account as provided herein, shall
withdraw from the Series 2004-4 Cash Collateral Account all amounts on deposit
therein (to the extent not withdrawn pursuant to Section 3.8(h) above) and shall
pay such amounts: first, to the Series 2004-4 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2004-4
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2004-4 Reimbursement Agreement, and, second, to CRCF any
remaining amount.

(j)     Termination Date Demands on the Series 2004-4 Letters of Credit. Prior
to 10:00 a.m. (New York City time) on the Business Day immediately succeeding
the Series 2004-4 Letter of Credit Termination Date, the Administrator shall
determine the Series 2004-4 Demand Note Payment Amount as of the Series 2004-4
Letter of Credit Termination Date. If the Series 2004-4 Demand Note Payment
Amount is greater than zero, then the Administrator shall instruct the Trustee
in writing to draw on the Series 2004-4 Letters of Credit. Upon receipt of any
such notice by the Trustee on or prior to 11:00 a.m. (New York City time) on a
Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day draw an amount equal to the lesser of (i) the excess of the
Series 2004-4 Demand Note Payment Amount over the Series 2004-4 Available
Reserve Account Amount (prior to giving effect to any transfer to the
Series 2004-4 Cash Collateral Account pursuant to Section 3.7(e) on such date)
and (ii) the Series 2004-4 Letter of Credit Liquidity Amount on the
Series 2004-4 Letters of Credit by presenting to each Series 2004-4 Letter of
Credit Provider a draft accompanied by a Certificate of Termination Date Demand;
provided, however, that if the Series 2004-4 Cash Collateral Account has been
established and funded, the Trustee shall draw an amount equal to the product of
(a) 100% minus the Series 2004-4 Cash Collateral Percentage and (b) the lesser
of the amounts referred to in clause (i) or (ii) on such Business Day on the
Series 2004-4 Letters of Credit as calculated by the Administrator and provided
in writing to the Trustee. The Trustee shall cause the Termination Date
Disbursement to be deposited in the Series 2004-4 Cash Collateral Account.

52



--------------------------------------------------------------------------------



 



Section 3.9. Series 2004-4 Distribution Account. (a) Establishment of Series
2004-4 Distribution Account. The Trustee shall establish and maintain in the
name of the Series 2004-4 Agent for the benefit of the Series 2004-4
Noteholders, or cause to be established and maintained, an account (the
“Series 2004-4 Distribution Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Series 2004-4
Noteholders. The Series 2004-4 Distribution Account shall be maintained (i) with
a Qualified Institution, or (ii) as a segregated trust account with the
corporate trust department of a depository institution or trust company having
corporate trust powers and acting as trustee for funds deposited in the
Series 2004-4 Distribution Account; provided that, if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depositary institution or trust company shall be
reduced to below “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then CRCF
shall, within 30 days of such reduction, establish a new Series 2004-4
Distribution Account with a new Qualified Institution. If the Series 2004-4
Distribution Account is not maintained in accordance with the previous sentence,
CRCF shall establish a new Series 2004-4 Distribution Account, within ten
(10) Business Days after obtaining knowledge of such fact, which complies with
such sentence, and shall instruct the Series 2004-4 Agent in writing to transfer
all cash and investments from the non-qualifying Series 2004-4 Distribution
Account into the new Series 2004-4 Distribution Account. Initially, the
Series 2004-4 Distribution Account will be established with The Bank of New
York.

(b)     Administration of the Series 2004-4 Distribution Account. The
Administrator may instruct the institution maintaining the Series 2004-4
Distribution Account to invest funds on deposit in the Series 2004-4
Distribution Account from time to time in Permitted Investments; provided,
however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Series 2004-4 Distribution
Account is held with the Paying Agent, then such investment may mature on such
Distribution Date and such funds shall be available for withdrawal on or prior
to such Distribution Date. All such Permitted Investments will be credited to
the Series 2004-4 Distribution Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Trustee; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8-106 of the New York UCC) by the
Trustee pending maturity or disposition, and (iii) uncertificated securities
(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of CRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2004-4 Distribution Account. CRCF shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of purchase
price of such Permitted Investments. In the absence of written investment
instructions hereunder, funds on deposit in the Series 2004-4 Distribution
Account shall remain uninvested.

(c)     Earnings from Series 2004-4 Distribution Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2004-4 Distribution Account shall be deemed to be on deposit and
available for distribution.

53



--------------------------------------------------------------------------------



 



(d)     Series 2004-4 Distribution Account Constitutes Additional Collateral for
Series 2004-4 Notes. In order to secure and provide for the repayment and
payment of the CRCF Obligations with respect to the Series 2004-4 Notes, CRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2004-4 Noteholders, all
of CRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2004-4 Distribution Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2004-4 Distribution Account or the funds
on deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2004-4 Distribution Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2004-4
Distribution Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vi) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (i) through (vi) are referred to, collectively, as the “Series 2004-4
Distribution Account Collateral”). The Trustee shall possess all right, title
and interest in all funds on deposit from time to time in the Series 2004-4
Distribution Account and in and to all proceeds thereof, and shall be the only
person authorized to originate entitlement orders in respect of the
Series 2004-4 Distribution Account. The Series 2004-4 Distribution Account
Collateral shall be under the sole dominion and control of the Trustee for the
benefit of the Series 2004-4 Noteholders. The Series 2004-4 Agent hereby agrees
(i) to act as the securities intermediary (as defined in Section 8-102(a)(14) of
the New York UCC) with respect to the Series 2004-4 Distribution Account;
(ii) that its jurisdiction as securities intermediary is New York; (iii) that
each item of property (whether investment property, financial asset, security,
instrument or cash) credited to the Series 2004-4 Distribution Account shall be
treated as a financial asset (as defined in Section 8-102(a)(9) of the New York
UCC) and (iv) to comply with any entitlement order (as defined in
Section 8-102(a)(8) of the New York UCC) issued by the Trustee.

Section 3.10. Series 2004-4 Demand Notes Constitute Additional Collateral for
Series 2004-4 Notes. In order to secure and provide for the repayment and
payment of the obligations with respect to the Series 2004-4 Notes, CRCF hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2004-4 Noteholders, all of
CRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2004-4 Demand Notes; (ii) all
certificates and instruments, if any, representing or evidencing the
Series 2004-4 Demand Notes; and (iii) all proceeds of any and all of the
foregoing, including, without limitation, cash. On the date hereof, CRCF shall
deliver to the Trustee, for the benefit of the Series 2004-4 Noteholders, each
Series 2004-4 Demand Note, endorsed in blank. The Trustee, for the benefit of
the Series 2004-4 Noteholders, shall be the only Person authorized to make a
demand for payments on the Series 2004-4 Demand Notes.

Section 3.11. Series 2004-4 Interest Rate Caps. (a) On the Series 2004-4 Closing
Date, CRCF shall acquire one or more interest rate caps (each a “Series 2004-4
Interest Rate Cap”), substantially in the form of Exhibit J, from a Qualified
Interest Rate Cap Counterparty. On the Series 2004-4 Closing Date, the aggregate
notional amount of all Series

54



--------------------------------------------------------------------------------



 



2004-4 Interest Rate Caps shall equal the Series 2004-4 Maximum Invested Amount,
and the aggregate notional amount of all Series 2004-4 Interest Rate Caps may be
reduced pursuant to the related Series 2004-4 Interest Rate Cap to the extent
that the Series 2004-4 Maximum Invested Amount is reduced after the
Series 2004-4 Closing Date. In addition, CRCF shall acquire one or more
additional Series 2004-4 Interest Rate Caps in connection with any increase of
the Series 2004-4 Maximum Invested Amount such that the aggregate notional
amounts of all Series 2004-4 Interest Rate Caps shall equal the Series 2004-4
Maximum Invested Amount after giving effect to such increase. The strike rate of
each Series 2004-4 Interest Rate Cap shall not be greater than 4.0%. On the
Series 2004-4 Closing Date, each Series 2004-4 Interest Rate Cap shall have a
term that shall extend to at least the Distribution Date falling in the
thirty-first calendar month after the Series 2004-4 Closing Date.

(b)     If, at any time, a Series 2004-4 Interest Rate Cap Counterparty is not a
Qualified Interest Rate Cap Counterparty, then CRCF shall cause the
Series 2004-4 Interest Rate Cap Counterparty within 30 days following such
occurrence, at the Series 2004-4 Interest Rate Cap Counterparty’s expense, to do
one of the following (the choice of such action to be determined by the
Series 2004-4 Interest Rate Cap Counterparty) (i) obtain a replacement interest
rate cap on the same terms as the Series 2004-4 Interest Rate Cap to which such
Series 2004-4 Interest Rate Cap Counterparty is a party from a Qualified
Interest Rate Cap Counterparty and simultaneously with such replacement CRCF
shall terminate the Series 2004-4 Interest Rate Cap being replaced, (ii) obtain
a guaranty from, or contingent agreement of, another person who qualifies as a
Qualified Interest Rate Cap Counterparty to honor the Series 2004-4 Interest
Rate Cap Counterparty’s obligations under such Series 2004-4 Interest Rate Cap
in form and substance satisfactory to the Administrative Agent or (iii) post and
maintain collateral satisfactory to the Administrative Agent or in the manner
set forth in such Series 2004-4 Interest Rate Cap; provided that no termination
of any Series 2004-4 Interest Rate Cap shall occur until CRCF has entered into a
replacement interest rate cap. Each Series 2004-4 Interest Rate Cap must provide
that if the Series 2004-4 Interest Rate Cap Counterparty is required to take any
of the actions described in clauses (i), (ii) or (iii) of the preceding sentence
and such action is not taken within 30 days, then the Series 2004-4 Interest
Rate Cap Counterparty must, until a replacement Series 2004-4 Interest Rate Cap
is executed and in effect, collateralize its obligations under such
Series 2004-4 Interest Rate Cap in an amount set forth in such Series 2004-4
Interest Rate Cap.

(c)     To secure payment of all obligations to the Series 2004-4 Noteholders,
CRCF grants a security interest in, and assigns, pledges, grants, transfers and
sets over to the Series 2004-4 Agent, for the benefit of the Series 2004-4
Noteholders, all of CRCF’s right, title and interest in the Series 2004-4
Interest Rate Caps and all proceeds thereof (the “Series 2004-4 Interest Rate
Cap Collateral”). CRCF shall require all Series 2004-4 Interest Rate Cap
Proceeds to be paid to, and the Trustee shall allocate all Series 2004-4
Interest Rate Cap Proceeds to, the Series 2004-4 Accrued Interest Account of the
Series 2004-4 Collection Account.

Section 3.12. Payments to Funding Agents or Purchaser Groups. Notwithstanding
anything to the contrary herein or in the Base Indenture, amounts distributable
by CRCF, the Trustee, the Paying Agent or the Administrative Agent to a Funding
Agent for the account of its related Purchaser Group (or amounts distributable
by any such Person directly to such Purchaser Group) shall be paid by wire
transfer of immediately available funds no later than

55



--------------------------------------------------------------------------------



 



3:00 p.m. (New York time) for credit to the account or accounts designated by
such Funding Agent. Notwithstanding the foregoing, the Administrative Agent
shall not be so obligated unless the Administrative Agent shall have received
the funds by 12:00 noon (New York City time).

ARTICLE IV

AMORTIZATION EVENTS

In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2004-4 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2004-4 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2004-4 Notes):

(a)     a Series 2004-4 Enhancement Deficiency shall occur and continue for at
least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such Series 2004-4 Enhancement Deficiency shall have been cured in accordance
with the terms and conditions of the Indenture and the Related Documents;

(b)     either the Series 2004-4 Liquidity Amount shall be less than the
Series 2004-4 Required Liquidity Amount or the Series 2004-4 Available Reserve
Account Amount shall be less than the Series 2004-4 Required Reserve Account
Amount for at least two (2) Business Days; provided, however, that such event or
condition shall not be an Amortization Event if during such two (2) Business Day
period such insufficiency shall have been cured in accordance with the terms and
conditions of the Indenture and the Related Documents;

(c)     an AESOP I Operating Lease Vehicle Deficiency shall occur and continue
for at least two (2) Business Days;

(d)     the Collection Account, the Series 2004-4 Collection Account, the
Series 2004-4 Excess Collection Account or the Series 2004-4 Reserve Account
shall be subject to an injunction, estoppel or other stay or a Lien (other than
Liens permitted under the Related Documents);

(e)     all principal of and interest on the Series 2004-4 Notes is not paid on
the Series 2004-4 Expected Final Distribution Date;

(f)     any Series 2004-4 Letter of Credit shall not be in full force and effect
for at least two (2) Business Days and (x) either a Series 2004-4 Enhancement
Deficiency would result from excluding such Series 2004-4 Letter of Credit from
the Series 2004-4 Enhancement Amount or (y) the Series 2004-4 Liquidity Amount,
excluding therefrom the available amount under such Series 2004-4 Letter of
Credit, would be less than the Series 2004-4 Required Liquidity Amount;

56



--------------------------------------------------------------------------------



 



(g)     from and after the funding of the Series 2004-4 Cash Collateral Account,
the Series 2004-4 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Related
Documents) for at least two (2) Business Days and either (x) a Series 2004-4
Enhancement Deficiency would result from excluding the Series 2004-4 Available
Cash Collateral Account Amount from the Series 2004-4 Enhancement Amount or
(y) the Series 2004-4 Liquidity Amount, excluding therefrom the Series 2004-4
Available Cash Collateral Amount, would be less than the Series 2004-4 Required
Liquidity Amount;

(h)     an Event of Bankruptcy shall have occurred with respect to any
Series 2004-4 Letter of Credit Provider or any Series 2004-4 Letter of Credit
Provider repudiates its Series 2004-4 Letter of Credit or refuses to honor a
proper draw thereon and either (x) a Series 2004-4 Enhancement Deficiency would
result from excluding such Series 2004-4 Letter of Credit from the Series 2004-4
Enhancement Amount or (y) the Series 2004-4 Liquidity Amount, excluding
therefrom the available amount under such Series 2004-4 Letter of Credit, would
be less than the Series 2004-4 Required Liquidity Amount;

(i)     the occurrence of an Event of Bankruptcy with respect to Cendant, any
Lessee or any Permitted Sublessee;

(j)     a Change in Control shall have occurred; and

(k)     on any date of determination, the aggregate notional amount of all
Series 2004-4 Interest Rate Caps having a remaining term at least equal to the
lesser of (i) the period from such date to and including the Series 2004-4
Termination Date and (ii) the period from such date to and including the
Distribution Date in the nineteenth calendar month after the calendar month in
which such date falls shall be less than the Series 2004-4 Maximum Invested
Amount.

In the case of any event described in clause (j) above, an Amortization Event
shall have occurred with respect to the Series 2004-4 Notes only if either the
Trustee or the Requisite Noteholders declare that an Amortization Event has
occurred. In the case of an event described in clauses (a), (b), (c), (d), (e),
(f), (g), (h), (i), and (k), an Amortization Event with respect to the
Series 2004-4 Notes shall have occurred without any notice or other action on
the part of the Trustee or any Series 2004-4 Noteholders, immediately upon the
occurrence of such event. Amortization Events with respect to the Series 2004-4
Notes described in clauses (a), (b), (c), (d), (e), (f), (g), (h), (i), and (k),
may be waived with the written consent of the Purchaser Groups having Commitment
Percentages aggregating 100%; provided, that CRCF shall provide the Rating
Agencies written notice of any such waiver by the Purchaser Groups having
Commitment Percentages aggregating 100%. Amortization Events with respect to the
Series 2004-4 Notes described in clause (j) above may be waived in accordance
with Section 9.5 of the Base Indenture.

57



--------------------------------------------------------------------------------



 



ARTICLE V

RIGHT TO WAIVE PURCHASE RESTRICTIONS

Notwithstanding any provision to the contrary in the Indenture or the Related
Documents, upon the Trustee’s receipt of notice from any Lessee, any Borrower or
CRCF (i) to the effect that a Manufacturer Program is no longer an Eligible
Manufacturer Program and that, as a result, either (a) the Series 2004-4 Maximum
Non-Program Vehicle Amount is or will be exceeded or (b) an excess will exist
under clause (y) of paragraph (ii) of the definition of Series 2004-4 Required
Enhancement Amount or (ii) that the Lessees, the Borrowers and CRCF have
determined to increase any Series 2004-4 Maximum Amount or the percentage set
forth in clause (y) of any of paragraphs (iii), (iv), (v), (vi), (vii) or
(viii) of the definition of Series 2004-4 Required Enhancement Amount, (such
notice, a “Waiver Request”), each Series 2004-4 Noteholder may, at its option,
waive the Series 2004-4 Maximum Non-Program Vehicle Amount, any other
Series 2004-4 Maximum Amount or any increase in the Series 2004-4 Required
Enhancement Amount based upon clause (y) of any of paragraphs (iii), (iv), (v),
(vi), (vii) or (viii) of the definition of the Series 2004-4 Required
Enhancement Amount (collectively, a “Waivable Amount”) if (i) no Amortization
Event exists, (ii) the Requisite Noteholders consent to such waiver and
(iii) 60 days’ prior written notice of such proposed waiver is provided to the
Rating Agencies by the Trustee.

Upon receipt by the Trustee of a Waiver Request (a copy of which the Trustee
shall promptly provide to the Rating Agencies), all amounts which would
otherwise be allocated to the Series 2004-4 Excess Collection Account
(collectively, the “Designated Amounts”) from the date the Trustee receives a
Waiver Request through the Consent Period Expiration Date will be held by the
Trustee in the Series 2004-4 Collection Account for ratable distribution as
described below.

Within ten (10) Business Days after the Trustee receives a Waiver Request, the
Trustee shall furnish notice thereof to the Administrative Agent, which notice
shall be accompanied by a form of consent (each a “Consent”) in the form of
Exhibit C by which the Series 2004-4 Noteholders may, on or before the Consent
Period Expiration Date, consent to waiver of the applicable Waivable Amount.
Upon receipt of notice of a Waiver Request, the Administrative Agent shall
forward a copy of such request together with the Consent to the Funding Agent
with respect to each Purchaser Group. If the Trustee receives the Consents from
the Requisite Noteholders agreeing to waiver of the applicable Waivable Amount
within 45 days after the Trustee notifies the Administrative Agent of a Waiver
Request (the day on which such 45-day period expires, the “Consent Period
Expiration Date”), (i) the applicable Waivable Amount shall be deemed waived by
the consenting Series 2004-4 Noteholders, (ii) the Trustee will distribute the
Designated Amounts as set forth below and (iii) the Trustee shall promptly (but
in any event within two (2) Business Days) provide the Rating Agency with notice
of such waiver. Any Purchaser Group from whom the Trustee has not received a
Consent on or before the Consent Period Expiration Date will be deemed not to
have consented to such waiver.

If the Trustee receives Consents from the Requisite Noteholders on or before the
Consent Period Expiration Date, then on the immediately following Distribution
Date, upon receipt of written direction from the Administrator the Trustee will
pay the Designated Amounts

58



--------------------------------------------------------------------------------



 



to the Administrative Agent for the accounts of the non-consenting Purchaser
Groups. Upon the receipt of funds from the Trustee pursuant to this Article V,
the Administrative Agent shall pay the Designated Amounts as follows:

(i)     to each Funding Agent with respect to a non-consenting Purchaser Group,
such Purchaser Group’s pro rata share based on the Purchaser Group Invested
Amount with respect to such Purchaser Group relative to the Purchaser Group
Invested Amount with respect to all non-consenting Purchaser Groups of the
Designated Amounts up to the amount required to reduce to zero the Purchaser
Group Invested Amounts with respect to all non-consenting Purchaser Groups; and

(ii)     any remaining Designated Amounts to the Series 2004-4 Excess Collection
Account.

If the amount distributed pursuant to clause (i) of the preceding paragraph is
not sufficient to reduce the Purchaser Group Invested Amount with respect to
each non-consenting Purchaser Group to zero on the date specified therein, then
on each day following such Distribution Date, the Administrator will allocate to
the Series 2004-4 Collection Account on a daily basis all Designated Amounts
collected on such day. On each following Distribution Date, the Trustee will
withdraw such Designated Amounts from the Series 2004-4 Collection Account and
deposit the same in the Series 2004-4 Distribution Account for distribution to
the Administrative Agent for the accounts of the non-consenting Purchaser
Groups. Upon the receipt of funds from the Trustee pursuant to this Article V,
the Administrative Agent shall pay the Designated Amounts as follows:

(a)     to each Funding Agent with respect to a non-consenting Purchaser Group,
such Purchaser Group’s pro rata share based on the Purchaser Group Invested
Amount with respect to such Purchaser Group relative to the Purchaser Group
Invested Amount with respect to all non-consenting Purchaser Groups of the
Designated Amounts in the Series 2004-4 Collection Account as of the applicable
Determination Date up to the amount required to reduce to zero the Purchaser
Group Invested Amounts with respect to all non-consenting Purchaser Groups; and

(b)     any remaining Designated Amounts to the Series 2004-4 Excess Collection
Account.

If the Requisite Noteholders do not timely consent to such waiver, the
Designated Amounts will be re-allocated to the Series 2004-4 Excess Collection
Account for allocation and distribution in accordance with the terms of the
Indenture and the Related Documents.

In the event that the Series 2004-4 Amortization Period shall commence after
receipt by the Trustee of a Waiver Request, all such Designated Amounts will
thereafter be considered Principal Collections allocated to the Series 2004-4
Noteholders.

59



--------------------------------------------------------------------------------



 



ARTICLE VI

CONDITIONS PRECEDENT

This Supplement shall become effective on the first date (the “Effective Date”)
on which all of the following conditions precedent shall have been satisfied:

(a)     Documents. The Administrative Agent shall have received copies for each
CP Conduit Purchaser and the Funding Agent and the APA Banks with respect to
such CP Conduit Purchaser, each executed and delivered in form and substance
satisfactory to it of (i) the Base Indenture, executed by a duly authorized
officer of each of CRCF and the Trustee, (ii) this Supplement, executed by a
duly authorized officer of each of CRCF, the Administrator, the Trustee, the
Administrative Agent, the Funding Agents, the CP Conduit Purchasers and the APA
Banks, (iii) each Lease, executed by a duly authorized officer of each Lessee
party thereto, the Administrator, and the Lessor party thereto, (iv) each
Sublease, executed by a duly authorized officer of each Lessee party thereto and
each Permitted Sublessee party thereto, (v) each Loan Agreement, executed by a
duly authorized officer of each of CRCF, the Lessor party thereto and the
Permitted Nominees party thereto, (vi) each Vehicle Title and Lienholder Nominee
Agreement, executed by the duly authorized officer of each of the Permitted
Nominee party thereto, CCRG, the Lessor party thereto and the Trustee, (vii) the
Master Exchange Agreement, executed by a duly authorized officer of each of the
Intermediary, AESOP Leasing, ARAC, BRAC and CCRG; (viii) the Escrow Agreement,
executed by a duly authorized officer of each of the Intermediary, J.P. Morgan
Trust Company, N.A., JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase
Bank), AESOP Leasing, ARAC, BRAC and CCRG, (ix) the Assignment and Assumption
Agreement, executed by a duly authorized officer of each of CCRG, ARAC and Avis
Group Holdings, Inc., (x) the Series 2004-4 Letter of Credit, issued by a
Series 2004-4 Eligible Letter of Credit Provider, (xi) one or more Series 2004-4
Interest Rate Caps, executed in each case by a duly authorized officer of each
of the Series 2004-4 Interest Rate Cap Counterparty thereto and CRCF and
(xii) the Administration Agreement, executed by a duly authorized officer of
each of CCRG, AESOP Leasing, AESOP Leasing II, CRCF, ARAC, BRAC and the Trustee.

(b)     Corporate Documents; Proceedings of CRCF, the Administrator, AESOP
Leasing, AESOP Leasing II, Original AESOP and CCRG. The Administrative Agent
shall have received, with a copy for each CP Conduit Purchaser and the Funding
Agent and the APA Banks with respect to such CP Conduit Purchaser, from CRCF,
the Administrator, AESOP Leasing, AESOP Leasing II, Original AESOP, CCRG, ARAC
and BRAC true and complete copies of:

(i)     to the extent applicable, the certificate of incorporation or
certificate of formation, including all amendments thereto, of such Person,
certified as of a recent date by the Secretary of State or other appropriate
authority of the state of incorporation or organization, as the case may be, and
a certificate of compliance, of status or of good standing, as and to the extent
applicable, of

60



--------------------------------------------------------------------------------



 



each such Person as of a recent date, from the Secretary of State or other
appropriate authority of such jurisdiction;

(ii)     a certificate of the Secretary or an Assistant Secretary of such
Person, dated on or prior to the Effective Date and certifying (A) that attached
thereto is a true and complete copy of the bylaws, limited liability company
agreement or partnership agreement of such Person, as the case may be, as in
effect on the Series 2004-4 Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of the resolutions, in form and substance
reasonably satisfactory to each Funding Agent, of the Board of Directors or
Managers of such Person or committees thereof authorizing the execution,
delivery and performance of this Supplement and the Related Documents to which
it is a party and the transactions contemplated thereby, and that such
resolutions have not been amended, modified, revoked or rescinded and are in
full force and effect, (C) that the certificate of incorporation or certificate
of formation of such Person has not been amended since the date of the last
amendment thereto shown on the certificate of good standing (or its equivalent)
furnished pursuant to clause (i) above and (D) as to the incumbency and specimen
signature of each officer or authorized signatory executing this Supplement and
the Related Documents or any other document delivered in connection herewith or
therewith on behalf of such Person; and

(iii)     a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.

(c)     Representations and Warranties. All representations and warranties of
each of CRCF, the Administrator, AESOP Leasing, AESOP Leasing II, Original
AESOP, each of the Permitted Nominees, each of the Lessees, each of the
Permitted Sublessees, the Intermediary and CCRG contained in each of the Related
Documents shall be true and correct as of the Series 2004-4 Closing Date.

(d)     No Amortization Event, Potential Amortization Event or AESOP I Operating
Lease Vehicle Deficiency. No Amortization Event or Potential Amortization Event
in respect of the Series 2004-4 Notes or any other Series of Notes shall exist
and no AESOP I Operating Lease Vehicle Deficiency shall exist.

(e)     Lien Searches. The Administrative Agent shall have received a written
search report listing all effective financing statements that name CRCF, AESOP
Leasing, AESOP Leasing II, Original AESOP, each of the Permitted Nominees or
CCRG as debtor or assignor and that are filed in the State of New York, the
State of Delaware and in any other jurisdictions that the Administrative Agent
determines are necessary or appropriate, together with copies of such financing
statements, and tax and judgment lien searches showing no such liens that are
not permitted by the Base Indenture, this Supplement or the Related Documents.

61



--------------------------------------------------------------------------------



 



(f)     Legal Opinions. The Administrative Agent shall have received, with a
counterpart addressed to each CP Conduit Purchaser and the Funding Agent, the
Program Support Provider and the APA Banks with respect to such CP Conduit
Purchaser and the Trustee, opinions of counsel required by Section 2.2(f) of the
Base Indenture and opinions of counsel with respect to such other matters as may
be reasonably requested by any Funding Agent, in form and substance reasonably
acceptable to the addressees thereof and their counsel.

(g)     Fees and Expenses. Each Funding Agent with respect to a CP Conduit
Purchaser shall have received payment of all fees, out-of-pocket expenses and
other amounts due and payable to such CP Conduit Purchaser or the APA Banks with
respect to such CP Conduit Purchaser on or before the Effective Date.

(h)     Establishment of Accounts. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Series 2004-4 Collection
Account, the Series 2004-4 Reserve Account and the Series 2004-4 Distribution
Account shall have been established in accordance with the terms and provisions
of the Indenture.

(i)     Legal Opinion with Respect to the Trustee. The Administrative Agent
shall have received, with a counterpart addressed to each CP Conduit Purchaser
and the Funding Agent, the Program Support Provider and the APA Banks with
respect such CP Conduit Purchaser, an opinion of counsel to the Trustee as to
the due authorization, execution and delivery by the Trustee of this Supplement
and the due execution, authentication and delivery by the Trustee of the
Series 2004-4 Notes.

(j)     Rating Letters. Each Funding Agent shall have received (i) a letter, in
the form and substance satisfactory to such Funding Agent, from each of Moody’s
and Standard & Poor’s confirming the commercial paper rating of the related CP
Conduit Purchaser after giving effect to such CP Conduit Purchaser’s purchase of
the Series 2004-4 Notes and (ii) a letter from Moody’s stating that the
long-term rating of “Aa2” has been assigned by Moody’s to the Series 2004-4
Notes and a letter from Standard & Poor’s stating that the long-term rating of
“A-” has been assigned by Standard & Poor’s to the Series 2004-4 Notes.

(k)     Procedures Letter. Each Funding Agent shall have received a letter from
Deloitte & Touche, LLP, addressed to the Funding Agents and dated on or before
the Effective Date, in form and substance satisfactory to the Funding Agents,
concerning the statistical information with respect to the Vehicles subject to
the Leases provided to the Funding Agents.

(l)     UCC Filings. The Administrative Agent shall have received (i) executed
originals of any documents (including, without limitation, financing statements)
required to be filed in each jurisdiction necessary to perfect the security
interest of the Trustee in the Series 2004-4 Collateral and (ii) evidence
reasonably satisfactory to it of each such filing and reasonably satisfactory
evidence of the payment of any necessary fee or tax relating thereto.

62



--------------------------------------------------------------------------------



 



(m)     Proceedings. All corporate and other proceedings and all other documents
and legal matters in connection with the transactions contemplated by the
Related Documents shall be satisfactory in form and substance to each Funding
Agent and its counsel.

ARTICLE VII

CHANGE IN CIRCUMSTANCES

Section 7.1. Increased Costs. (a) If any Change in Law (except with respect to
Taxes which shall be governed by Section 7.2) shall:

(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Affected Party (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

(ii)     impose on any Affected Party or the London interbank market any other
condition affecting the Indenture or the Related Documents or the funding of
Eurodollar Tranches by such Affected Party;

and the result of any of the foregoing shall be to increase the cost to such
Affected Party of making, converting into, continuing or maintaining Eurodollar
Tranches (or maintaining its obligation to do so) or to reduce any amount
received or receivable by such Affected Party hereunder or in connection
herewith (whether principal, interest or otherwise), then CRCF will pay to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional costs incurred or reduction suffered.

(b)     If any Affected Party determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Affected Party’s capital or the capital of any corporation controlling
such Affected Party as a consequence of its obligations hereunder to a level
below that which such Affected Party or such corporation could have achieved but
for such Change in Law (taking into consideration such Affected Party’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, CRCF shall pay to such Affected Party such additional amount or amounts as
will compensate such Affected Party for any such reduction suffered.

(c)     A certificate of an Affected Party setting forth the amount or amounts
necessary to compensate such Affected Party as specified in subsections (a) and
(b) of this Section 7.1 shall be delivered to CRCF (with a copy to the
Administrative Agent and the Funding Agent with respect to such Affected Party)
and shall be conclusive absent manifest error. Any payments made by CRCF
pursuant to this Section 7.1 shall be made solely from funds available in the
Series 2004-4 Distribution Account for the payment of Article VII Costs, shall
be non-recourse other than with respect to such funds, and shall not constitute
a claim against CRCF to the extent that insufficient funds exist to make such
payment. The agreements in this Section 7.1 shall survive the termination of
this Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.

63



--------------------------------------------------------------------------------



 



(d)     Failure or delay on the part of an Affected Party to demand compensation
pursuant to this Section 7.1 shall not constitute a waiver of such Affected
Party’s right to demand such compensation; provided that CRCF shall not be
required to compensate any Affected Party pursuant to this Section 7.1 for any
increased costs or reductions incurred more than 270 days prior to the date that
such Affected Party notifies CRCF of the Change in Law giving rise to such
increased costs or reductions and of such Affected Party’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 7.2. Taxes. (a) Any and all payments by or on account of any obligation
of CRCF hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if CRCF shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) subject
to Section 7.2(c) below, the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 7.2) the recipient receives an amount
equal to the sum that it would have received had no such deductions been made,
(ii) CRCF shall make such deductions and (iii) CRCF shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b)     In addition, CRCF shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)     CRCF shall indemnify the Administrative Agent, each Funding Agent, each
Program Support Provider and each member of each Purchaser Group within the
later of 10 days after written demand therefor and the Distribution Date next
following such demand for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Funding Agent, such Program Support
Provider or such member of such Purchaser Group on or with respect to any
payment by or on account of any obligation of CRCF hereunder or under the
Indenture (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 7.2) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that no
Person shall be indemnified pursuant to this Section 7.2(c) or entitled to
receive additional amounts under the proviso of Section 7.2(a) to the extent
that the reason for such indemnification results from the failure by such Person
to comply with the provisions of Section 7.2(e) or (g). A certificate as to the
amount of such payment or liability delivered to CRCF by the Administrative
Agent, any Funding Agent, any Program Support Provider or any member of any
Purchaser Group shall be conclusive absent manifest error. Any payments made by
CRCF pursuant to this Section 7.2 shall be made solely from funds available in
the Series 2004-4 Distribution Account for the payment of Article VII Costs,
shall be non-recourse other than with respect to such funds, and shall not
constitute a claim against CRCF to the extent that insufficient funds exist to
make such payment. The agreements in this Section 7.2 shall survive the
termination of this Supplement and the Base Indenture and the payment of all
amounts payable hereunder and thereunder.

64



--------------------------------------------------------------------------------



 



(d)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by CRCF to a Governmental Authority, CRCF shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)     The Administrative Agent, each Funding Agent, each member of each
Purchaser Group and each Program Support Provider, if entitled to an exemption
from or reduction of an Indemnified Tax or Other Tax with respect to payments
made hereunder or under the Indenture shall (to the extent legally able to do
so) deliver to CRCF (with a copy to the Administrative Agent) such properly
completed and executed documentation prescribed by applicable law and reasonably
requested by CRCF on the later of (i) 30 Business Days after such request is
made and the applicable forms are provided to the Administrative Agent, such
Funding Agent, such member of such Purchaser Group or such Program Support
Provider or (ii) 30 Business Days before prescribed by applicable law as will
permit such payments to be made without withholding or with an exemption from or
reduction of Indemnified Taxes or Other Taxes.

(f)     If the Administrative Agent, any Funding Agent, any Program Support
Provider or any member of any Purchaser Group receives a refund solely in
respect of Indemnified Taxes or Other Taxes, it shall pay over such refund to
CRCF to the extent that it has already received indemnity payments or additional
amounts pursuant to this Section 7.2 with respect to such Indemnified Taxes or
Other Taxes giving rise to the refund, net of all out-of-pocket expenses and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that CRCF shall, upon
request of the Administrative Agent, such Funding Agent, such Program Support
Provider or such member of such Purchaser Group, repay such refund (plus
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Funding Agent, such Program Support Provider or such
member of such Purchaser Group if the Administrative Agent, such Funding Agent,
such Program Support Provider or such member of such Purchaser Group is required
to repay such refund to such Governmental Authority. Nothing contained herein
shall require the Administrative Agent, any Funding Agent, any Program Support
Provider or any member of any Purchaser Group to make its tax returns (or any
other information relating to its taxes which it deems confidential) available
to CRCF or any other Person.

(g)     The Administrative Agent, each Funding Agent, each Program Support
Provider and each member of each Purchaser Group (other than any such entity
which is a domestic corporation) shall:

(i)     upon or prior to becoming a party hereto, deliver to CRCF and the
Administrative Agent two (2) duly completed copies of IRS Form W-8BEN, W-8ECI or
W-9, or successor applicable forms, as the case may be, establishing a complete
exemption from withholding of United States federal income taxes or backup
withholding taxes with respect to payments under the Series 2004-4 Notes and
this Supplement;

65



--------------------------------------------------------------------------------



 



(ii)     deliver to CRCF and the Administrative Agent two (2) further copies of
any such form or certification establishing a complete exemption from
withholding of United States federal income taxes or backup withholding taxes
with respect to payments under the Series 2004-4 Notes and this Supplement on or
before the date that any such form or certification expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
previously delivered by it to CRCF; and

(iii)     obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by CRCF and the Administrative
Agent;

unless, in any such case, any change in treaty, law or regulation has occurred
after the Series 2004-4 Closing Date (or, if later, the date the Administrative
Agent, such Funding Agent, such Program Support Provider or such member of such
Purchaser Group becomes an indemnified party hereunder) and prior to the date on
which any such delivery would otherwise be required which renders the relevant
form inapplicable or which would prevent the Administrative Agent, such Funding
Agent, such Program Support Provider or such member of such Purchaser Group from
duly completing and delivering the relevant form with respect to it, and the
Administrative Agent, such Funding Agent, such Program Support Provider or such
member of such Purchaser Group so advises CRCF and the Administrative Agent.

(h)     If a beneficial or equity owner of the Administrative Agent, a Funding
Agent, a Program Support Provider or a member of a Purchaser Group (instead of
the Administrative Agent, the Funding Agent, the Program Support Provider or the
member of the Purchaser Group itself) is required under United States federal
income tax law or the terms of a relevant treaty to provide IRS Form W-8BEN,
W-8ECI or W-9, or any successor applicable forms, as the case may be, in order
to claim an exemption from withholding of United States federal income taxes or
backup withholding taxes, then each such beneficial owner or equity owner shall
be considered to be the Administrative Agent, a Funding Agent, a Program Support
Provider or a member of a Purchaser Group for purposes of Section 7.2(g).

Section 7.3. Break Funding Payments. CRCF agrees to indemnify each Purchaser
Group and to hold each Purchaser Group harmless from any loss or expense which
such Purchaser Group may sustain or incur as a consequence of (a) the failure by
CRCF to accept any Increase after CRCF has given irrevocable notice requesting
the same in accordance with the provisions of this Supplement, (b) the
conversion into or continuation of a CP Tranche or a Eurodollar Tranche that
occurs other than on the last day of the applicable CP Rate Period or Eurodollar
Period, (c) default by CRCF in making any prepayment in connection with a
Decrease after CRCF has given irrevocable notice thereof in accordance with the
provisions of Section 2.5 or (d) the making of a prepayment of a CP Tranche or a
Eurodollar Tranche (including, without limitation, any Decrease) prior to the
termination of the CP Rate Period for such CP Tranche or the Eurodollar Period
for such Eurodollar Tranche, as the case may be, or the making of a Decrease on
a date other than as specified in any notice of a Decrease or in a greater
amount than contained in any notice of a Decrease. Such indemnification shall
include an amount determined by the Funding Agent with respect to such Purchaser
Group and shall equal (a) in the case of the losses or expenses associated with
a CP Tranche or a Eurodollar Tranche, either (x) the excess, if any, of (i) such
Purchaser Group’s cost of funding the amount so prepaid or not so borrowed,
converted or continued, for the period from the date of such

66



--------------------------------------------------------------------------------



 



prepayment or of such failure to borrow, convert or continue to the last day of
the CP Rate Period or the Eurodollar Period (or in the case of a failure to
borrow, convert or continue, the CP Rate Period or the Eurodollar Period that
would have commenced on the date of such prepayment or of such failure), as the
case may be, over (ii) the amount of interest earned by such Purchaser Group
upon redeployment of an amount of funds equal to the amount prepaid or not
borrowed, converted or continued for a comparable period or (y) if such
Purchaser Group is able to terminate the funding source before its scheduled
maturity, any costs associated with such termination and (b) in the case of the
losses or expenses incurred by a Pooled Funding CP Conduit Purchaser, the losses
and expenses incurred by such Pooled Funding CP Conduit Purchaser in connection
with the liquidation or reemployment of deposits or other funds acquired by such
Pooled Funding CP Conduit Purchaser as a result of the failure to accept an
Increase, a default in the making of a Decrease or the making of a Decrease in
an amount or on a date not contained in a notice of a Decrease. Notwithstanding
the foregoing, any payments made by CRCF pursuant to this subsection shall be
made solely from funds available in the Series 2004-4 Distribution Account for
the payment of Article VII Costs, shall be non-recourse other than with respect
to such funds, and shall not constitute a claim against CRCF to the extent that
such funds are insufficient to make such payment. This covenant shall survive
the termination of this Supplement and the Base Indenture and the payment of all
amounts payable hereunder and thereunder. A certificate as to any additional
amounts payable pursuant to the foregoing sentence submitted by any Funding
Agent on behalf of a Purchaser Group to CRCF shall be conclusive absent manifest
error.

Section 7.4. Alternate Rate of Interest. If prior to the commencement of any
Eurodollar Period:

(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Eurodollar Period, or

(b)     the Administrative Agent is advised by any APA Bank that the Adjusted
LIBO Rate for such Eurodollar Period will not adequately and fairly reflect the
cost to such APA Bank of making or maintaining the Eurodollar Tranches during
such Eurodollar Period,

then the Administrative Agent shall promptly give telecopy or telephonic notice
thereof to CRCF and the Trustee, whereupon until the Administrative Agent
notifies CRCF and the Trustee that the circumstances giving rise to such notice
no longer exist, the Available APA Bank Funding Amount with respect to any
Purchaser Group (in the case of clause (a) above) or with respect to the related
Purchaser Group (in the case of clause (b) above) shall not be allocated to any
Eurodollar Tranche.

Section 7.5. Mitigation Obligations. If an Affected Party requests compensation
under Section 7.1, or if CRCF is required to pay any additional amount to any
Purchaser Group or any Governmental Authority for the account of any Purchaser
Group pursuant to Section 7.2, then, upon written notice from CRCF, such
Affected Party or Purchaser Group, as the case may be, shall use commercially
reasonable efforts to designate a different lending office for funding or
booking its obligations hereunder or to assign its rights and obligations
hereunder to another

67



--------------------------------------------------------------------------------



 



of its offices, branches or affiliates, which pays a price for such assignment
which is acceptable to such Purchaser Group and its assignee, in the judgment of
such Affected Party or Purchaser Group, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 7.1 or 7.2, as the case
may be, in the future and (ii) would not subject such Affected Party or
Purchaser Group to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Affected Party or Purchaser Group. CRCF hereby agrees to
pay all reasonable costs and expenses incurred by such Affected Party or
Purchaser Group in connection with any such designation or assignment.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES, COVENANTS

Section 8.1. Representations and Warranties of CRCF and the Administrator.
(a) CRCF and the Administrator each hereby represents and warrants to the
Trustee, the Administrative Agent, each Funding Agent, each CP Conduit Purchaser
and each APA Bank that:

(i)     each and every of their respective representations and warranties
contained in the Related Documents is true and correct as of the Series 2004-4
Closing Date and true and correct in all material respects as of the
Series 2004-4 Initial Funding Date and as of the date of each Increase; and

(ii)     as of the Series 2004-4 Closing Date, they have not engaged, in
connection with the offering of the Series 2004-4 Notes, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act.

(b)     CRCF hereby represents and warrants to the Trustee, the Administrative
Agent, each Funding Agent, each CP Conduit Purchaser and each APA Bank that each
of the Series 2004-4 Notes has been duly authorized and executed by CRCF and
when duly authenticated by the Trustee and delivered to the Funding Agents in
accordance with the terms of this Supplement will constitute legal, valid and
binding obligations of CRCF enforceable in accordance with their terms, except
as enforceability thereof may be limited by bankruptcy, insolvency, or other
similar laws relating to or affecting generally the enforcement of creditors’
rights or by general equitable principles.

Section 8.2. Covenants of CRCF and the Administrator. CRCF and the Administrator
hereby agree, in addition to their obligations hereunder, that:

(a)     they shall observe in all material respects each and every of their
respective covenants (both affirmative and negative) contained in the Base
Indenture and all other Related Documents to which each is a party;

(b)     they shall afford each Funding Agent with respect to a Purchaser Group,
the Trustee or any representatives of any such Funding Agent or the Trustee
access to all records relating to the Leases, the Subleases, the Vehicles, the
Manufacturer Programs and the Loan Agreements at any reasonable time during
regular business hours, upon

68



--------------------------------------------------------------------------------



 



reasonable prior notice (and with one Business Day’s prior notice if an
Amortization Event with respect to the Series 2004-4 Notes shall have been
deemed to have occurred or shall have been declared to have occurred), for
purposes of inspection and shall permit such Funding Agent, the Trustee or any
representative of such Funding Agent or the Trustee to visit any of CRCF’s or
the Administrator’s, as the case may be, offices or properties during regular
business hours and as often as may reasonably be desired to discuss the
business, operations, properties, financial and other conditions of CRCF or the
Administrator with their respective officers and employees and with their
independent certified public accountants;

(c)     they shall promptly provide such additional financial and other
information with respect to the Related Documents, CRCF, the Lessors, the
Permitted Nominees, the Lessees, the Permitted Sublessees, the Related Documents
or the Manufacturer Programs as the Administrative Agent may from time to time
reasonably request;

(d)     they shall provide to the Administrative Agent simultaneously with
delivery to the Trustee copies of information furnished to the Trustee or CRCF
pursuant to the Related Documents as such information relates to all Series of
Notes generally or specifically to the Series 2004-4 Notes or the Series 2004-4
Collateral. They shall also provide to the Administrative Agent copies of
(i) each report prepared pursuant to Sections 9.12 and 9.22 of the Loan
Agreements and (ii) the financial statements of CCRG and its consolidated
subsidiaries delivered pursuant to Section 31.5 of the Leases. The
Administrative Agent shall distribute to the Funding Agents copies of all
information delivered to it pursuant to this Section 8.2(d);

(e)     they shall not agree to any amendment to the Base Indenture or any other
Related Document, which amendment requires the consent of the Requisite
Investors, without having received the prior written consent of the Requisite
Noteholders; and

(f)     they shall not agree to any replacement or successor to the Intermediary
or the addition of any new Manufacturer as an Eligible Program Manufacturer, in
each case without having received the prior written consent of the Requisite
Noteholders.

Section 8.3. CRCF’s Funding Obligations. CRCF shall not permit (i) the ratio of
the Series 2002-2 Invested Amount to the Series 2002-2 Maximum Invested Amount
(each as defined in the Series 2002-2 Supplement) to exceed (ii) the ratio of
the Series 2004-4 Invested Amount to the Series 2004-4 Maximum Invested Amount
for any period of more than ten (10) consecutive days.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment. Each of the CP Conduit Purchasers, the APA Banks and
the Funding Agents hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Person under this Supplement and irrevocably
authorizes the Administrative

69



--------------------------------------------------------------------------------



 



Agent, in such capacity, to take such action on its behalf under the provisions
of this Supplement and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Supplement,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Supplement, the
Administrative Agent shall not have any duties or responsibilities except those
expressly set forth herein, or any fiduciary relationship with any CP Conduit
Purchaser, any APA Bank or any Funding Agent, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Supplement or otherwise exist against the Administrative Agent.

Section 9.2. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Supplement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

Section 9.3. Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with the Base Indenture, this Supplement
or any other Related Document (except to the extent that any of the foregoing
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the CP Conduit
Purchasers, the APA Banks or the Funding Agents for any recitals, statements,
representations or warranties made by CRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary, the Administrator or any officer thereof
contained in this Supplement or any other Related Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Supplement or any other Related Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Supplement,
any other Related Document, or for any failure of any of CRCF, the Lessors, the
Lessees, the Permitted Sublessees, the Intermediary or the Administrator to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any CP Conduit Purchaser, any APA Bank or any
Funding Agent to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Supplement, any other
Related Document or to inspect the properties, books or records of CRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary or the
Administrator.

Section 9.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to CRCF or the Administrator), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the registered holder of any
Series 2004-4 Note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing

70



--------------------------------------------------------------------------------



 



to take any action under this Supplement or any other Related Document unless it
shall first receive such advice or concurrence of the Requisite Noteholders, as
it deems appropriate or it shall first be indemnified to its satisfaction by the
Funding Agents against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Supplement and the other Related Documents in
accordance with a request of the Requisite Noteholders (unless, in the case of
any action relating to the giving of consent hereunder, the giving of such
consent requires the consent of all Series 2004-4 Noteholders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the CP Conduit Purchasers, the APA Banks and the Funding Agents.

Section 9.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Amortization Event or Potential
Amortization Event or any Administrator Default unless the Administrative Agent
has received written notice from a CP Conduit Purchaser, an APA Bank, a Funding
Agent, CRCF or the Administrator referring to the Indenture or this Supplement,
describing such Amortization Event or Potential Amortization Event, or
Administrator Default and stating that such notice is a “notice of an
Amortization Event or Potential Amortization Event” or “notice of an
Administrator Default,” as the case may be. In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Funding Agents, the Trustee, CRCF and the Administrator. The
Administrative Agent shall take such action with respect to such event as shall
be reasonably directed by the Requisite Noteholders, provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such event as it shall deem
advisable in the best interests of the Purchaser Groups.

Section 9.6. Non-Reliance on the Administrative Agent and Other Purchaser
Groups. Each of the CP Conduit Purchasers, the APA Banks and the Funding Agents
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of CRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary or the
Administrator shall be deemed to constitute any representation or warranty by
the Administrative Agent to any such Person. Each of the CP Conduit Purchasers,
the APA Banks and the Funding Agents represents to the Administrative Agent that
it has, independently and without reliance upon the Administrative Agent or any
other CP Conduit Purchaser, APA Bank or Funding Agent and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of CRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary and the Administrator and made its own
decision to enter into this Supplement. Each of the CP Conduit Purchasers, the
APA Banks and the Funding Agents also represents that it will, independently and
without reliance upon the Administrative Agent or any other CP Conduit
Purchaser, APA Bank or Funding Agent, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Supplement and the other Related Documents, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,

71



--------------------------------------------------------------------------------



 



financial and other condition and creditworthiness of CRCF, the Lessors, the
Lessees, the Permitted Sublessees, the Intermediary and the Administrator.
Except for notices, reports and other documents expressly required to be
furnished to the Funding Agents by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any CP
Conduit Purchaser, any APA Bank or any Funding Agent with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of CRCF, the Lessors, the Lessees,
the Permitted Sublessees, the Intermediary or the Administrator which may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

Section 9.7. Indemnification. Each of the APA Banks in a Purchaser Group agrees
to indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by CRCF and the Administrator and without limiting the obligation of
CRCF and the Administrator to do so), ratably according to their respective
Commitment Percentages in effect on the date on which indemnification is sought
under this Section 9.7 (or if indemnification is sought after the date upon
which the Commitments shall have terminated and the Purchaser Group Invested
Amounts shall have been reduced to zero, ratably in accordance with their
Commitment Percentages immediately prior to such date of payment) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time be imposed on, incurred by or asserted against
the Administrative Agent in any way relating to or arising out of this
Supplement, any of the other Related Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no APA Bank or Funding Agent
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the Administrative Agent’s gross
negligence or willful misconduct. The agreements in this Section 9.7 shall
survive the payment of all amounts payable hereunder.

Section 9.8. The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with CRCF, the Administrator or any
of their Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to any Series 2004-4 Note held by
the Administrative Agent, the Administrative Agent shall have the same rights
and powers under this Supplement and the other Related Documents as any APA Bank
or Funding Agent and may exercise the same as though it were not the
Administrative Agent, and the terms “APA Bank,” and “Funding Agent” shall
include the Administrative Agent in its individual capacity.

Section 9.9. Resignation of Administrative Agent; Successor Administrative
Agent. The Administrative Agent may resign as Administrative Agent at any time
by giving 30 days’ notice to the Funding Agents, the Trustee, CRCF and the
Administrator. If JPMorgan Chase shall resign as Administrative Agent under this
Supplement, then the Requisite Noteholders shall appoint a successor
administrative agent from among the Funding Agents, which successor
administrative agent shall be approved by CRCF and the Administrator (which

72



--------------------------------------------------------------------------------



 



approval shall not be unreasonably withheld or delayed) whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Supplement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is ten (10) days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Administrator shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Requisite Noteholders appoint a successor agent as provided for
above. After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Article IX shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Supplement.

ARTICLE X

THE FUNDING AGENTS

Section 10.1. Appointment. Each CP Conduit Purchaser and each APA Bank with
respect to such CP Conduit Purchaser hereby irrevocably designates and appoints
the Funding Agent set forth next to such CP Conduit Purchaser’s name on
Schedule I as the agent of such Person under this Supplement and irrevocably
authorizes such Funding Agent, in such capacity, to take such action on its
behalf under the provisions of this Supplement and to exercise such powers and
perform such duties as are expressly delegated to such Funding Agent by the
terms of this Supplement, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Supplement, each Funding Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any CP Conduit Purchaser or APA Bank and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Supplement or otherwise exist against each Funding Agent.

Section 10.2. Delegation of Duties. Each Funding Agent may execute any of its
duties under this Supplement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible to the CP Conduit Purchaser
or any APA Bank in its Purchaser Group for the negligence or misconduct of any
agents or attorneys in-fact selected by it with reasonable care.

Section 10.3. Exculpatory Provisions. Each Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall
not be (i) liable for any action lawfully taken or omitted to be taken by it or
such Person under or in connection with the Base Indenture, this Supplement or
any other Related Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the CP Conduit
Purchasers and/or APA Banks for any recitals, statements, representations or
warranties made by CRCF, the Lessors, the Lessees, the Permitted Sublessees, the
Intermediary, the Administrator, the Administrative

73



--------------------------------------------------------------------------------



 



Agent, or any officer thereof contained in this Supplement or any other Related
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by such Funding Agent under or in connection
with, this Supplement or any other Related Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Supplement,
any other Related Document, or for any failure of any of CRCF, the Lessors, the
Lessees, the Permitted Sublessees, the Intermediary, the Administrative Agent,
or the Administrator to perform its obligations hereunder or thereunder. Each
Funding Agent shall not be under any obligation to the CP Conduit Purchaser or
any APA Bank in its Purchaser Group to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Supplement, any other Related Document or to inspect the properties,
books or records of CRCF, the Lessors, the Lessees, the Permitted Sublessees,
the Intermediary, the Administrative Agent, or the Administrator.

Section 10.4. Reliance by Each Funding Agent. Each Funding Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to CRCF or the Administrator), independent
accountants and other experts selected by such Funding Agent. Each Funding Agent
shall be fully justified in failing or refusing to take any action under this
Supplement or any other Related Document unless it shall first receive such
advice or concurrence of the Related Purchaser Group, as it deems appropriate or
it shall first be indemnified to its satisfaction by the Related Purchaser Group
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.

Section 10.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event. Each Funding Agent shall not be deemed to have knowledge or
notice of the occurrence of any Amortization Event or Potential Amortization
Event or any Administrator Default unless such Funding Agent has received
written notice from a CP Conduit Purchaser, an APA Bank, CRCF, the
Administrative Agent or the Administrator referring to the Indenture or this
Supplement, describing such Amortization Event or Potential Amortization Event,
or Administrator Default and stating that such notice is a “notice of an
Amortization Event or Potential Amortization Event” or “notice of an
Administrator Default,” as the case may be. In the event that any Funding Agent
receives such a notice, such Funding Agent shall give notice thereof to the CP
Conduit Purchaser and APA Banks in its Purchaser Group. Such Funding Agent shall
take such action with respect to such event as shall be reasonably directed by
the CP Conduit Purchaser and APA Banks in its Purchaser Group, provided that
unless and until such Funding Agent shall have received such directions, such
Funding Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such event as it shall deem advisable
in the best interests of the CP Conduit Purchaser and APA Banks in its Purchaser
Group.

Section 10.6. Non-Reliance on Each Funding Agent and Other Purchaser Groups.
Each CP Conduit Purchaser and each of the related APA Banks expressly
acknowledge that neither its Funding Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by such Funding

74



--------------------------------------------------------------------------------



 



Agent hereinafter taken, including any review of the affairs of CRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary, the
Administrative Agent, or the Administrator shall be deemed to constitute any
representation or warranty by such Funding Agent to any such Person. Each CP
Conduit Purchaser and each of the related APA Banks represents to its Funding
Agent that it has, independently and without reliance upon such Funding Agent
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of CRCF, the Lessors, the
Lessees, the Permitted Sublessees, the Intermediary, the Administrative Agent,
and the Administrator and made its own decision to enter into this Supplement.
Each CP Conduit Purchaser and each of the related APA Banks also represents that
it will, independently and without reliance upon its Funding Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Supplement and the other Related Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other conditions and
creditworthiness of CRCF, the Lessors, the Lessees, the Permitted Sublessees,
the Intermediary, the Administrative Agent, and the Administrator.

Section 10.7. Indemnification. Each APA Bank in a Purchaser Group agrees to
indemnify its Funding Agent in its capacity as such (to the extent not
reimbursed by CRCF and the Administrator and without limiting the obligation of
CRCF and the Administrator to do so), ratably according to its respective APA
Bank Percentage in effect on the date on which indemnification is sought under
this Section 10.7 (or if indemnification is sought after the date upon which the
Commitments shall have been terminated, ratably in accordance with its APA Bank
Percentage at the time of termination) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against such Funding Agent in any way
relating to or arising out of this Supplement, any of the other Related
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Funding Agent under or in connection with any of the foregoing; provided
that no APA Bank shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such related
Funding Agent’s gross negligence or willful misconduct. The agreements in this
Section 10.7 shall survive the payment of all amounts payable hereunder.

ARTICLE XI

GENERAL

Section 11.1. Successors and Assigns. (a) This Supplement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that CRCF may not assign or transfer any of its rights under
this Supplement without the prior written consent of all of the Series 2004-4
Noteholders, no CP Conduit Purchaser may assign or transfer any of its rights
under this Supplement other than in accordance with the Asset Purchase Agreement
with respect to such CP Conduit Purchaser or otherwise to the APA Bank

75



--------------------------------------------------------------------------------



 



with respect to such CP Conduit Purchaser or a Program Support Provider with
respect to such CP Conduit Purchaser or pursuant to clause (b) or (e) below of
this Section 11.1 and no APA Bank may assign or transfer any of its rights or
obligations under this Supplement except to a Program Support Provider or
pursuant to clause (c), (d) or (e) below of this Section 11.1.

(b)     Without limiting the foregoing, each CP Conduit Purchaser may assign all
or a portion of the Purchaser Group Invested Amount with respect to such CP
Conduit Purchaser and its rights and obligations under this Supplement and any
other Related Documents to which it is a party to a Conduit Assignee with
respect to such CP Conduit Purchaser. Prior to or concurrently with the
effectiveness of any such assignment (or if impracticable, immediately
thereafter), the assigning CP Conduit Purchaser shall notify the Administrative
Agent, CRCF, the Trustee and the Administrator thereof. Upon such assignment by
a CP Conduit Purchaser to a Conduit Assignee, (A) such Conduit Assignee shall be
the owner of the Purchaser Group Invested Amount or such portion thereof with
respect to such CP Conduit Purchaser, (B) the related administrative or managing
agent for such Conduit Assignee will act as the administrative agent for such
Conduit Assignee hereunder, with all corresponding rights and powers, express or
implied, granted to the Funding Agent hereunder or under the other Related
Documents, (C) such Conduit Assignee and its liquidity support provider(s) and
credit support provider(s) and other related parties shall have the benefit of
all the rights and protections provided to such CP Conduit Purchaser herein and
in the other Related Documents (including, without limitation, any limitation on
recourse against such Conduit Assignee as provided in this paragraph), (D) such
Conduit Assignee shall assume all of such CP Conduit Purchaser’s obligations, if
any, hereunder or under the Base Indenture or under any other Related Document
with respect to such portion of the Purchaser Group Invested Amount and such CP
Conduit Purchaser shall be released from such obligations, (E) all distributions
in respect of the Purchaser Group Invested Amount or such portion thereof with
respect to such CP Conduit Purchaser shall be made to the applicable agent or
administrative agent, as applicable, on behalf of such Conduit Assignee, (F) the
definitions of the terms “Monthly Funding Costs” and “Discount” shall be
determined in the manner set forth in the definition of “Monthly Funding Costs”
and “Discount” applicable to such CP Conduit Purchaser on the basis of the
interest rate or discount applicable to commercial paper issued by such Conduit
Assignee (rather than such CP Conduit Purchaser), (G) the defined terms and
other terms and provisions of this Supplement, the Base Indenture and the other
Related Documents shall be interpreted in accordance with the foregoing, and
(H) if requested by the Administrative Agent or the agent or administrative
agent with respect to the Conduit Assignee, the parties will execute and deliver
such further agreements and documents and take such other actions as the
Administrative Agent or such agent or administrative agent may reasonably
request to evidence and give effect to the foregoing. No assignment by any CP
Conduit Purchaser to a Conduit Assignee of the Purchaser Group Invested Amount
with respect to such CP Conduit Purchaser shall in any way diminish the
obligations of the APA Bank with respect to such CP Conduit Purchaser under
Section 2.3 to fund any Increase.

(c)     Any APA Bank may, in the ordinary course of its business and in
accordance with applicable law, at any time sell all or any part of its rights
and obligations under this Supplement and the Series 2004-4 Notes, with the
prior written consent of the Administrative Agent, CRCF and the Administrator
(in each case, which consent shall not be unreasonably withheld), to one or more
banks (an “Acquiring APA Bank”) pursuant to a transfer supplement, substantially
in the form of Exhibit H (the “Transfer Supplement”), executed by such Acquiring

76



--------------------------------------------------------------------------------



 



APA Bank, such assigning APA Bank, the Funding Agent with respect to such APA
Bank, the Administrative Agent, CRCF and the Administrator and delivered to the
Administrative Agent. Notwithstanding the foregoing, no APA Bank shall so sell
its rights hereunder if such Acquiring APA Bank is not an Eligible Assignee.

(d)     Any APA Bank may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more financial
institutions or other entities (“Participants”) participations in its APA Bank
Percentage of the Commitment Amount with respect to it and the other APA Banks
included in the related Purchaser Group, its Series 2004-4 Note and its rights
hereunder pursuant to documentation in form and substance satisfactory to such
APA Bank and the Participant; provided, however, that (i) in the event of any
such sale by an APA Bank to a Participant, (A) such APA Bank’s obligations under
this Supplement shall remain unchanged, (B) such APA Bank shall remain solely
responsible for the performance thereof and (C) CRCF and the Administrative
Agent shall continue to deal solely and directly with such APA Bank in
connection with its rights and obligations under this Supplement and (ii) no APA
Bank shall sell any participating interest under which the Participant shall
have rights to approve any amendment to, or any consent or waiver with respect
to, this Supplement, the Base Indenture or any Related Document, except to the
extent that the approval of such amendment, consent or waiver otherwise would
require the unanimous consent of all APA Banks hereunder. A Participant shall
have the right to receive Article VII Costs but only to the extent that the
related selling APA Bank would have had such right absent the sale of the
related participation and, with respect to amounts due pursuant to Section 7.2,
only to the extent such Participant shall have complied with the provisions of
Section 7.2(e) and (g) as if such Participant were the Administrative Agent, a
Funding Agent, a Program Support Provider or a member of a Purchaser Group.

(e)     Any CP Conduit Purchaser and the APA Bank with respect to such CP
Conduit Purchaser may at any time sell all or any part of their respective
rights and obligations under this Supplement and the Series 2004-4 Notes, with
the prior written consent of the Administrative Agent, CRCF and the
Administrator (in each case, which consent shall not be unreasonably withheld),
to a multi-seller commercial paper conduit and one or more banks providing
support to such multi-seller commercial paper conduit (an “Acquiring Purchaser
Group”) pursuant to a transfer supplement, substantially in the form of
Exhibit I (the “Purchaser Group Supplement”), executed by such Acquiring
Purchaser Group, the Funding Agent with respect to such Acquiring Purchaser
Group (including the CP Conduit Purchaser and the APA Banks with respect to such
Purchaser Group), such assigning CP Conduit Purchaser and the APA Banks with
respect to such CP Conduit Purchaser, the Funding Agent with respect to such
assigning CP Conduit Purchaser and APA Banks, the Administrative Agent, CRCF and
the Administrator and delivered to the Administrative Agent.

(f)     CRCF authorizes each APA Bank to disclose to any Participant or
Acquiring APA Bank (each, a “Transferee”) and any prospective Transferee any and
all financial information in such APA Bank’s possession concerning CRCF, the
Collateral, the Administrator and the Related Documents which has been delivered
to such APA Bank by CRCF or the Administrator in connection with such APA Bank’s
credit evaluation of CRCF, the Collateral and the Administrator; provided that
to the extent such information constitutes Confidential

77



--------------------------------------------------------------------------------



 



Information, the disclosing APA Bank shall only disclose such Confidential
Information in accordance with the terms of Section 11.21.

Section 11.2. Securities Law. Each CP Conduit Purchaser and APA Bank hereby
represents and warrants to CRCF that it is an “accredited investor” as such term
is defined in Rule 501(a) of Regulation D under the Securities Act and has
sufficient assets to bear the economic risk of, and sufficient knowledge and
experience in financial and business matters to evaluate the merits and risks
of, its investment in a Series 2004-4 Note. Each CP Conduit Purchaser and APA
Bank agrees that its Series 2004-4 Note will be acquired for investment only and
not with a view to any public distribution thereof, and that such CP Conduit
Purchaser and APA Bank will not offer to sell or otherwise dispose of its
Series 2004-4 Note (or any interest therein) in violation of any of the
registration requirements of the Securities Act, or any applicable state or
other securities laws. Each CP Conduit Purchaser and APA Bank acknowledges that
it has no right to require CRCF to register its Series 2004-4 Note under the
Securities Act or any other securities law. Each CP Conduit Purchaser and APA
Bank hereby confirms and agrees that in connection with any transfer by it of an
interest in the Series 2004-4 Note, such CP Conduit Purchaser or APA Bank has
not engaged and will not engage in a general solicitation or general advertising
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

Section 11.3. Adjustments; Set-off. (a) If any CP Conduit Purchaser or APA Bank
in a Purchaser Group (a “Benefitted Purchaser Group”) shall at any time receive
in respect of its Purchaser Group Invested Amount any distribution of principal,
interest, Commitment Fees or any interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off or otherwise)
in a greater proportion than any such distribution received by any other
Purchaser Group, if any, in respect of such other Purchaser Group’s Purchaser
Group Invested Amount, or interest thereon, the APA Banks in such Benefitted
Purchaser Group shall purchase for cash from the CP Conduit Purchaser or APA
Banks in the other Purchaser Group such portion of such other CP Conduit
Purchaser’s or APA Banks’ interest in the Series 2004-4 Notes, or shall provide
such other CP Conduit Purchaser or APA Bank with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefitted Purchaser Group to share the excess payment or benefits of such
collateral or proceeds ratably with the other Purchaser Group; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Purchaser Group, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest. CRCF agrees that any CP Conduit Purchaser
or APA Bank so purchasing a portion of another Purchaser Group’s Purchaser Group
Invested Amount may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
CP Conduit Purchaser or APA Bank were the direct holder of such portion.

(b)     In addition to any rights and remedies of the Purchaser Groups provided
by law, each CP Conduit Purchaser and APA Bank shall have the right, without
prior notice to CRCF, any such notice being expressly waived by CRCF to the
extent permitted by applicable law, upon any amount becoming due and payable by
CRCF hereunder or under the Series 2004-4 Notes to set-off and appropriate and
apply against any and all deposits (general or special, time

78



--------------------------------------------------------------------------------



 



or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Purchaser Group to or for the credit or the account of CRCF. Each
CP Conduit Purchaser and APA Bank agrees promptly to notify CRCF, the
Administrator and the Administrative Agent after any such set-off and
application made by such CP Conduit Purchaser or APA Bank; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.

Section 11.4. No Bankruptcy Petition. (a) Each of the Administrative Agent, the
CP Conduit Purchasers, the APA Banks and the Funding Agents hereby covenants and
agrees that, prior to the date which is one year and one day after the later of
payment in full of all Series of Notes, it will not institute against, or join
any other Person in instituting against, CRCF any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other similar proceedings
under any federal or state bankruptcy or similar law.

(b)     CRCF, the Trustee, the Administrative Agent, each Funding Agent and each
APA Bank hereby covenants and agrees that, prior to the date which is one year
and one day after the payment in full of all outstanding Commercial Paper issued
by, or for the benefit of, a CP Conduit Purchaser, it will not institute
against, or join any other Person in instituting against, such CP Conduit
Purchaser (or the Person issuing Commercial Paper for the benefit of such CP
Conduit Purchaser) any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other similar proceedings under any federal or state
bankruptcy or similar law.

(c)     This covenant shall survive the termination of this Supplement and the
Base Indenture and the payment of all amounts payable hereunder and thereunder.

Section 11.5. Limited Recourse. (a) Notwithstanding anything to the contrary
contained herein, any obligations of each CP Conduit Purchaser hereunder to any
party hereto are solely the corporate obligations of such CP Conduit Purchaser
and shall be payable at such time as funds are received by or are available to
such CP Conduit Purchaser in excess of funds necessary to pay in full all of its
outstanding Commercial Paper and, to the extent funds are not available to pay
such obligations, the claims relating thereto shall not constitute a claim
against such CP Conduit Purchaser but shall continue to accrue. Each party
hereto agrees that the payment of any claim (as defined in Section 101 of Title
11 of the Bankruptcy Code) of any such party against a CP Conduit Purchaser
shall be subordinated to the payment in full of all of its Commercial Paper.

(b)     No recourse under any obligation, covenant or agreement of any CP
Conduit Purchaser contained herein shall be had against any incorporator,
stockholder, officer, director, employee or agent of such CP Conduit Purchaser,
its administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of their Affiliates by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Supplement is solely a corporate
obligation of such CP Conduit Purchaser individually, and that no personal
liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, employee or agent of such CP Conduit Purchaser,
its administrative agent, the Funding Agent with respect to such CP Conduit

79



--------------------------------------------------------------------------------



 



Purchaser or any of its Affiliates (solely by virtue of such capacity) or any of
them under or by reason of any of the obligations, covenants or agreements of
such CP Conduit Purchaser contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by such CP Conduit Purchaser of
any of such obligations, covenants or agreements, either at common law or at
equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, employee or agent is hereby expressly waived as
a condition of and in consideration for the execution of this Supplement;
provided that the foregoing shall not relieve any such Person from any liability
it might otherwise have as a result of fraudulent actions taken or omissions
made by them. The provisions of this Section 11.5 shall survive termination of
this Supplement.

Section 11.6. Costs and Expenses. CRCF agrees to pay on demand (x) all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) and of each Purchaser Group (including in connection
with the preparation, execution and delivery of this Supplement the reasonable
fees and disbursements of one counsel, other than counsel to the Administrative
Agent, for all such Purchaser Groups) in connection with (i) the preparation,
execution and delivery of this Supplement and the other Related Documents and
any amendments or waivers of, or consents under, any such documents and (ii) the
enforcement by the Administrative Agent or any Funding Agent of the obligations
and liabilities of CRCF, the Lessors, the Lessees, the Permitted Sublessees, the
Intermediary and the Administrator under the Indenture, this Supplement, the
other Related Documents or any related document and all costs and expenses, if
any (including reasonable counsel fees and expenses), in connection with the
enforcement of this Agreement and the other Related Documents and (y) all
reasonable out of pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) in connection with the administration of this
Supplement and the other Related Documents. Any payments made by CRCF pursuant
to this Section 11.6 shall be made solely from funds available in the
Series 2004-4 Distribution Account for the payment of Article VII Costs, shall
be non-recourse other than with respect to such funds, and shall not constitute
a claim against CRCF to the extent that insufficient funds exist to make such
payment. The agreements in this Section shall survive the termination of this
Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.

Section 11.7. Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Indenture.

     
Exhibit A:
  Form of Variable Funding Note
Exhibit B:
  Form of Increase Notice
Exhibit C:
  Form of Consent
Exhibit D:
  Form of Series 2004-4 Demand Note
Exhibit E:
  Form of Series 2004-4 Letter of Credit
Exhibit F:
  Form of Lease Payment Deficit Notice
Exhibit G:
  Form of Demand Notice
Exhibit H:
  Form of Transfer Supplement
Exhibit I:
  Form of Purchaser Group Supplement
Exhibit J:
  Form of Series 2004-4 Interest Rate Cap

80



--------------------------------------------------------------------------------



 



Section 11.8. Ratification of Base Indenture. As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Supplement shall be read, taken, and
construed as one and the same instrument.

Section 11.9. Counterparts. This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

Section 11.10. Governing Law. This Supplement shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such law.

Section 11.11. Amendments. This Supplement may be modified or amended from time
to time in accordance with the terms of the Base Indenture; provided, however,
that if, pursuant to the terms of the Base Indenture or this Supplement, the
consent of the Required Noteholders is required for an amendment or modification
of this Supplement, such requirement shall be satisfied if such amendment or
modification is consented to by the Requisite Noteholders.

Section 11.12. Discharge of Indenture. Notwithstanding anything to the contrary
contained in the Base Indenture, no discharge of the Indenture pursuant to
Section 11.1(b) of the Base Indenture will be effective as to the Series 2004-4
Notes without the consent of the Requisite Noteholders.

Section 11.13. Capitalization of CRCF. CRCF agrees that on the Series 2004-4
Closing Date and on the date of any increase in the Series 2004-4 Maximum
Invested Amount it will have capitalization in an amount equal to or greater
than 3% of the sum of (x) the Series 2004-4 Maximum Invested Amount and (y) the
invested amount of the Series 1998-1 Notes, the Series 2000-2 Notes, the
Series 2000-4 Notes, the Series 2001-2 Notes, the Series 2002-1 Notes, the
Series 2002-2 Notes, the Series 2002-3 Notes, the Series 2003-1 Notes, the
Series 2003-2 Notes, the Series 2003-3 Notes, the Series 2003-4 Notes, the
Series 2003-5 Notes, the Series 2004-1 Notes, the Series 2004-2 Notes and the
Series 2004-3 Notes.

Section 11.14. Series 2004-4 Required Non-Program Enhancement Percentage. CRCF
agrees that it will not make any Loan under any Loan Agreement to finance the
acquisition of any Vehicle by AESOP Leasing, AESOP Leasing II, CCRG, ARAC or
BRAC, as the case may be, if, after giving effect to the making of such Loan,
the acquisition of such Vehicle and the inclusion of such Vehicle under the
relevant Lease, the Series 2004-4 Required Non-Program Enhancement Percentage
would exceed 33.0%.

Section 11.15. Series 2004-4 Demand Notes. Other than pursuant to a demand
thereon pursuant to Section 3.5 of this Supplement, CRCF shall not reduce the
amount of the Series 2004-4 Demand Notes or forgive amounts payable thereunder
so that the outstanding principal amount of the Series 2004-4 Demand Notes after
such reduction or forgiveness is less than the Series 2004-4 Letter of Credit
Liquidity Amount. CRCF shall not agree to any amend-

81



--------------------------------------------------------------------------------



 



ment of the Series 2004-4 Demand Notes without first satisfying the Rating
Agency Confirmation Condition and the Rating Agency Consent Condition.

Section 11.16. Termination of Supplement. This Supplement shall cease to be of
further effect when all outstanding Series 2004-4 Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost, or
stolen Series 2004-4 Notes which have been replaced or paid) to the Trustee for
cancellation and CRCF has paid all sums payable hereunder and, if the
Series 2004-4 Demand Note Payment Amount on the Series 2004-4 Letter of Credit
Termination Date was greater than zero, the Series 2004-4 Cash Collateral
Account Surplus shall equal zero, the Demand Note Preference Payment Amount
shall have been reduced to zero and all amounts have been withdrawn from the
Series 2004-4 Cash Collateral Account in accordance with Section 3.8(h) of this
Supplement.

Section 11.17. Collateral Representations and Warranties of CRCF. CRCF hereby
represents and warrants to the Trustee, the Administrative Agent, each Funding
Agent and each Purchaser Group that:

(a)     the Base Indenture creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Trustee for the
benefit of the Noteholders, which security interest is prior to all other liens,
and is enforceable as such as against creditors of and purchasers from CRCF.
This Supplement will create a valid and continuing security interest (as defined
in the applicable UCC) in the Series 2004-4 Collateral in favor of the Trustee
for the benefit of the Series 2004-4 Noteholders, which security interest is
prior to all other liens, and is enforceable as such as against creditors of and
purchasers from CRCF.

(b)     The Collateral and the Series 2004-4 Collateral (in each case, other
than the Vehicles) consist of “investment property,” “securities accounts,”
“instruments,” “general intangibles” and “deposit accounts” within the meaning
of the applicable UCC.

(c)     CRCF owns and has good and marketable title to the Collateral and the
Series 2004-4 Collateral free and clear of any lien, claim or encumbrance of any
Person.

(d)     With respect to the portion of the Collateral that consists of
instruments, all original executed copies of each instrument that constitute or
evidence part of the Collateral have been delivered to the Trustee. None of the
instruments that constitute or evidence the Collateral have any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Trustee.

(e)     With respect to the portion of the Collateral that consists of general
intangibles, CRCF has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in the Collateral granted to the
Trustee under the Base Indenture.

(f)     With respect to the portion of the Collateral and the Series 2004-4
Collateral that consists of deposit or securities accounts maintained with a
bank other than the Trustee (collectively, the “Bank Accounts”), CRCF has
delivered to the Trustee

82



--------------------------------------------------------------------------------



 



a fully executed agreement pursuant to which the bank maintaining the Bank
Accounts has agreed to comply with all instructions originated by the Trustee
directing disposition of the funds in the Bank Accounts without further consent
by CRCF. The Bank Accounts are not in the name of any person other than CRCF,
the Series 2004-4 Agent or the Trustee. CRCF has not consented to the bank
maintaining the Bank Accounts to comply with instructions of any person other
than the Trustee.

(g)     Other than the security interest granted to the Series 2004-4 Agent or
the Trustee under the Base Indenture and this Supplement, CRCF has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Collateral or the Series 2004-4 Collateral. CRCF has not authorized the filing
of and is not aware of any financing statements against CRCF that includes a
description of collateral covering the Collateral other than any financing
statement under the Base Indenture or that has been terminated. CRCF is not
aware of any judgment or tax lien filings against CRCF.

(h)     CRCF has not authorized the filing of and is not aware of any financing
statements against CRCF that include a description of collateral covering the
Collateral other than any financing statements (i) relating to the security
interest granted to the Trustee in the Base Indenture or (ii) that has been
terminated.

Section 11.18. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee, the Administrative Agent, any
Funding Agent, any CP Conduit Purchaser or any APA Bank, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.

Section 11.19. Waiver of Setoff. Notwithstanding any other provision of this
Supplement or any other agreement to the contrary, all payments to the
Administrative Agent, the Funding Agents, the CP Conduit Purchasers and the APA
Banks hereunder shall be made without set-off or counterclaim.

Section 11.20. Notices. All notices, requests, instructions and demands to or
upon any party hereto to be effective shall be given (i) in the case of CRCF,
the Administrator and the Trustee, in the manner set forth in Section 13.1 of
the Base Indenture and (ii) in the case of the Administrative Agent, the CP
Conduit Purchasers, the APA Banks and the Funding Agents, in writing, and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand or three days after being deposited in the
mail, postage prepaid, in the case of facsimile notice, when received, or in the
case of overnight air courier, one Business Day after the date such notice is
delivered to such overnight courier, addressed as follows in the case of the
Administrative Agent and to the addresses therefor set forth in Schedule I, in
the case of the CP Conduit Purchasers, the APA Banks and the Funding Agents; or
to such other address as may be hereafter notified by the respective parties
hereto:

83



--------------------------------------------------------------------------------



 



     
Administrative
   
Agent:
  JPMorgan Chase Bank, N.A.

  Asset-Backed Securities — Conduit

  1 Bank One Plaza

  Suite IL1-0079

  Chicago, IL 60670

  Attn: William Laird

  Tel: (312) 385-7045

  Fax: (312) 732-1844

Section 11.21 Confidential Information.(a) The Trustee and each Series 2004-4
Noteholder will maintain the confidentiality of all Confidential Information in
accordance with procedures adopted by the Trustee or such Series 2004-4
Noteholder in good faith to protect Confidential Information of third parties
delivered to such Person; provided, that such Person may deliver or disclose
Confidential Information to: (i) such Person’s directors, trustees, officers,
employees, agents, attorneys, independent or internal auditors and affiliates
who agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 11.21; (ii) such Person’s financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 11.21; (iii) any other Series 2004-4 Noteholder; (iv) any Person of the
type that would be, to such Person’s knowledge, permitted to acquire
Series 2004-4 Notes in accordance with the requirements of the Indenture to
which such Person sells or offers to sell any such Series 2004-4 Note or any
part thereof or any participation therein and that agrees to hold confidential
the Confidential Information substantially in accordance with this Section 11.21
(or in accordance with such other confidentiality procedures as are acceptable
to CRCF); (v) any federal or state or other regulatory, governmental or judicial
authority having jurisdiction over such Person; (vi) the National Association of
Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about the
investment portfolio of such Person, (vii) any reinsurers or liquidity or credit
providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 11.21 (or in accordance with such
other confidentiality procedures as are acceptable to CRCF); (viii) any Person
acting as a placement agent or dealer with respect to any Commercial Paper
(provided that any Confidential Information provided to any such placement agent
or dealer does not reveal the identity of Cendant or any of its Affiliates);
(ix) any other Person with the consent of CRCF; or (x) any other Person to which
such delivery or disclosure may be necessary or appropriate (A) to effect
compliance with any law, rule, regulation, statute or order applicable to such
Person, (B) in response to any subpoena or other legal process upon prior notice
to CRCF (unless prohibited by applicable law, rule, order or decree or other
requirement having the force of law), (C) in connection with any litigation to
which such Person is a party upon prior notice to CRCF (unless prohibited by
applicable law, rule, order or decree or other requirement having the force of
law) or (D) if an Amortization Event with respect to the Series 2004-4 Notes has
occurred and is continuing, to the extent such Person may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under the Series 2004-4 Notes,
the Indenture or any other Related Document; and provided, further, however,
that delivery to Series 2004-4 Noteholders of any report or information required
by the terms of the Indenture to be provided to Series 2004-4

84



--------------------------------------------------------------------------------



 



Noteholders shall not be a violation of this Section 11.21. Each Series 2004-4
Noteholder agrees, except as set forth in clauses (v), (vi) and (x) above, that
it shall use the Confidential Information for the sole purpose of making an
investment in the Series 2004-4 Notes or administering its investment in the
Series 2004-4 Notes. In the event of any required disclosure of the Confidential
Information by such Series 2004-4 Noteholder, such Series 2004-4 Noteholder
agrees to use reasonable efforts to protect the confidentiality of the
Confidential Information. Each Series 2004-4 Noteholder, by its acceptance of a
Series 2004-4 Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 11.21.

(b)     For the purposes of this Section 11.21, “Confidential Information” means
information delivered to the Trustee or any Series 2004-4 Noteholder by or on
behalf of CRCF in connection with and relating to the transactions contemplated
by or otherwise pursuant to the Indenture and the Related Documents; provided,
that such term does not include information that: (i) was publicly known or
otherwise known to the Trustee or such Series 2004-4 Noteholder prior to the
time of such disclosure; (ii) subsequently becomes publicly known through no act
or omission by the Trustee, any Series 2004-4 Noteholder or any person acting on
behalf of the Trustee or any Series 2004-4 Noteholder; (iii) otherwise is known
or becomes known to the Trustee or any Series 2004-4 Noteholder other than
(x) through disclosure by CRCF or (y) as a result of the breach of a fiduciary
duty to CRCF or a contractual duty to CRCF; or (iv) is allowed to be treated as
non-confidential by consent of CRCF.

(c)     Notwithstanding anything to the contrary herein, each of the parties
hereto (and each of its employees, representatives or other agents) may disclose
to any and all Persons, without limitation of any kind, the tax treatment and
tax structure (as defined in Section 1.6011-4 of the Treasury Regulations) of
the transactions contemplated by the Indenture or the Related Documents and all
materials of any kind (including opinions or other tax analyses) that are
provided to such Person in connection therewith relating to such tax treatment
and tax structure.

85



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto have caused this Supplement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

            CENDANT RENTAL CAR FUNDING (AESOP) LLC, as Issuer
      By:   /s/ Lori Gebron         Name:   Lori Gebron        Title:   Vice
President        CENDANT CAR RENTAL GROUP, INC., as Administrator
      By:   /s/ Karen C. Sclafani         Name:   Karen C. Sclafani       
Title:   Senior Vice President, General Counsel and Secretary        JPMORGAN
CHASE BANK, N.A., as Administrative Agent
      By:   /s/ Daniel J. Clarke, Jr.,         Name:   Daniel J. Clarke, Jr.   
    Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



            SHEFFIELD RECEIVABLES CORPORATION, as a CP Conduit Purchaser
      By:   BARCLAYS BANK PLC, as Attorney-in-fact             By:   /s/ Joseph
Lau         Name:   Joseph Lau        Title:   Associate Director       
BARCLAYS BANK PLC, as a Funding Agent and an APA Bank
      By:   /s/ Manju Jasty         Name:   Manju Jasty        Title:  
Associate Director     

 



--------------------------------------------------------------------------------



 



            GEMINI SECURITIZATION CORP., LLC, as a CP Conduit Purchaser
      By:   /s/ R. Douglas Donaldson         Name:   R. Douglas Donaldson       
Title:   Treasurer        DEUTSCHE BANK AG, NEW YORK BRANCH, as a Funding Agent
and an APA Bank
      By:   /s/ Elizabeth A. Whalen         Name:   Elizabeth A. Whalen       
Title:   Director            By:   /s/ Michael Cheng         Name:   Michael
Cheng        Title:   Vice President     

 



--------------------------------------------------------------------------------



 



            LIBERTY STREET FUNDING CORPORATION, as a CP Conduit Purchaser
      By:   /s/ Bernard J. Angelo         Name:   Bernard J. Angelo       
Title:   Vice President        THE BANK OF NOVA SCOTIA, as a Funding Agent and
an APA Bank
      By:   /s/ Michael Eden         Name:   Michael Eden        Title:  
Director   

 



--------------------------------------------------------------------------------



 



            YC SUSI TRUST, as a CP Conduit Purchaser
      By:   Bank of America, National Association, as Administrative Trustee    
        By:   /s/ Marianne Mihalik         Name:   Marianne Mihalik       
Title:   Principal        BANK OF AMERICA, NATIONAL ASSOCIATION, as a Funding
Agent and an APA Bank
      By:   /s/ Marianne Mihalik         Name:   Marianne Mihalik       
Title:   Principal     

 



--------------------------------------------------------------------------------



 



            PARADIGM FUNDING LLC, as a CP Conduit Purchaser
      By:   /s/ Douglas K. Johnson         Name:   Douglas K. Johnson       
Title:   President        WESTLB AG, NEW YORK BRANCH, as a Funding Agent and an
APA Bank
      By:   /s/ John H. Moorhead         Name:   John H. Moorhead       
Title:   Director        By:   /s/ Anne T. Mckenna         Name:   Anne T.
Mckenna        Title:   Associate Director     

 



--------------------------------------------------------------------------------



 



            JUPITER SECURITIZATION CORPORATION, as a CP Conduit Purchaser
      By:   /s/ Daniel J. Clarke, Jr.         Name:   Daniel J. Clarke, Jr.     
  Title:   Managing Director        JPMORGAN CHASE BANK, N.A., as a Funding
Agent
      By:   /s/ Daniel J. Clarke, Jr.         Name:   Daniel J. Clarke, Jr.     
  Title:   Managing Director        JPMORGAN CHASE BANK, N.A., as an APA Bank
      By:   /s/ Daniel J. Clarke, Jr.         Name:   Daniel J. Clarke, Jr.     
  Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



            CHARTA, LLC, as a CP Conduit Purchaser
      By:   Citicorp North America, Inc., as Attorney-in-fact             By:  
/s/ Rosalia Agresti         Name:   Rosalia Agresti        Title:   Vice
President        CITIBANK, N.A., as an APA Bank
      By:   /s/ Hugo Arias         Name:   Hugo Arias        Title:   Vice
President        CITICORP NORTH AMERICA, INC., as a Funding Agent
      By:   /s/ Rosalia Agresti         Name:   Rosalia Agresti        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK (as successor in interest to the corporate
trust administration of Harris Trust and Savings Bank), as Trustee
      By:   /s/ Eric A. Lindahl         Name:   Eric A. Lindahl        Title:  
Eric A. Lindahl        THE BANK OF NEW YORK, as Series 2004-4 Agent
      By:   /s/ Eric A. Lindahl         Name:   Eric A. Lindahl        Title:  
Eric A. Lindahl     

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO SERIES 2004-4 SUPPLEMENT

                                                   
 
    CP Conduit     APA Banks     Funding Agent     APA Bank
Percentage
    Maximum
Purchaser Group
Invested Amount

    Match
Funding    
1.
    Sheffield Receivables Corporation     Barclays Bank PLC     Barclays Bank
PLC       100 %     $ 25,000,000       Yes    
2.
    Gemini Securitization Corp., LLC     Deutsche Bank AG, New York Branch    
Deutsche Bank AG, New York Branch       100 %     $ 25,000,000       No    
3.
    Liberty Street Funding Corporation     The Bank of Nova Scotia     The Bank
of Nova Scotia       100 %     $ 25,000,000       No    
4.
    YC SUSI Trust     Bank of America, National Association     Bank of America,
National Association       100 %     $ 25,000,000       No    
5.
    Paradigm Funding LLC     WestLB AG, New York Branch     WestLB AG, New York
Branch       100 %     $ 25,000,000       No    
6.
    Charta, LLC     Citibank, N.A.     Citicorp North America, Inc.       100 %
    $ 25,000,000       No    
7.
    Jupiter Securitization Corporation     JPMorgan Chase Bank, N.A.    
JPMorgan Chase Bank, N.A.       100 %     $ 50,000,000       No    

